Exhibit 10.1

 

--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT

dated as of June 6, 2006

among

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION,

CITICORP USA, INC.,

as Administrative Agent

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

BANK OF AMERICA, N.A.,

MORGAN STANLEY BANK,

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

The Lenders Party Hereto

 

--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.

WACHOVIA CAPITAL MARKETS, LLC

as Joint Bookrunners and Lead Arrangers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

Section 1.01. Defined Terms

   1

Section 1.02. Performance; Time

   28

Section 1.03. Accounting Principles

   28

Section 1.04. Use of Defined Terms

   28

Section 1.05. Rounding

   28

Section 1.06. Exhibits and Schedules

   29

Section 1.07. References to “Subsidiaries”

   29

Section 1.08. Miscellaneous Terms

   29

ARTICLE II COMMITMENTS; INTEREST, FEES, PAYMENT PROCEDURES

   29

Section 2.01. The Commitments

   29

Section 2.02. Borrowings, Conversions and Continuations of Committed Loans

   31

Section 2.03. Competitive Loans

   32

Section 2.04. Prepayments

   34

Section 2.05. Voluntary Reduction of Commitments

   35

Section 2.06. Principal and Interest

   35

Section 2.07. Fees

   36

Section 2.08. Computation of Fees and Interest

   37

Section 2.09. Manner and Treatment of Payments among the Lenders, Borrowers and
the Administrative Agent

   37

Section 2.10. Funding Sources

   39

Section 2.11. Letters of Credit

   39

Section 2.12. Increase in the Commitments

   45

Section 2.13. Extension of Maturity Date

   46

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   48

Section 3.01. Taxes

   48

Section 3.02. Illegality

   49

Section 3.03. Increased Costs and Reduction of Return

   50

Section 3.04. Capital Adequacy

   50

Section 3.05. Breakfunding Costs

   50

Section 3.06. Inability to Determine Rates

   51

Section 3.07. Matters Applicable to all Requests for Compensation

   51

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS

   52

Section 4.01. Conditions Precedent to Effective Date

   52

Section 4.02. Any Extensions of Credit, Commitment Increase or Extension of
Maturity Date

   54

Section 4.03. Foreign Currency Loans

   55

Section 4.04. Conditions Precedent to Reorganization Date

   57

ARTICLE V REPRESENTATIONS AND WARRANTIES

   58

Section 5.01. Corporate Existence and Power

   58

Section 5.02. Corporate Authorization; No Contravention

   59

Section 5.03. Governmental Authorization

   59

Section 5.04. Binding Effect

   59

Section 5.05. Litigation

   59

Section 5.06. No Event of Default

   60

Section 5.07. Regulations T, U and X

   60

Section 5.08. Taxes

   60

Section 5.09. Financial Condition

   60

Section 5.10. Environmental Matters

   61

Section 5.11. Subsidiaries

   61

Section 5.12. Insurance

   61

Section 5.13. Full Disclosure

   61

Section 5.14. Investment Company Act

   62

Section 5.15. Title to Properties

   62

Section 5.16. Specially Designated Nationals and Blocked Persons List

   62

ARTICLE VI AFFIRMATIVE COVENANTS

   63

Section 6.01. Financial Statements

   63

Section 6.02. Certificates; Other Information

   63

Section 6.03. Notices

   64

Section 6.04. Preservation of Corporate Existence, Etc.

   64

Section 6.05. Maintenance of Property

   65

Section 6.06. Insurance

   65

Section 6.07. Compliance with Laws

   65

Section 6.08. Inspection of Property and Books and Records

   65

Section 6.09. Environmental Laws

   66

Section 6.10. Use of Proceeds

   66

Section 6.11. Regulatory Approvals

   66

Section 6.12. Transactions with Officers, Directors and Affiliates

   66

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII NEGATIVE COVENANTS

   66

Section 7.01. Liens, Negative Pledges

   67

Section 7.02. Dispositions

   67

Section 7.03. Mergers

   68

Section 7.04. Synthetic Leases

   68

Section 7.05. Interest Coverage Ratio

   69

Section 7.06. Ratio of Consolidated Funded Debt to EBITDA

   69

Section 7.07. Accounting Changes

   69

Section 7.08. Change in Nature of Business

   69

Section 7.09. Hedging Agreements

   69

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

   69

Section 8.01. Events of Default

   69

Section 8.02. Remedies Upon Event of Default

   72

ARTICLE IX THE ADMINISTRATIVE AGENT

   74

Section 9.01. Appointment and Authorization

   74

Section 9.02. Administrative Agent and Affiliates

   75

Section 9.03. Lenders’ Credit Decisions

   75

Section 9.04. Action by Administrative Agent

   75

Section 9.05. Liability of Administrative Agent

   76

Section 9.06. Indemnification

   77

Section 9.07. Successor Administrative Agent

   78

Section 9.08. No Obligations of Credit Parties

   79

Section 9.09. Documentation Agent; Syndication Agent

   79

ARTICLE X MISCELLANEOUS

   79

Section 10.01. Amendments; Consents

   79

Section 10.02. Notices

   81

Section 10.03. No Waiver; Cumulative Remedies

   82

Section 10.04. Costs and Expenses

   82

Section 10.05. Binding Effect; Assignment

   83

Section 10.06. Sharing of Setoffs

   85

Section 10.07. Counterparts

   86

Section 10.08. Severability

   86

Section 10.09. No Third Parties Benefited

   86

Section 10.10. Time

   86

Section 10.11. GOVERNING LAW AND JURISDICTION

   86

Section 10.12. WAIVER OF JURY TRIAL

   87

Section 10.13. Entire Agreement

   87

 

-iii-



--------------------------------------------------------------------------------

Section 10.14. Interpretation

   87

Section 10.15. Nature of Lenders’ Obligations

   88

Section 10.16. Indemnity; Damage Waiver

   88

Section 10.17. Nonliability of the Lenders

   89

Section 10.18. Failure to Charge Not Subsequent Waiver

   90

Section 10.19. Headings

   90

Section 10.20. Foreign Lenders and Participants

   90

Section 10.21. Confidentiality

   91

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A

   —      Form of Request for Extension of Credit

Exhibit B

   —      Form of Compliance Certificate

Exhibit C

   —      Form of Committed Loan Note

Exhibit D-1

   —      Form of Competitive Bid Request

Exhibit D-2

   —      Form of Competitive Bid

Exhibit D-3

   —      Form of Competitive Loan Note

Exhibit E

   —      Form of Letter of Credit Request

Exhibit F

   —      Form of Notice of Letter of Credit Withdrawal

Exhibit G

   —      Form of Notice of Assignment and Acceptance

Exhibit H-1

   —      Form of Opinion of Counsel

Exhibit H-2

   —      Form of Opinion of Counsel (Foreign Borrower)

Exhibit I

   —      Form of Notice of Participation

Exhibit J

   —      Form of Foreign Borrower Joinder Agreement

Exhibit K

   —      Form of Guaranty

Exhibit L

   —      Form of Newco Guaranty

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.01

   —      Commitments and Pro Rata Shares

Schedule 5.05

   —      Litigation

Schedule 5.06

   —      Defaults

Schedule 5.11

   —      Subsidiaries

Schedule 7.01

   —      Existing Liens

Schedule 7.02

   —      Certain Permitted Dispositions

Schedule 10.02

   —      Lending Offices and Notice Addresses

 

-vi-



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT

This FIVE YEAR CREDIT AGREEMENT dated as of June 6, 2006 is entered into by and
among SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, a Delaware corporation,
each lender whose name is set forth on the signature pages of this Agreement and
each lender which may hereafter become a party to this Agreement (collectively,
the “Lenders” and individually, a “Lender”) and Citicorp USA, Inc., as
Administrative Agent, Wachovia Bank, National Association, as Syndication Agent
and Bank of America, N.A., Morgan Stanley Bank and U.S. Bank National
Association, as Co-Documentation Agents.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms.

As used in this Agreement, the following terms will have the following meanings,
unless the context otherwise requires:

“Adjusted Dollar LIBOR” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) Dollar LIBOR for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Adjusted IBOR” means, with respect to any Foreign Currency Loan in any Foreign
Currency for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) IBOR for such Foreign
Currency for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Absolute Rate” means a rate of interest for a Competitive Loan determined from
an Absolute Rate Bid that has been accepted by the Company.

“Absolute Rate Bid” has the meaning set forth in Section 2.03(b).

“Administrative Agent” means Citicorp USA, Inc., in its capacity as
administrative agent for the Lenders hereunder or any successor administrative
agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account for all
or any type of Loans, as the Administrative Agent hereafter may designate by
written notice to the Credit Parties and the Lenders.



--------------------------------------------------------------------------------

“Administrative Agent-Related Persons” means the Administrative Agent (including
any successor agent), together with their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Affiliate” means, as to any Person, any other Person which, directly, or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly through one or more intermediaries, the power to direct or cause the
direction of the management and policies of the other Person, whether through
the ownership of voting securities, the ability to exercise voting power, by
contract or otherwise. In no event shall the Lender be deemed an “Affiliate” of
any Credit Party or of any Subsidiary of any Credit Party.

“Agreement” means this Five Year Credit Agreement, as amended, supplemented,
modified, restated or extended from time to time in accordance with the terms
hereof.

“AMSEC” means AMSEC, LLC, a Delaware limited liability company that is a joint
venture 55% owned by the Company, together with each of its Subsidiaries.

“Applicable Amount” means, (a) for any Pricing Period with respect to any Dollar
LIBOR Loan or any Foreign Currency Loan, the per annum amounts set forth below
(i) under “Applicable Margin Facilities Usage < 50%” if the Facilities Usage is
equal to or below 50%; or (ii) under “Applicable Margin Facilities Usage > 50%”
if the Facilities Usage exceeds 50%; in each case opposite the Pricing Level in
effect from time to time (it being understood that the Applicable Amount for any
Dollar LIBOR Loan or Foreign Currency Loan may vary during an Interest Period if
there is a change in Pricing Level at any time during such Interest Period due
to a change in the Pricing Rating); and (b) with respect to the Facility Fee,
the per annum amount set forth below under “Facility Fee Rate” opposite the
Pricing Level in effect from time to time; in each case in basis points per
annum:

 

Pricing
Level    Applicable Margin
Facilities Usage < 50%    Applicable Margin
Facilities Usage > 50%    Facility Fee
Rate 1    13.5    18.5    4.0 2    15.0    20.0    5.0 3    19.0    24.0    6.0
4    27.0    32.0    8.0 5    32.5    42.5    12.5

“Pricing Level” means, as of any date, the pricing level set forth below
opposite the most creditworthy applicable Pricing Rating as in effect as of the
first day of the Pricing Period in which such date occurs;

 

-2-



--------------------------------------------------------------------------------

Pricing Level         Pricing Rating           S&P   Moody’s 1   

EQUAL TO OR GREATER THAN

   A+   A1 2   

EQUAL TO

   A   A2 3   

EQUAL TO

   A-   A3 4   

EQUAL TO

   BBB+   Baa1 5   

EQUAL TO OR LESS THAN

   BBB   Baa2

provided, however, that if there is no Pricing Rating, the Applicable Amount set
forth opposite Pricing Level 5 shall apply.

“Pricing Level Change Date” means the date of the public announcement of the
change in such Pricing Rating.

“Pricing Period” means (a) the period commencing on the Closing Date and ending
on the first Pricing Level Change Date to occur thereafter and (b) each
subsequent period commencing on each Pricing Level Change Date and ending the
day prior to the next Pricing Level Change Date.

“Pricing Rating” means, as of any date of determination, the rating, if any, of
the senior unsecured debt of the Company or, after the Reorganization Date,
Newco, as determined by either Standard & Poor’s Corporation (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”); provided, that if the senior unsecured debt
of the Company or, after the Reorganization Date, Newco, is rated by both of
such rating agencies, then the more creditworthy of such credit ratings shall
apply unless there is a split rating of two grades or more, in which case the
rating one grade above the lower rating shall apply.

“Applicable Taxes” means any and all present or future taxes (including
documentary taxes), levies, assessments, imposts, duties, deductions, fees,
withholdings or similar charges, and all liabilities with respect thereto
imposed by a Governmental Authority relating to any Loan Document, including any
liabilities imposed on amounts paid by any Credit Party to indemnify or
reimburse any Person for such amounts, excluding Lender Taxes.

“Assuming Lender” has the meaning specified in Section 2.13.

“Assumption Agreement” has the meaning specified in Section 2.13.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

“Availability Period” means the period commencing on the Closing Date and
ending, subject to Article VIII, on the day before the Maturity Date.

 

-3-



--------------------------------------------------------------------------------

“Base Rate” means the higher of: (a) the Federal Funds Rate plus 0.50%, or
(b) the rate of interest publicly announced from time to time by Citibank, N.A.
as its base rate, which shall not necessarily be its lowest or best rate charged
to any of its customers.

“Base Rate Loan” means a Dollar Loan made hereunder from any Lender’s Domestic
Lending Office that bears interest at the Base Rate.

“Borrower” means, in respect of any Dollar Loan, the Company and, in respect of
any Foreign Currency Loan, the Company or the Foreign Borrower borrowing such
Foreign Currency Loan under this Agreement.

“Borrowing” and “Borrow” each mean, a borrowing hereunder consisting of Loans of
the same type made on the same day and, other than in the case of Base Rate
Loans, having the same Interest Period.

“British Pounds Sterling” means lawful money of the United Kingdom.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that when used in connection with any Borrowing, Continuation,
Conversion to or from, prepayment, assignment, participation or determination of
any interest rate, margin, fee, Interest Period or interest or principal payment
date or similar determination in respect of any (a) Dollar LIBOR Loan or Foreign
Currency Loan in British Pounds Sterling, “Business Day” shall exclude any such
day on which commercial banks are not open for dealings in deposits in the
London interbank market, (b) Foreign Currency Loan in Euros, “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payment in Euro and (c) Foreign Currency Loan in any other
Foreign Currency, “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Foreign Currency in the Principal
Financial Center for such Foreign Currency.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law (provided that if
such guideline, request or directive does not have the force of law, compliance
therewith is customary for banks regulated in a manner similar to such Lender),
rule or regulation, whether or not having the force of law, in each case,
regarding capital adequacy of such Lender or of any corporation controlling such
Lender.

“Capital Lease” has the meaning specified in the definition of Capital Lease
Obligations.

“Capital Lease Obligations” means all monetary obligations of any Person under
any leasing or similar arrangement which, in accordance with GAAP, is classified
as a capital lease (“Capital Lease”).

“Canadian Dollars” means lawful money of Canada.

 

-4-



--------------------------------------------------------------------------------

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of a Lender.

“Closing Date” means June 6, 2006.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Commitment” means, for each Lender, the amount set forth as such opposite such
Lender’s name on Schedule 2.01 under Commitment, as such amount may be reduced
pursuant to the terms of this Agreement or increased pursuant to Section 2.12
(collectively, the combined “Commitments”) . The respective Pro Rata Shares of
the Lenders in the combined Commitments are set forth in Schedule 2.01.

“Commitment Increase” has the meaning specified in Section 2.12.

“Committed Loan” means a Dollar Loan or a Foreign Currency Loan.

“Committed Loan Note” means the promissory note made by any Borrower in favor of
a Lender evidencing such Lender’s Committed Loans, in the case of Dollar Loans,
substantially in the form of Exhibit C and, in the case of Foreign Currency
Loans, in such form as the Administrative Agent may require in light of
commercial banking practices in the jurisdiction of the applicable Foreign
Borrower, if any, either as originally executed or as the same may from time to
time be supplemented, modified, amended, renewed, extended or supplanted
(collectively, the “Committed Loan Notes”).

“Company” means Science Applications International Corporation, a Delaware
corporation, and its successors as contemplated by this Agreement, including any
successor thereto pursuant to the Reorganization.

“Competitive Bid” means (a) a written bid delivered to the Administrative Agent
to provide Competitive Loans, substantially in the form of Exhibit D-2, duly
completed and signed by a Lender, or (b) a telephonic bid made by a Lender to
the Administrative Agent to provide Competitive Loans including the substance of
Exhibit D-2, promptly confirmed by a written Competitive Bid.

“Competitive Bid Maximum” means the maximum amount(s) a Lender is willing to bid
under a Competitive Bid for all Competitive Loans included therein and/or
individual Competitive Loans included therein.

“Competitive Bid Request” means (a) a written request delivered to the
Administrative Agent requesting Competitive Bids, substantially in the form of
Exhibit

 

-5-



--------------------------------------------------------------------------------

D-l, duly completed and signed by a Responsible Officer, or (b) a telephonic
request made by a Responsible Officer to the Administrative Agent requesting
Competitive Bids including the substance of Exhibit D-1, promptly confirmed by a
written Competitive Bid Request.

“Competitive Loan” means a Loan made by any Lender to the Company under the
combined Commitments not determined by that Lender’s Pro Rata Share pursuant to
Section 2.03, bearing interest at an Absolute Rate or on the basis of a margin
above or below Adjusted Dollar LIBOR. All Competitive Loans will be made in
Dollars.

“Competitive Loan Minimum Amount” means, with respect to each of the following
actions with respect to each type of Competitive Loan, the following amounts set
forth opposite such action under such type of Competitive Loan (a reference to
“Competitive Loan Minimum Amount” shall also be deemed a reference to the
multiples in excess thereof set forth on the last line below):

 

Type of Action

   Absolute Rate
Minimum    LIBOR
Minimum

Competitive Bid Requests

   $ 5,000,000    $ 5,000,000

Competitive Bids

   $ 1,000,000    $ 5,000,000

Competitive Loans

   $ 1,000,000    $ 5,000,000

Multiples in excess of above amounts

   $ 500,000    $ 1,000,000

“Competitive Loan Note” means the promissory note made by the Company in favor
of a Lender evidencing the Competitive Loans made by that Lender, substantially
in the form of Exhibit D-3, either as originally executed or as the same may
from time to time be supplemented, modified, amended, renewed, extended or
supplanted (collectively, the “Competitive Loan Notes”).

“Competitive Loan Requisite Time” means, with respect to any of the actions
listed below, the time set forth opposite such action on or prior to the date
set forth below (all times are New York time):

 

Action

   Time   

Date

         

Absolute Rate Loan

  

Dollar LIBOR Loan

Competitive Bid Request    11:00 a.m.    1 Business Day prior to Credit Date   
4 Business Days prior to Credit Date Competitive Bid by Lenders other than
Administrative Agent    11:00 a.m.    Credit Date    3 Business Days prior to
Credit Date Competitive Bid by Administrative Agent as Lender under this
Agreement    10:45 a.m.    Credit Date    3 Business Days prior to Credit Date
Company’s Acceptance    11:30 a.m.    Credit Date    3 Business Days prior to
Credit Date

 

-6-



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Responsible Officer.

“Consenting Lender” has the meaning specified in Section 2.13(b).

“Consolidated Funded Debt” means, for any period, for the Company or, after the
Reorganization Date, Newco, and its subsidiaries on a consolidated basis in
accordance with GAAP, an amount equal to the sum of, without duplication,
(a) all indebtedness of the Company or, after the Reorganization Date, Newco,
and its consolidated subsidiaries for borrowed money plus (b) all Indebtedness
of the Company or, after the Reorganization Date, Newco, and its consolidated
subsidiaries incurred in connection with the acquisition of assets or property
plus (c) the principal portion of all Capital Lease Obligations of the Company
or, after the Reorganization Date, Newco, and its consolidated subsidiaries plus
(d) all obligations of the Company or, after the Reorganization Date, Newco, and
its consolidated subsidiaries under Permitted Accounts Receivable Financings
plus (e) indebtedness of the Company or, after the Reorganization Date, Newco,
and its consolidated subsidiaries attributable to Synthetic Leases related to
tangible Property plus (f) Deferred Purchase Price Obligations of the Company
or, after the Reorganization Date, Newco, and its consolidated subsidiaries plus
(g) all Guaranty Obligations of the Company or, after the Reorganization Date,
Newco, and its consolidated subsidiaries with respect to indebtedness for
borrowed money (other than Deferred Purchase Price Obligations) of any other
Person; in each of cases (a) through (g) as of the last day of such period;
provided that, in the case of each of the foregoing clauses (a) through (g),
such indebtedness or other obligations shall exclude any such indebtedness or
other obligations of AMSEC but shall include any Guaranty Obligation of the
Company, its Subsidiaries or any other Credit Party related to AMSEC.

“Continuation” and “Continue” each mean, with respect to any Loan other than a
Base Rate Loan, the continuation of such Loan as the same type of Loan in the
same principal amount, but with a new Interest Period and an interest rate
determined as of the first day of such new Interest Period. Continuations must
occur on the last day of the Interest Period for such Loan.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Conversion” and “Convert” each mean, with respect to any Committed Loan, the
conversion of one type of Loan into another type of Loan. With respect to Loans
other than Base Rate Loans, Conversions other than Conversion upon a Default or
Event of Default must occur on the last day of the Interest Period for such
Loan.

“Credit Date” means (i) with respect to any Loan, the Business Day set forth in
the relevant Request for Extension of Credit or Competitive Bid Request, as
applicable, as the date upon which the applicable Borrower desires to borrow
such Loan, and (ii)

 

-7-



--------------------------------------------------------------------------------

with respect to any Letter of Credit, the Business day set forth in the relevant
LC Request as the date upon which the Company desires the applicable Issuing
Bank to issue such Letter of Credit.

“Credit Parties” means, collectively, the Company and the Foreign Borrowers and,
after the Reorganization Date, Newco.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Default Rate” means an interest rate equal to the underlying interest rate
applicable to such type of Loan plus the Applicable Amount, if any, otherwise
applicable plus 2%, to the fullest extent permitted by any Requirement of Law.

“Deferred Purchase Price Obligations” means, as applied to any Person, all
monetary obligations to make scheduled payments in excess of $25,000,000 with
respect to the deferred purchase price of Property or services (other than trade
accounts payable in the Ordinary Course of Business).

“Disposition” means the voluntary sale, transfer, or other disposition (but not
including a pledge or hypothecation except as set forth below in this
definition) of any asset of the Company or, after the Reorganization Date,
Newco, or any of its Subsidiaries, including without limitation any sale,
assignment, pledge, hypothecation, transfer or other disposal with or without
recourse of any notes or accounts receivable or any rights and claims associated
therewith, other than a Permitted Disposition.

“Dollar Letter of Credit” means a Dollar-denominated letter of credit of an
Issuing Bank issued pursuant to this Agreement or issued pursuant to any other
arrangement and incorporated as a “Letter of Credit” under this Agreement
pursuant to Section 2.11(b).

“Dollar LIBOR” has the meaning specified in the definition of “IBOR.”

“Dollar LIBOR Loan” means a Loan made hereunder to the Company that bears
interest at a rate determined by reference to Adjusted Dollar LIBOR.

“Dollar Loan” means a revolving Loan made to the Company by any Lender in
accordance with its Pro Rata Share under that Lender’s Commitment pursuant to
Section 2.01(a), and includes Dollar LIBOR Loans and Base Rate Loans. All Dollar
Loans will be made in Dollars.

“Dollars” and the sign “$” each mean lawful money of the United States of
America.

 

-8-



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to each Lender, its office, branch
or affiliate specified as its domestic lending office by notice to the
Administrative Agent.

“EBITDA” means, for any period, for any Person, an amount equal to the Net
Income of such Person and its consolidated subsidiaries for that period, plus
(without duplication and to the extent incorporated in the calculation of Net
Income) (a) Interest Expense of such Person and its consolidated subsidiaries
for that period, plus (b) the aggregate amount of consolidated federal and state
taxes on or measured by income of such Person and its consolidated subsidiaries
for that period (whether or not payable during that period), plus
(c) consolidated depreciation, amortization and all other non-cash items
(including non-cash compensation and impairment charges) of such Person and its
consolidated subsidiaries for that period, minus (d) any gains attributable to
the sale of assets, plus (e) any losses attributable to the sale of assets, plus
(f) an amount of up to $42,500,000 paid as dividends in respect of vesting
shares, and minus (g) any items of income or loss in respect of (1) equity in
the income or loss of unconsolidated affiliates or (2) minority interests in the
income or loss of consolidated subsidiaries, in each case as determined in
accordance with GAAP; it being understood that any items of loss or expense
would be added to, and any items of gain or income would be deducted from Net
Income for the purpose of determining EBITDA under this paragraph.

“Effective Date” means the date on which all conditions precedent set forth in
Section 4.01 are satisfied or waived by the Lenders and the Administrative
Agent.

“Eligible Assignee” means (i) a financial institution organized under the laws
of the United States, or any state thereof, and having total assets of at least
$1,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having total assets of at least $1,000,000,000, provided that such bank is
acting through a branch or agency located in the United States; (iii) a Person
that is primarily engaged in the business of commercial banking and that is
(a) a Subsidiary of a Lender, (b) a Subsidiary of a Person of which a Lender is
a Subsidiary, or (c) a Person of which a Lender is a Subsidiary; (iv) a CLO, or
(v) another Lender. For the purposes of determining if a proposed assignee meets
the foregoing requirements, each party hereto shall be entitled to rely on a
certificate from such proposed assignee certifying that it meets such
requirements unless such party has reason to believe that such certification is
inaccurate.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging liability or responsibility for violation of
any Environmental Law or for release or injury to the environment or threat to
public health, personal injury (including sickness, disease or death), Property
damage, natural resources damage, or otherwise alleging liability or
responsibility for damages (punitive or otherwise), cleanup, removal, remedial
or response costs, restitution, civil or criminal penalties, injunctive relief,
or other type of relief, resulting from or based upon (a) the presence,
placement, discharge, emission or release (including intentional and

 

-9-



--------------------------------------------------------------------------------

unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by the
Company or, after the Reorganization Date, Newco, or (b) any other circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law.

“Environmental Laws” means all federal, state or local laws, statutes, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices, binding agreements, licenses, authorizations and permits issued,
promulgated or entered into by any Governmental Authority, in each case relating
to environmental, health, safety and land use matters (excluding matters
relating to zoning and building permits); including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, the California Hazardous Waste Control Law, the California
Solid Waste Management, Resource, Recovery and Recycling Act, the California
Water Code and the California Health and Safety Code.

“Equivalent Amount” means at any time of determination, with respect to any
amount in any currency denominated in a Foreign Currency, the net amount of
Dollars into which such amount of Foreign Currency would be converted at such
time at applicable exchange rates, as determined by the Administrative Agent,
which determination will be final in the absence of manifest error.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Company or, after the Reorganization Date,
Newco, or under common control with the Company or, after the Reorganization
Date, Newco, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in

 

-10-



--------------------------------------------------------------------------------

Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Company or, after the Reorganization Date, Newco, or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Company or, after the Reorganization Date, Newco, or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to each Lender, its office,
branch or affiliate specified as its Eurocurrency lending office by notice to
the Administrative Agent.

“Euromarket Funded” means, with respect to a Loan, that such Loan shall bear
interest by reference to Dollar LIBOR or London IBOR (both as defined in the
definition of “IBOR”) plus the Applicable Amount, and that such Loan shall be
made from the relevant Eurocurrency Lending Office of the Lender making such
Loan.

“Event of Default” has the meaning provided in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Extension Date” has the meaning specified in Section 2.13(b).

“Extension of Credit” means the Borrowing, Conversion or Continuation of any
Loans (collectively, the “Extensions of Credit”).

“Facility Fee” means the fee payable by the Company to the Administrative Agent
pursuant to Section 2.07(a).

“Facilities Usage” means, as of any date, the amount expressed as a percentage
calculated as (a) all Loans outstanding and the amount of the LC Exposure under
this Agreement divided by (b) the Lenders’ Commitments under this Agreement.

“Federal Funds Rate” means the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day of determination (or if such
day of

 

-11-



--------------------------------------------------------------------------------

determination is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transaction received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the U.S. Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fiscal Quarter” means, as applicable, the fiscal quarter of the Company or,
after the Reorganization Date, Newco, and its Subsidiaries as reflected in the
consolidated financial statements of Company or, after the Reorganization Date,
Newco.

“Fiscal Year” means, as applicable, the fiscal year of the Company or, after the
Reorganization Date, Newco, and its Subsidiaries as reflected in the
consolidated financial statements of Company or, after the Reorganization Date,
Newco.

“Foreign Borrower” means any Person that becomes a Foreign Borrower hereunder in
accordance with Section 2.01(d), but only to the extent Foreign Borrower
Obligations of such Person are outstanding.

“Foreign Borrower Joinder Agreement” means an agreement in the form attached as
Exhibit J to be executed by a Foreign Borrower under Section 4.03(a).

“Foreign Borrower Obligations” means all Obligations of Foreign Borrowers.

“Foreign Currency” means British Pounds Sterling, Canadian Dollars, Japanese Yen
and Euro or such other currency as agreed to by the Administrative Agent and all
Lenders. Each currency must be one (a) that is readily available to the Lenders
and freely transferable and convertible into Dollars, and (b) in which deposits
are generally available to the Lenders in the London interbank market.

“Foreign Currency Letter of Credit” means a letter of credit of an Issuing Bank
denominated in a Foreign Currency and issued pursuant to this Agreement or
issued pursuant to any other arrangement and incorporated as a “Letter of
Credit” under this Agreement pursuant to Section 2.11(b).

“Foreign Currency Limit” means, at any time, the lesser of (a) $300,000,000 and
(b) 100% of the combined Commitments in effect at such time.

“Foreign Currency Loan” means a revolving Loan made hereunder to the Company or
a Foreign Borrower in a Foreign Currency and bearing interest at Adjusted IBOR
for such Foreign Currency.

“GAAP” means generally accepted accounting principles in the United States of
America set forth from time to time in the opinions and pronouncements of the
U.S.

 

-12-



--------------------------------------------------------------------------------

Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the U.S. Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the accounting profession), or in such other statements by such
other entity as may be in general use by significant segments of the U.S.
accounting profession, which are applicable to the circumstances as of the date
of determination.

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental agency, central bank or comparable authority, authority, board,
bureau, commission, department or instrumentality, or (c) any court or
administrative tribunal.

“Guaranty” means the guaranty, dated as of date hereof and executed by the
Company in the form attached as Exhibit K to be executed by the Company in
connection with a Foreign Borrower Joinder Agreement under Section 4.03(a).

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, letter of
credit, surety bond, bankers’ acceptance or other payment obligation (the
“primary obligations”) of another Person (the “primary obligor”), including any
obligation of that Person, whether or not contingent, (a) to purchase,
repurchase or otherwise acquire such primary obligations or any Property
constituting direct or indirect security therefor, or (b) to advance or provide
funds (i) for the payment or discharge of any such primary obligation, or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor, or (c) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (d) otherwise to assure or hold harmless
the holder of any such primary obligation against loss in respect thereof. The
amount of any Guaranty Obligation shall be deemed equal to the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions;

 

-13-



--------------------------------------------------------------------------------

provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Company or, after the Reorganization Date, Newco, or its
Subsidiaries shall be a Hedging Agreement; provided further that no contingent
purchase price, earn-out, royalty or similar payment obligation relating to any
acquisition or divestiture of a Person by the Company or, after the
Reorganization Date, Newco, or its Subsidiaries or contract for intellectual
property or other goods and services supplied or received by the Company or,
after the Reorganization Date, Newco, or its Subsidiaries shall be a Hedging
Agreement.

“IBOR” shall mean, with respect to any Interest Period for a Dollar LIBOR Loan
or Foreign Currency Loan, the rate per annum determined by the Administrative
Agent as follows:

(a) in the case of a Dollar LIBOR Loan, the rate (“Dollar LIBOR”) appearing on
Page 3750 of the Moneyline Telerate Service (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then “IBOR” and “Dollar
LIBOR” with respect to such Dollar LIBOR Loan for such Interest Period shall be
the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; or

(b) in the case of a Euromarket Funded Foreign Currency Loan (other than Loans
in British Pounds Sterling), the rate (“London IBOR”) appearing on Page 3750 of
the Moneyline Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the London
interbank market) at approximately 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
such Foreign Currency with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, “IBOR” and
“London IBOR” with respect to such Euromarket Funded Foreign Currency Loan for
such Interest Period shall be the rate at which deposits in such Foreign
Currency in an amount substantially equal to the principal amount of such
Foreign Currency Loan and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately

 

-14-



--------------------------------------------------------------------------------

available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; or

(c) in the case of a Euromarket Funded Foreign Currency Loan in British Pounds
Sterling or a Locally Funded Foreign Currency Loan, the rate (“Local Market
IBOR”) at which deposits in such Foreign Currency in an amount substantially
equal to the principal amount of such Foreign Currency Loan and for a maturity
comparable to such Interest Period are offered by the principal office of the
Administrative Agent in the interbank deposit market in the Principal Financial
Center of such Foreign Currency in immediately available funds at approximately
11:00 a.m., local time, two Business Days prior to the commencement of such
Interest Period.

“IBOR Loans” means Dollar LIBOR Loans and Foreign Currency Loans.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business pursuant to ordinary terms);
(c) all matured or drawn and unreimbursed reimbursement obligations with respect
to surety bonds, letters of credit, bankers’ acceptances and similar instruments
(in each case, to the extent non-contingent); (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of Property, assets or
businesses; (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) all indebtedness
referred to in clauses (a) through (f) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in Property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; and (h) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (f) above. Indebtedness shall not include life insurance
policy loans to officers, directors and employees of such Person, to the extent
such loans are secured by the surrender value of such life insurance policy.

“Information Memorandum” means the Confidential Information Memorandum dated
May 11, 2006 relating to the Company and the Transactions.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion

 

-15-



--------------------------------------------------------------------------------

of its creditors; in the case of clause (a) and (b) undertaken under U.S.
Federal, State or foreign law, including the Bankruptcy Code.

“Interest Coverage Ratio” means, for the four consecutive financial quarters
immediately preceding the determination, the ratio of (i) EBITDA to
(ii) Interest Expense.

“Interest Expense” means, for any period, for any Person, the sum, without
duplication, of total consolidated interest expense (including that portion
attributable to Capitalized Leases in conformity with GAAP) of such Person and
its consolidated subsidiaries; provided that, for purposes of any such
consolidation with any Person, the interest expense of AMSEC shall be included
only to the extent the indebtedness related to such interest expense is subject
to a Guaranty Obligation provided by such Person or any of its consolidated
subsidiaries other than AMSEC.

“Interest Payment Date” means, (a) with respect to any Committed Loan that is a
IBOR Loan, (i) the last day of each Interest Period applicable to, or the
maturity of, such Loan; provided, however, that if any Interest Period for a
IBOR Loan exceeds three months, interest shall also be paid on the date which
falls, as applicable, three, six, or nine months after the beginning of such
Interest Period; (ii) any date that such Loan is prepaid in whole or in part,
and (iii) the Maturity Date applicable to the Lender of such Loan, and (b) with
respect to any Base Rate Loan, the last Business Day of each calendar quarter
and the Maturity Date applicable to the Lender of such Loan.

“Interest Period” means, as to any Committed Loan other than a Base Rate Loan,
the period commencing on the date specified by the applicable Credit Party in
its Request for Extension of Credit and ending one, two, three or six months
(or, in the case of a Dollar LIBOR Loan, if consented to by all Lenders, nine or
12 months) thereafter, provided that:

(a) if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) No Interest Period for any Loan shall extend beyond any Maturity Date if,
after giving effect thereto, the amount of such Loan would exceed the
Commitments of Lenders for which a later Maturity Date applies.

 

-16-



--------------------------------------------------------------------------------

“Issuing Bank” means Wachovia Bank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity or
any other Lender as provided in Section 2.11(l). An Issuing Bank may arrange for
one or more Letters of Credit to be issued by its Affiliates, other Lenders or
their Affiliates, with the prior approval of the Administrative Agent and such
Lenders or Affiliates, in which case the term “Issuing Bank” shall include any
such Lender or Affiliate with respect to Letters of Credit issued by it.

“Joinder Effective Date” has the meaning specified in Section 4.03.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Dollar Letters of Credit at such time, (b) the Equivalent Amount
of the aggregate undrawn amount of all outstanding Foreign Currency Letters of
Credit at such time, (c) the aggregate amount of all LC Disbursements with
respect to Dollar Letters of Credit that have not yet been reimbursed by or on
behalf of the Company at such time, and (d) the aggregate Equivalent Amount of
all LC Disbursement with respect to Foreign Currency Letters of Credit that have
not yet been reimbursed by or on behalf of the Company at such time. The LC
Exposure of any Lender at any time shall be its Pro Rata Share of the total LC
Exposure at such time.

“LC Overage” means the amount, if any, by which the LC Exposure exceeds
$250,000,000.

“LC Request” means a request by the Company for a Letter of Credit pursuant to
Section 2.11(b) in the form attached as Exhibit E hereto.

“LC Requisite Time” means 12:00 noon, New York City time, on the date that such
LC Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Company receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt.

“Letter of Credit” means a Dollar Letter of Credit or a Foreign Currency Letter
of Credit.

“Lender” means each lender from time to time party hereto.

“Lender Taxes” means, in the case of each Lender, the Administrative Agent, each
Eligible Assignee, and any Affiliate or Lending Office thereof: (a) taxes
imposed on

 

-17-



--------------------------------------------------------------------------------

or measured in whole or in part by its overall net income, gross income or gross
receipts or capital and franchise taxes imposed on it, by (i) any jurisdiction
(or political subdivision thereof) in which it is organized or maintains its
principal office or Lending Office or (ii) any jurisdiction (or political
subdivision thereof) in which it is “doing business” (unless it would not be
doing business in such jurisdiction (or political subdivision thereof) absent
the Transactions), (b) any withholding taxes or other taxes based on gross
income imposed by the United States of America (other than withholding taxes and
taxes based on gross income resulting from or attributable to any change in any
law, rule or regulation or any change in the interpretation or administration of
any law, rule or regulation by any Governmental Authority in each case after the
date hereof) or (c) any withholding taxes or other taxes based on gross income
imposed by the United States of America for any period with respect to which it
has failed to provide the Company with the appropriate form or forms required by
Section 10.20, to the extent such forms are then required by any Requirement of
Law.

“Lending Office” means, as to any Lender, either its Domestic Lending Office,
Eurocurrency Lending Office or its Local Currency Lending Office, as the context
may require.

“LIBOR Margin Bid” has the meaning set forth in Section 2.03(b).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
lien (statutory or other) or other security interest or encumbrance (including
those created by, arising under or evidenced by any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease
Obligation or the filing of any financing statement naming the owner of the
asset to which such lien relates as debtor, under the UCC or any comparable
law), but not including the interest of a lessor under an Operating Lease.

“Loan” means any advance made or to be made by any Lender to the Company as
provided in Article II, and includes Committed Loans and Competitive Loans.

“Loan Documents” means, collectively, this Agreement, any Foreign Borrower
Joinder Agreements, the Guaranty, the Notes, any Letters of Credit and the
related applications and agreements, any Request for Extension of Credit, any
Compliance Certificate and any other agreements of any type or nature hereafter
executed and delivered by the Company or, after the Reorganization Date, Newco,
or any of its Subsidiaries or Affiliates to the Administrative Agent or to any
Lender in any way relating to or in furtherance of this Agreement, in each case
either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or supplanted.

“Local Currency Lending Office” means, with respect to each Lender and each
Foreign Currency, the office, branch or affiliate of such Lender located in the
country of the Principal Financial Center for such Foreign Currency as it may
hereafter designate as

 

-18-



--------------------------------------------------------------------------------

its Local Currency Lending Office for such Foreign Currency by notice to the
Administrative Agent.

“Local Market IBOR” has the meaning specified in the definition of “IBOR.”

“Locally Funded” means, with respect to a Foreign Currency Loan, that such Loan
shall bear interest by reference to Local Market IBOR (as defined in the
definition of “IBOR”) for the relevant Foreign Currency plus the Applicable
Amount, and that such Loan shall be made from the relevant Local Currency
Lending Office of the Lender making such Loan.

“London IBOR” has the meaning specified in the definition of “IBOR.”

“Margin Stock” means “margin stock” as such term is defined in Regulations T, U
and X of the Federal Reserve Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations and condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole or, after the Reorganization Date, Newco and its
Subsidiaries taken as a whole, (b) the ability of any Credit Party to perform
its material obligations under this Agreement, or (c) the legality, validity,
binding effect or enforceability of any Loan Document.

“Maturity Date” means June 6, 2011 or, as to any Lender for which the Maturity
Date is extended pursuant to Section 2.13, the date to which the Maturity Date
is so extended.

 

-19-



--------------------------------------------------------------------------------

“Minimum Amount” means, with respect to each action described below, the
following amount set forth opposite such action (or, in respect of an action
relating to a Foreign Currency Loan, an amount of the applicable Foreign
Currency (rounded up to the nearest 1,000 British Pounds Sterling, Euros or
Canadian Dollars or 100,000 Japanese Yen, as the case may be) the Equivalent
Amount of which is equal to the Dollar amount set forth below):

 

Type of Action

   Minimum
Amount    Minimum Multiples
in excess of
Minimum Amount

Borrowing of, prepayment of or Conversion into, Base Rate Loans

   $ 5,000,000    $ 500,000

Borrowing of, prepayment or Continuation of, or Conversion into, Dollar LIBOR
Loans

   $ 5,000,000    $ 1,000,000

Voluntary Reduction of Commitments

   $ 5,000,000    $ 1,000,000

Borrowing of, prepayment or Continuation of Foreign Currency Loans

   $ 5,000,000    $ 1,000,000

Assignments

   $ 5,000,000      n/a

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or, after the Reorganization
Date, Newco, or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or, after the Reorganization Date, Newco, or any ERISA Affiliate and at
least one Person other than the Company or, after the Reorganization Date,
Newco, and the ERISA Affiliates or (b) was so maintained and in respect of which
the Company or, after the Reorganization Date, Newco, or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.

“Net Income” means, with respect to any fiscal period, for any Person the
consolidated net income of such Person and its consolidated subsidiaries,
determined in accordance with GAAP.

“Newco” means SAIC, Inc., a Delaware corporation and a wholly-owned direct
Subsidiary of the Company, which will own 100% of the ownership interests of the
Company from and after the Reorganization.

“Newco Guaranty” means the guaranty, dated on or about the Reorganization Date
and executed by Newco in the form attached as Exhibit L.

“Non-Consenting Lender” has the meaning specified in Section 2.13(b).

 

-20-



--------------------------------------------------------------------------------

“Notes” means, collectively, the Committed Loan Notes and the Competitive Loan
Notes.

“Notice of Assignment and Acceptance” means a Notice of Assignment and
Acceptance substantially in the form of Exhibit G.

“Notice of Letter of Credit Withdrawal” means a request by the Company for the
withdrawal of a Letter of Credit pursuant to Section 2.11(m) substantially in
the form of Exhibit F.

“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.

“Notice of Participation” means a Notice of Participation substantially in the
form of Exhibit I.

“Obligations” means all obligations of every kind or nature of each Credit Party
from time to time owed to the Administrative Agent, any Lender, any Person
entitled to indemnification, or any one or more of them, under any one or more
of the Loan Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise, and whether absolute or contingent, due or to
become due, matured or unmatured, liquidated or unliquidated, now existing or
hereafter arising, pursuant to the terms of any of the Loan Documents, and
including interest that accrues after the commencement of any Insolvency
Proceeding.

“Operating Lease” means, as applied to any Person, any lease of Property which
is not a Capital Lease other than any such lease under which that Person is the
lessor.

“Ordinary Course Guaranty Obligations” means any Guaranty Obligations of any
Person consisting of obligations in respect of surety bonds, letters of credit
(other than letters of credit in support of indebtedness for borrowed money of
any Person), performance bonds, leases, indemnities or similar obligations, in
each case incurred in connection with a transaction entered into in the Ordinary
Course of Business of such Person.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice.

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, and all
applicable resolutions of the board of directors (or any committee thereof) of
such corporation relating to the foregoing or the organization of such
corporation.

 

-21-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Accounts Receivable Financing” means a sale or discount of accounts
receivable of any Person (a) that does not involve the creation of a Lien or
negative pledge on any accounts receivable not so sold or discounted and
(b) that does not involve in the aggregate the sale or discount of accounts
receivable having a book value exceeding $100,000,000.

“Permitted Disposition” means (a) Dispositions of inventory or other assets
sold, leased or otherwise disposed of in the Ordinary Course of Business of the
Company or, after the Reorganization Date, Newco, or a Subsidiary,
(b) Dispositions of inventory, or used, worn-out or surplus equipment, all in
the Ordinary Course of Business, (c) Dispositions of equipment to the extent
that such equipment is exchanged for credit against the purchase price of
similar replacement equipment, or the proceeds of such sale are reasonably
promptly applied to the purchase price of such replacement equipment or where
the Company or, after the Reorganization Date, Newco, or its Subsidiary
determine in good faith that the failure to replace such equipment will not be
detrimental to the business of the Company or, after the Reorganization Date,
Newco, or its Subsidiary, (d) a Disposition to the Company or, after the
Reorganization Date, Newco, or a Subsidiary, (e) Dispositions of accounts
receivable in connection with a Permitted Accounts Receivable Financing, or
(f) Dispositions identified on Schedule 7.02.

“Permitted Liens” means:

(a) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 6.07, provided that no Notice of
Lien has been filed or recorded under the Code;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the Property subject thereto
or which do not in the aggregate with respect to any one Property so encumbered
have a Material Adverse Effect;

(c) Liens (other than any Lien imposed by ERISA) incurred or pledges or deposits
required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(d) (i) Liens on Property acquired by the Company or, after the Reorganization
Date, Newco, or any of its Subsidiaries that were in existence at the time of
the acquisition of such Property and were not created in contemplation of such
acquisition; (ii) Liens existing on any asset of any person at the time such

 

-22-



--------------------------------------------------------------------------------

person becomes a Subsidiary of the Company or, after the Reorganization Date,
Newco, and not created in contemplation of such event; (iii) Liens on any asset
of any person existing at the time such person is merged or consolidated with or
into the Company or, after the Reorganization Date, Newco, or a Subsidiary of
the Company or, after the Reorganization Date, Newco, and not created in
contemplation of such event; (iv) Liens arising out of the refinancing,
extension, renewal or refunding of any obligations secured by any Lien permitted
by this clause (d); provided that such obligations are not increased and are not
secured by any additional assets; and (v) Liens related to the acquisition,
construction or alteration of Property (including liens placed upon the acquired
Property up to 270 days following such acquisition, or completion of such
construction or alteration), including purchase money liens;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the Ordinary Course of Business which do not in any case materially
detract from the value of the Property subject thereto or interfere with the
ordinary conduct of the businesses of the Company or, after the Reorganization
Date, Newco, and its Subsidiaries;

(f) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company or, after the Reorganization Date, Newco, in excess of those set forth
by regulations promulgated by the Federal Reserve Board, and (ii) such deposit
account is not intended by the Company or, after the Reorganization Date, Newco,
or any of its Subsidiaries to provide collateral to the depository institution;

(g) Liens on the Property of the Company or, after the Reorganization Date,
Newco, or any of its Subsidiaries securing (i) the performance of bids, trade
contracts (other than borrowed money), leases, statutory obligations, and
(ii) obligations on surety and appeal bonds, and (iii) other obligations of a
like nature incurred in the Ordinary Course of Business;

(h) Liens associated with a Permitted Accounts Receivable Financing;

(i) Liens on Property or assets of a Subsidiary of the Company or, after the
Reorganization Date, Newco, to secure Indebtedness of such Subsidiary to the
Company or, after the Reorganization Date, Newco, or its Subsidiaries;

(j) Liens securing financing for all or a portion of the purchase or
construction cost of real Property acquired after the Closing Date to be used in
the Ordinary Course of the Business (provided that any such Lien shall not
encumber any other Property of the Company or, after the Reorganization Date,
Newco, or

 

-23-



--------------------------------------------------------------------------------

its Subsidiaries), including Capital Lease Obligations and the ownership by
third parties of assets capitalized as finance leases under GAAP;

(k) Liens arising from purchase money financing of equipment, including Capital
Lease Obligations and the ownership by third parties of assets capitalized as
finance leases under GAAP;

(l) Liens arising in the Ordinary Course of Business in favor of a customer,
which Liens are inherent in the government contracting process;

(m) Liens on assets identified as “Restricted Cash” on the Company or, after the
Reorganization Date, Newco, s balance sheet which are payable to third parties;
and

(n) Liens on the property or assets of AMSEC.

“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Authority, or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Principal Financial Center” means (a) in the case of Canadian Dollars, Toronto,
Canada, (b) in the case of Euros, Frankfurt, Germany, (c) in the case of Yen,
Tokyo, Japan, (d) in the case of British Pounds Sterling, London, United
Kingdom, and (d) in the case of any Foreign Currency other than listed in
subclauses (a) through (d), as agreed between the Administrative Agent and the
Company on or prior to the date on which a Foreign Currency Loan in such other
Foreign Currency is made.

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“Pro Rata Share” means, with respect to each Lender, the percentage of the
combined Commitments set forth opposite the name of that Lender on Schedule
2.01.

“Quarterly Payment Date” means each June 30, September 30, December 31 and
March 31.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reorganization” means the merger of SAIC Merger Sub, Inc., a Delaware
corporation and a wholly-owned direct Subsidiary of Newco, with and into the
Company, such that the Company will become a wholly-owned direct Subsidiary of
Newco.

 

-24-



--------------------------------------------------------------------------------

“Reorganization Date” means the date upon which all of the conditions set forth
in Section 4.04 are satisfied or waived by the Lenders and the Administrative
Agent.

“Request for Extension of Credit” means a written request substantially in the
form of Exhibit A, duly completed and signed by a Responsible Officer.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

“Requisite Lenders” means (a) as of any date of determination if the Commitments
are then in effect, Lenders having in the aggregate 51% or more of the combined
Commitments then in effect and (b) as of any date of determination if the
Commitments have then been terminated and there are Loans outstanding, Lenders
holding Loans aggregating 51% or more of the aggregate outstanding principal
amount of the Loans.

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
telephonic notice to the intended recipient, promptly followed by a written
notice to such Person, or (b) irrevocable written notice to the intended
recipient, in each case (x) delivered or made to such Person at the address,
telephone number or facsimile number set forth on Schedule 10.02 or as otherwise
designated by such Person by Requisite Notice to the Administrative Agent and
(y) if made by any Credit Party, given by a Responsible Officer. Any written
notice shall be in the form, if any, prescribed in the applicable section and
may be given by facsimile provided such facsimile is promptly confirmed by a
telephone call to such recipient.

“Requisite Time” means, with respect to any of the actions listed below, the
time set forth opposite such action on or prior to the date set forth below (all
times are New York Time):

 

Action

  

Time

  

Date

Borrowing of or Conversion into, Base Rate Loans   

11:00 a.m.

  

Relevant date

Prepayment of Base Rate Loans   

1:00 p.m.

  

Relevant date

Borrowing of, Continuation of, prepayment of or Conversion into Dollar LIBOR
Loans of 1, 2, 3 or 6 months   

1:00 p.m.

  

3 Business Days prior to relevant date

Borrowing of, Continuation of, prepayment of or Conversion into, Dollar LIBOR
Loans of 9 or 12 months   

1:00 p.m.

  

3 Business Days prior to relevant date

 

-25-



--------------------------------------------------------------------------------

Action

  

Time

  

Date

Initial Borrowing of Foreign Currency Loans by a Foreign Borrower    1:00 p.m.
   5 Business Days prior to Credit Date Other Borrowings, Continuations or
prepayment of Foreign Currency Loans   

1:00 p.m.

  

3 Business Days prior to relevant date

Voluntary Reduction of Commitments   

1:00 p.m.

  

3 Business Days prior to relevant date

Funds made available by Lenders to Administrative Agent   

1:00 p.m.

  

Relevant Date

Funds made available by applicable Credit Party to Administrative Agent   

2:00 p.m.

  

Relevant Date

Termination of Commitment, replacement

  

1:00 p.m.

   3 Business Days prior to date of termination or replacement

“Responsible Officer” means the chief executive officer, the president, the
chief operating officer, the chief financial officer, the chief legal officer,
the treasurer or the controller of each of the Credit Parties. Any document or
certificate hereunder that is signed or executed by a Responsible Officer shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the relevant Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Significant Subsidiary” means, with respect to any Person, any Subsidiary that
meets the definition of “significant subsidiary” under Rule 1-02(w) of
Regulation S-X promulgated by the U.S. Securities and Exchange Commission.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or, after the Reorganization Date, Newco, or any ERISA Affiliate and no
Person other than the Company or, after the Reorganization Date, Newco, and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company
or, after the Reorganization Date, Newco, or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

 

-26-



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, (a) for any Dollar LIBOR Loan, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate maximum reserve
percentages, if any (expressed as a decimal, rounded upward to the nearest
1/100th of 1%), in effect on the date Dollar LIBOR for such Interest Period is
determined (whether or not applicable to any Bank) under regulations issued from
time to time by the Federal Reserve Board for determining the reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) having a term comparable to such Interest Period and
(b) for any Foreign Currency Loan, a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate maximum reserve percentages, if any (expressed as a
decimal, rounded upward to the nearest 1/100th of 1%), in effect on the date
IBOR for such Interest Period is determined (whether or not applicable to any
Bank) under generally applicable regulations and guidelines for determining the
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding in the applicable
Foreign Currency having a term comparable to such Interest Period. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof.

“Synthetic Lease” means, with respect to any Person, (a) a so-called synthetic
lease, or (b) an agreement for the use or possession of property creating
obligations which do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment).

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer) making the representation, warranty or other
statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) would have been known by the Person (or,
in the case of a Person other than a natural Person, would have been known by a
Responsible Officer).

“Transactions” means the execution, delivery and performance by the Company or,
after the Reorganization Date, Newco, of this Agreement, the borrowing of Loans,
the issuance of Letters of Credit and the use of the proceeds thereof.

 

-27-



--------------------------------------------------------------------------------

“type” of Loan means (a) a Base Rate Loan, (b) a Dollar LIBOR Loan, (c) a
Competitive Loan bearing interest at an Absolute Rate, (d) a Competitive Loan
bearing interest based upon Adjusted Dollar LIBOR or (e) a Foreign Currency
Loan.

“Yen” means lawful money of Japan.

Section 1.02. Performance; Time.

Except as otherwise specifically provided herein, whenever any performance
obligation hereunder shall be stated to be due or required to be satisfied on a
day other than a Business Day, such performance shall be made or satisfied on
the next succeeding Business Day. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

Section 1.03. Accounting Principles.

Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied; provided, that, if the Company or, after the
Reorganization Date, Newco, notifies the Administrative Agent that the Company
or, after the Reorganization Date, Newco, wishes to amend any provision hereof
to eliminate the effect of any change in GAAP (or if the Administrative Agent
notifies the Company or, after the Reorganization Date, Newco, that the
Requisite Lenders wish to amend any provision hereof for such purpose), then
such provision shall be applied on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such provision is amended in a manner satisfactory to the Company
or, after the Reorganization Date, Newco, and the Requisite Lenders.

Section 1.04. Use of Defined Terms.

Any defined term used in the plural shall refer to all members of the relevant
class, and any defined term used in the singular shall refer to any one or more
of the members of the relevant class.

Section 1.05. Rounding.

Any financial ratios required to be maintained by the Company or, after the
Reorganization Date, Newco, pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed in
this Agreement

 

-28-



--------------------------------------------------------------------------------

and rounding the result up or down to the nearest number (with a round-up if
there is no nearest number) to the number of places by which such ratio is
expressed in this Agreement.

Section 1.06. Exhibits and Schedules.

All Exhibits and Schedules to this Agreement are incorporated herein by this
reference. A matter disclosed on any Schedule shall be deemed disclosed on all
Schedules.

Section 1.07. References to “Subsidiaries”.

Any reference herein to “the Company and its Subsidiaries”, “any Borrower and
its Subsidiaries”, “any Foreign Borrower and its Subsidiaries”, “any Credit
Party and its Subsidiaries” or the like shall refer solely, as the case may be,
to the Company or, after the Reorganization Date, Newco, the applicable
Borrower, Foreign Borrower or Credit Party during such times, if any, as the
Company, Newco, such Borrower, Foreign Borrower or Credit Party shall have no
Subsidiaries.

Section 1.08. Miscellaneous Terms.

The term “or” is disjunctive; the term “and” is conjunctive. The term “shall” is
mandatory; the term “may” is permissive. Masculine terms also apply to females;
feminine terms also apply to males. The term “including” is by way of example
and not limitation.

ARTICLE II

COMMITMENTS; INTEREST, FEES, PAYMENT PROCEDURES

Section 2.01. The Commitments.

(a) Subject to the terms and conditions set forth in this Agreement, each Lender
severally (and not jointly) agrees, during the Availability Period (i) to make,
Convert and Continue Dollar Loans to the Company as the Company may request, and
(ii) to make and Continue Foreign Currency Loans to the Company or any Foreign
Borrower as the Company or such Foreign Borrower may request; provided, however,
that in each case: (A) for any Lender, the sum of (1) the aggregate LC Exposure
of such Lender, (2) the aggregate principal amount of all Dollar Loans made by
such Lender, and (3) the Equivalent Amount of the aggregate principal amount of
all Foreign Currency Loans made by such Lender, shall not exceed such Lender’s
Commitment at any time, (B) the sum of (1) the aggregate LC Exposure of all
Lenders, (2) the aggregate principal amount of all Dollar Loans made by all
Lenders, (3) the Equivalent Amount of the aggregate principal amount of all
Foreign Currency Loans made by all Lenders, and (4) the aggregate principal
amount of all Competitive Loans made by all Lenders, shall not exceed the
combined Commitments at any time, and (C) the Equivalent Amount of

 

-29-



--------------------------------------------------------------------------------

the aggregate principal amount of all Foreign Currency Loans made by all Lenders
shall not exceed the Foreign Currency Limit at any time. Subject to the
foregoing and other terms and conditions hereof, Committed Loans may be
Borrowed, prepaid and reborrowed as set forth herein without premium or penalty.
The Borrower may Convert a Dollar LIBOR Loan to a Base Rate Loan or a Base Rate
Loan to a Dollar LIBOR Loan upon request, subject to the terms and conditions of
this Agreement. The Borrower may not Convert a Dollar Loan to a Foreign Currency
Loan, a Foreign Currency Loan to a Dollar Loan or a Loan in one Foreign Currency
to a Loan in any other Foreign Currency. Each Competitive Loan shall be made in
accordance with Section 2.03. The available Commitments also may be utilized by
the Company to obtain Letters of Credit in accordance with Section 2.11.

(b) Committed Loans made by each Lender shall be evidenced by one or more loan
accounts or records maintained by such Lender in the Ordinary Course of
Business. Upon the request of any Lender made through the Administrative Agent,
such Lender’s Committed Loans may be evidenced by one or more Committed Loan
Notes, instead of or in addition to loan accounts. (Each such Lender may endorse
on the schedules annexed to its Committed Loan Note the date, amount and
maturity of its Committed Loans and payments with respect thereto.) Such loan
accounts, records or Notes shall be conclusive absent manifest error of the
amount of such Committed Loans and payments thereon. Any failure so to record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of any Credit Party to pay any amount owing with respect to the
Committed Loans.

(c) Unless the Administrative Agent and the Requisite Lenders otherwise consent,
Loans with no more than 15 different Interest Periods shall be outstanding at
any one time; provided that for the purposes of this sentence only, “Loans”
shall mean all Loans outstanding under this Agreement.

(d) The Company may designate one or more Subsidiaries to become Foreign
Borrowers for purposes of receiving Foreign Currency Loans, provided that,
(i) such Subsidiary is, directly or indirectly through one or more
intermediaries, wholly-owned by the Company, (ii) such Subsidiary is neither
organized nor domiciled in any State of the United States of America or in the
District of Columbia, (iii) the Administrative Agent shall receive a duly
executed Foreign Borrower Joinder Agreement, together with such organization
documentation, certificates, opinions and other documentation and information,
as may be reasonably requested by the Administrative Agent to evidence
compliance with the conditions to the effectiveness of such Foreign Borrower
Joinder Agreement described in Section 4.03. Foreign Currency Loans shall be
Borrowed and Continued as Euromarket Funded unless the Administrative Agent,
each Lender and the Company or the applicable Foreign Borrower, as the case may
be, agree that such Foreign Currency Loans shall be Locally Funded.

 

-30-



--------------------------------------------------------------------------------

Section 2.02. Borrowings, Conversions and Continuations of Committed Loans.

(a) A Borrower may irrevocably request a Borrowing, Conversion or Continuation
of Committed Loans in a Minimum Amount by delivering a duly completed Request
for Extension of Credit by Requisite Notice to the Administrative Agent not
later than the Requisite Time. All Borrowings, Conversions or Continuations in
respect of Dollar Loans shall constitute requests for Base Rate Loans and all
Borrowings or Continuations in respect of Foreign Currency Loans shall
constitute requests for Foreign Currency Loans with an Interest Period of one
month, in each case unless properly and timely otherwise designated as set forth
in the prior sentence. In the case of Dollar LIBOR Loans having a proposed
Interest Period of nine or twelve months, each Lender shall promptly notify the
Administrative Agent (who shall promptly notify the applicable Borrower) whether
such Lender, in its sole discretion, consents to funding a Dollar LIBOR Loan for
such requested Interest Period(s) for such Borrowing. If any Lender does not so
consent, Dollar LIBOR Loans shall not be available for such Interest Period(s)
for such Borrowing.

(b) Each Committed Loan shall be made as part of a Borrowing consisting of
Committed Loans made by the Lenders ratably in accordance with their respective
Commitments. Promptly following receipt of a Request for Extension of Credit,
the Administrative Agent shall notify each Lender of its Pro Rata Share thereof
by Requisite Notice. Each Lender shall make the funds for its Committed Loan
available to the Administrative Agent at the Administrative Agent’s Office not
later than the Requisite Time on the Business Day specified in such Request for
Extension of Credit. Upon satisfaction or waiver of the applicable conditions
set forth in Article IV, all funds so received shall be made available to
Borrower.

(c) The Administrative Agent shall promptly notify the applicable Borrower and
the Lenders of Adjusted IBOR applicable to any IBOR Loan upon determination of
same.

(d) During the existence of an Event of Default described in clause (a), (e),
(f), (g), or (i) of Section 8.01, the Requisite Lenders may determine that
(i) any or all of the then outstanding Dollar Loans that are Dollar LIBOR Loans
shall be Converted to Base Rate Loans and/or (ii) any or all of the outstanding
Foreign Currency Loans with an Interest Period greater than one month shall be
replaced by Foreign Currency Loans with an Interest Period of one month. Such
Conversion or replacement shall be effective upon notice to the applicable
Borrower from the Administrative Agent and shall continue so long as such Event
of Default continues to exist, or in the case of Foreign Currency Loans, the
earlier expiration of the applicable Interest Period.

(e) If a Committed Loan is to be made on the same date that another Committed
Loan is due and payable, the applicable Borrower or the Lenders, as the case may
be, shall make available to the Administrative Agent the net amount of funds
giving effect to both such Committed Loans and the effect for purposes of this
Agreement shall be the same as if separate transfers of funds had been made with
respect to each such Committed Loan.

 

-31-



--------------------------------------------------------------------------------

(f) The failure of any Lender to make any Committed Loan on any date shall not
relieve any other Lender of any obligation to make a Committed Loan on such
date, but no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan.

Section 2.03. Competitive Loans.

(a) Subject to the terms and conditions hereof, at any time and from time to
time during the Availability Period, each Lender may in its sole and absolute
discretion make Competitive Loans to the Company in such principal amounts as
the Company may request; provided, however, that the sum of (i) the aggregate LC
Exposure of all Lenders, (ii) the aggregate principal amount of all Dollar Loans
made by all Lenders, (iii) the Equivalent Amount at any time of the aggregate
principal amount of all Foreign Currency Loans made by all Lenders, and (iv) the
aggregate principal amount of all Competitive Loans, shall not exceed at any
time the combined Commitments; provided, further, that the outstanding
Competitive Loans made by any Lender may exceed its Commitment. The Competitive
Loans shall be deemed to utilize the combined Commitments by an amount equal to
the aggregate outstanding principal amount thereof.

(b) The Company may irrevocably request Competitive Loans in a Competitive Loan
Minimum Amount therefor by delivering a duly completed Competitive Bid Request
by Requisite Notice not later than the Competitive Loan Requisite Time therefor.
Each Competitive Bid Request shall state whether a Competitive Bid is requested
on the basis of a fixed interest rate (an “Absolute Rate Bid”) or on the basis
of a margin above or below Adjusted Dollar LIBOR (a “LIBOR Margin Bid”). The
Company may not request Competitive Bids for more than three maturities nor
request more than one type of Competitive Loan in a single Competitive Bid
Request. Unless the Administrative Agent otherwise agrees, in its sole and
absolute discretion, the Company may not submit a Competitive Bid Request if it
has submitted another Competitive Bid Request within the prior five Business
Days.

(c) No Competitive Bid Request shall be made for an Absolute Rate Bid with a
maturity of less than 14 days or more than 180 days, for a LIBOR Margin Bid with
a maturity other than one, two, three or six months, or in any case with a
maturity date subsequent to the latest Maturity Date of any Lender. No more than
ten different maturities for Competitive Loans may be outstanding at any time.

(d) The Administrative Agent shall promptly notify the Lenders of a Competitive
Bid Request by delivering a written copy thereof to the Lenders. Each Lender
may, in its sole and absolute discretion, bid or not bid on all or a portion of
the Competitive Loans requested in such Competitive Bid Request by delivering by
Requisite Notice an irrevocable, duly completed Competitive Bid to the
Administrative Agent by the Competitive Loan Requisite Time for delivering
Competitive Bids. Any Competitive Bid received after such Competitive Loan
Requisite Time, that is in a form other than a duly completed Competitive Bid
Request, or that is otherwise not responsive

 

-32-



--------------------------------------------------------------------------------

to the Competitive Bid Request shall be disregarded. A Lender may subsequently
correct any Competitive Bid containing a manifest error if it does so by the
Competitive Loan Requisite Time for delivering Competitive Bids. The
Administrative Agent may, but shall not be required to, notify any Lender of any
manifest error it detects in such Lender’s Competitive Bid.

(e) The Competitive Bid Maximum offered by a Lender for any Competitive Loan(s)
requested in a Competitive Bid may be less than the principal amount of such
Competitive Loan(s) requested by the Company, but shall not be less than the
Competitive Loan Minimum Amount for any Competitive Loan for which such Lender
is bidding. Each Competitive Bid shall expire unless accepted by the Company
prior to the Competitive Loan Requisite Time for accepting Competitive Bids.

(f) The Administrative Agent shall promptly notify the Company of the names of
the Lenders providing conforming Competitive Bids and the terms of such
Competitive Bids. The Company may, in its sole and absolute discretion, accept
or reject any Competitive Bid, or any portion thereof, and shall reject any
Competitive Bid made by a Lender whose Maturity Date is earlier than the
maturity requested by the Company in the applicable Competitive Bid Request,
provided, that if the Company accepts any Competitive Bid, or any portion
thereof, the following shall apply: (i) the Company must notify the
Administrative Agent of its acceptance of any Competitive Bids not later than
the Competitive Loan Requisite Time for doing so, (ii) the Company must accept
all Absolute Rate Bids at all lower fixed interest rates before accepting any
portion of Absolute Rate Bids at a higher fixed interest rate, (iii) the Company
must accept all LIBOR Margin Bids at all lower margins over Adjusted Dollar
LIBOR before accepting any portion of LIBOR Margin Bids at a higher margin over
Adjusted Dollar LIBOR, (iv) each Competitive Loan to be made must be in a
Competitive Loan Minimum Amount therefor, (v) if two or more Lenders have
submitted a Competitive Bid at the same fixed interest rate or margin, then the
Company must accept either all of such Competitive Bids or accept such
Competitive Bids in the same proportion as the Competitive Bid Maximum of each
Lender for such Competitive Loan bears to the aggregate Competitive Bid Maximums
of all such Lenders for such Competitive Loans (subject to clause (iv) above)
and (vi) the Company may not accept Competitive Bids for an aggregate amount in
excess of the Competitive Loans requested in its Competitive Bid Request.

(g) The Administrative Agent shall promptly notify each of the Lenders whose
Competitive Bid, or any portion thereof, has been accepted or rejected by the
Company by telephone, which notification shall promptly be confirmed in writing,
delivered in person or by telecopier to such Lenders. Any Competitive Bid, or
portion thereof, not timely accepted by the Company and/or timely notified by
the Administrative Agent to a Lender as having been accepted shall be deemed
rejected.

(h) In the case of a LIBOR Margin Bid, the Administrative Agent shall determine
Adjusted Dollar LIBOR on the date which is two Business Days prior to the date
of the proposed Competitive Loan, and shall promptly thereafter notify the
Company

 

-33-



--------------------------------------------------------------------------------

and the Lenders whose LIBOR Margin Bids were accepted by the Company of such
Adjusted Dollar LIBOR.

(i) Each Lender which has had a Competitive Bid, or portion thereof, accepted by
the Company shall make the funds for its Competitive Loan(s) available to the
Administrative Agent at the Administrative Agent’s Office not later than the
Requisite Time for making such funds available on the Business Day specified in
such Competitive Loan Request. Upon satisfaction or waiver of the applicable
conditions set forth in Article IV, all funds so received shall be made
available to the Company.

(j) Each Lender’s Competitive Loan shall be evidenced by that Lender’s
Competitive Loan Note or by one or more loan accounts or records maintained by
such Lender in the Ordinary Course of Business, in each case subject to
Section 2.01 (b).

(k) Each Competitive Loan shall be due and payable on the maturity date of such
Competitive Loan.

Section 2.04. Prepayments.

(a) The applicable Borrower may at any time and from time to time voluntarily
prepay Committed Loans in a Minimum Amount after delivering an irrevocable
Requisite Notice not later than the Requisite Time for prepayments. The
Administrative Agent will promptly notify each Lender thereof and of such
Lender’s Pro Rata Share of such prepayment. Each prepayment by a Borrower must
be made ratably to all outstanding Committed Loans of such Borrower borrowed on
the same day.

(b) If for any reason either (i) the sum of (A) the aggregate LC Exposure of all
Lenders, (B) the aggregate principal amount of all Dollar Loans made by all
Lenders, (C) the Equivalent Amount of the aggregate principal amount of all
Foreign Currency Loans made by all Lenders and (D) the aggregate principal
amount of all Competitive Loans made by all Lenders, exceeds the combined
Commitments in effect at any time or (ii) the Equivalent Amount of the aggregate
principal amount of all Foreign Currency Loans made by the Lenders exceeds the
Foreign Currency Limit, then upon written request of the Administrative Agent
the Company shall immediately prepay or cause one or more Foreign Borrowers to
immediately prepay Committed Loans sufficient to cure such overage.

(c) Any prepayment of an IBOR Loan shall be accompanied by all accrued interest
thereon, together with the costs set forth in Section 3.05.

(d) Competitive Loans may not be prepaid unless (i) expressly so provided in the
Competitive Bid Request and Competitive Bid for such Competitive Loan or
(ii) otherwise agreed by the Company and the Lender making such Competitive Loan
after notice to the Administrative Agent.

 

-34-



--------------------------------------------------------------------------------

(e) The Company may from time to time elect to prepay pursuant to the Guaranty
all or part of any Foreign Currency Loan of a Foreign Borrower and such
prepayment by the Company shall be made in the manner and subject to the terms
that a prepayment would be made by the Foreign Borrower under this Agreement.

Section 2.05. Voluntary Reduction of Commitments.

The Company shall have the right, at any time and from time to time, without
penalty or charge, upon giving Requisite Notice not later than the Requisite
Time, voluntarily to reduce, permanently and irrevocably, in a Minimum Amount,
or to terminate, the then unused portion of the Commitments, provided that any
such reduction or termination shall be accompanied by payment of all accrued and
unpaid Facility Fees with respect to the portion of the Commitments being
reduced or terminated. The Administrative Agent shall promptly notify the
Lenders of any reduction or termination of the Commitments under this Section.
Each Lender’s Commitment shall be reduced by an amount equal to such Lender’s
Pro Rata Share times the amount of such reduction.

Section 2.06. Principal and Interest.

(a) If not sooner paid, the outstanding principal amount of each Committed Loan
and Competitive Loan shall be due and payable on the Maturity Date of the Lender
thereof or, if such Loan is not Continued or Converted, at the end of the
applicable Interest Period.

(b) Each Borrower shall pay interest on the unpaid principal amount of the Loans
made to it (before and after default, before and after maturity, before and
after judgment, and before and after the commencement of any Insolvency
Proceeding) from the date borrowed until paid in full (whether at stated
maturity, by acceleration or otherwise) on each Interest Payment Date for each
type of Loan at a rate per annum equal to the applicable interest rate
determined in accordance with the definition of such type of Loan in this
Agreement, plus, in the case of IBOR Loans, the Applicable Amount.

(c) If any amount of principal of or interest on any Loan or any other amount
payable under any Loan Document is not paid in full when due (whether by
acceleration or otherwise) or, in the case of reimbursement obligations under
Section 2.11, one Business Day after the date such reimbursement obligations
accrues, each Borrower shall pay interest on such unpaid amount from the date
such amount becomes due (or, in the case of reimbursement obligations under
Section 2.11, one Business Day after the date such reimbursement obligation
accrues) until the date such amount is paid in full, and after as well as before
any entry of judgment thereon, at a fluctuating rate of interest rate equal to
the Default Rate. Accrued and unpaid interest on past due amounts (including,
without limitation, interest on past due interest) shall be compounded monthly,
on the last day of each calendar month, to the fullest extent permitted by
Requirement of Law, and payable on demand.

 

-35-



--------------------------------------------------------------------------------

(d) Amounts due under this Agreement in respect of any Loan shall be deemed paid
for the purposes of this Agreement only, in the case of Dollar Loans, to the
extent paid in Dollars or, in the case of Foreign Currency Loans, to the extent
paid in the applicable Foreign Currency. If the Administrative Agent receives
any payment in respect of any Loan in any currency other than the currency of
such Loan, (including upon enforcement of or collection of a judgment), the
Administrative Agent may in its sole discretion return such payment to the payor
or convert such payment to the currency of such Loan and apply the net proceeds
to payment of amounts due in respect of such Loan in accordance with this
Agreement, provided that (i) amounts due in respect of such Loan shall be deemed
to have been paid by the Borrower only to the extent of the net proceeds, if
any, so applied by the Administrative Agent and (ii) the Administrative Agent
shall have no liability to any Credit Party, Lender or any other Person arising
out of or relating to such conversion of funds or the exchange rate utilized in
connection therewith, in each case except to the extent of the Administrative
Agent’s own gross negligence or willful misconduct.

Section 2.07. Fees.

(a) Facility Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender, a Facility Fee equal to the Applicable Amount for the
Facility Fee times such Lender’s Pro Rata Share of the daily aggregate amount of
the combined Commitments, (determined daily on a per annum basis). The Facility
Fee under the Commitments shall accrue from the Closing Date to but excluding
the Maturity Date of the applicable Lender and shall be payable quarterly in
arrears on each Quarterly Payment Date and on the Maturity Date of such Lender.
The Facility Fee shall be calculated quarterly in arrears; if there is any
change in the Applicable Amount during any quarter, the average daily amount
shall be computed and multiplied by the Applicable Amount separately for each
period that such Applicable Amount was in effect during such quarter.

(b) Agency Fee. The Company shall pay to the Administrative Agent an agency fee
in such amounts and at such times as heretofore agreed upon by letter agreement
between the Company and the Administrative Agent. The agency fee is for the
services to be performed by the Administrative Agent in acting as Administrative
Agent and is fully earned on the date paid. The agency fee paid to the
Administrative Agent is solely for its own account and is nonrefundable.

(c) Letter of Credit Fees. The Company shall pay

(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
in Dollars at the same Applicable Amount used to determine the interest rate
applicable to Committed Loans that are Dollar LIBOR Loans or Foreign Currency
Loans on the average daily amount of such Lender’s LC Exposure, as determined by
the applicable Issuing Bank using its customary method of

 

-36-



--------------------------------------------------------------------------------

calculating the Dollar amount equivalent of its Foreign Currency Letters of
Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and

(ii) to each Issuing Bank a fronting fee and fees with respect of the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder, as may be separately agreed upon between the Company and
such Issuing Bank.

Participation fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable as agreed between such
Issuing Bank and the Company. All participation fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

Section 2.08. Computation of Fees and Interest.

Computations of (i) interest with respect to Base Rate Loans and (ii) Local
Market IBOR (but not the Applicable Amount or any fees or other amounts) with
respect to Foreign Currency Loans in British Pounds Sterling shall be calculated
on the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed; computations of interest on all other types of Loans and
all fees and other amounts under this Agreement shall be calculated on the basis
of a year of 360 days and the actual number of days elapsed, which results in a
higher yield to the Lenders than a method based on a year of 365 or 366 days.
Interest shall accrue on each Loan for the day on which the Loan is made;
interest shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid. Notwithstanding anything in this
Agreement to the contrary, interest in excess of the maximum amount permitted by
any Requirement of Law shall not accrue or be payable hereunder, and any amount
paid as interest hereunder which would otherwise be in excess of such maximum
permitted amount shall instead be treated as a payment of principal.

Section 2.09. Manner and Treatment of Payments among the Lenders, Borrowers and
the Administrative Agent.

(a) Unless otherwise provided herein, all payments by any Credit Party or any
Lender hereunder shall be made to the Administrative Agent at the Administrative
Agent’s Office and account, or to any Person at such place and account as the
Administrative Agent may designate, in immediately available funds without
defense, setoff or counterclaim not later than the Requisite Time. All payments
received after the

 

-37-



--------------------------------------------------------------------------------

Requisite Time shall be deemed received on the next succeeding Business Day. All
payments of fees pursuant to Section 2.07 shall be payable by the Company in
Dollars. All payments of principal of or interest on Competitive Loans or
Committed Loans other than Foreign Currency Loans shall be payable in Dollars.
All payments of principal of or interest in a Foreign Currency Loan shall be
payable in the applicable Foreign Currency.

(b) Upon satisfaction of any applicable terms and conditions set forth herein,
the Administrative Agent shall promptly make any amounts received in accordance
with the prior subsection available in like funds received as follows: (i) if
payable to any Borrower, by crediting an account of such Borrower maintained
with the Administrative Agent in New York City and designated by such Borrower
in the applicable Request for Extension of Credit or Competitive Bid Request or,
if no account is maintained by such Borrower with the Administrative Agent, then
by wire transfer to an account designated in writing by such Borrower and
delivered to Administrative Agent, and (ii) if payable to any Lender, by wire
transfer to such Lender at the address specified in Schedule 10.02. The
Administrative Agent’s determination, or any Lender’s determination not
contradictory thereto, of any amount payable hereunder shall be conclusive in
the absence of manifest error.

(c) Subject to the definition of “Interest Period,” if any payment to be made by
any Borrower shall come due on a day other than a Business Day, payment shall
instead be considered due on the next succeeding Business Day and the extension
of time shall be reflected in computing interest and fees.

(d) Unless any Borrower or Lender has notified the Administrative Agent prior to
the date any payment to be made by it is due, that it does not intend to remit
such payment, the Administrative Agent may, in its discretion, assume that such
Borrower or Lender, as the case may be, has timely remitted such payment and
may, in its discretion and in reliance thereon, make available such payment to
the Person entitled thereto. If such payment was not in fact remitted to the
Administrative Agent, then:

(i) if any Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by the Administrative
Agent to such Lender to the date such amount is repaid to the Administrative
Agent at the greater of (x) the Federal Funds Rate and (y) such rate as may be
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation; and

(ii) if any Lender failed to make such payment, such Lender shall on the
Business Day following such Credit Date pay to the Administrative Agent the
amount of such assumed payment made available to the applicable Borrower,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Borrower

 

-38-



--------------------------------------------------------------------------------

to the date such amount is paid to the Administrative Agent at the greater of
(x) the Federal Funds Rate and (y) such rate as may be determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments or to prejudice any rights which the
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

(iii) if any Lender failed to make a payment funding a Committed Loan, and fails
to make such payment on the Business Day following the Credit Date, the
applicable Borrower shall repay such Lender’s failed payment funding of such
Commitment Loan to the Administrative Agent immediately upon receipt of notice
from the Administrative Agent regarding such failure to pay by any such Lender.

Section 2.10. Funding Sources.

Nothing in this Agreement shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.11. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit for its own account or for the
account of any of its Subsidiaries or, subject to the good faith approval of the
Administrative Agent and the applicable Issuing Bank (consistent with its
internal policies and such other criteria as it shall deem applicable), any
other Person, in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Incorporation, Amendment, Renewal, Extension; Certain
Conditions. Whenever the Company desires to (i) have a Letter of Credit issued
hereunder, (ii) incorporate an existing letter of credit not issued hereunder as
a Letter of Credit for the purposes hereof or (iii) amend, renew or extend a
Letter of Credit outstanding hereunder, the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to an Issuing Bank selected
by the Company and the Administrative Agent (not less than three Business Days
in advance of the requested date of issuance, incorporation, amendment, renewal
or extension) an LC Request; specifying information as provided in the form
attached hereto as Exhibit E and such other

 

-39-



--------------------------------------------------------------------------------

information as shall be necessary in the determination of such Issuing Bank to
prepare, incorporate, amend, renew or extend such Letter of Credit. The date of
issuance, incorporation, amendment, renewal or extension specified in such LC
Request shall be a Business Day, and the date on which such Letter of Credit is
to expire shall comply with paragraph (c) of this Section. If requested by the
applicable Issuing Bank, the Company also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, incorporated,
amended, renewed or extended only if (and upon issuance, incorporation,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
incorporation, amendment, renewal or extension (i) the LC Exposure shall not
exceed $250,000,000 and (ii) the sum of (A) the aggregate LC Exposure of all
Lenders, (B) the aggregate principal amount of all Dollar Loans made by all
Lenders, (C) the Equivalent Amount at any time of the aggregate principal amount
of all Foreign Currency Loans made by all Lenders and (D) the aggregate
principal amount of all Competitive Loans made by all Lenders, shall not exceed
the combined Commitments in effect at any time.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the expiration date requested in the LC
Request and (ii) the date that is five Business Days prior to the Maturity Date
of Lenders having Commitments in an amount more than the excess of (A) the
aggregate amount of the Commitments prior to such Maturity Date over (B) the LC
Exposure after giving effect to such Maturity Date (assuming that such Letter of
Credit has been issued).

(d) Participations. By the issuance or incorporation of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) pursuant to
Section 2.11(b) and without any further action on the part of any Issuing Bank
or the Lenders, each Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, in Dollars or in
the applicable Foreign Currency, as the case may be, such Lender’s Pro Rata
Share of each LC Disbursement made by such Issuing Bank and not reimbursed by
the Company on the date due as provided in paragraph (e) and (f) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever (other than a withdrawal of such Letter of Credit from
this Agreement pursuant to Section 2.11(m)), including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender further acknowledges and agrees that its participation in each Letter of
Credit will be automatically adjusted to reflect such Lender’s Pro Rata Share of

 

-40-



--------------------------------------------------------------------------------

each LC Disbursement at each time such Lender’s Commitment is amended pursuant
to a Commitment Increase in accordance with Section 2.12, an assignment in
accordance with Section 10.05 or otherwise pursuant to this Agreement

(e) Reimbursement of Dollar Letters of Credit. If an Issuing Bank shall make any
LC Disbursement in respect of a Dollar Letter of Credit issued for the account
of the Company or any of its Subsidiaries, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount in Dollars equal to
such LC Disbursement not later than the LC Requisite Time; provided that, if
such LC Disbursement is not less than $5,000,000, the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.01 and 2.02 that such payment be financed with a Dollar LIBOR Loan or
Base Rate Loan in an equivalent amount and, to the extent so financed, the
Company’s obligation to make such payment shall be discharged and replaced by
the resulting Dollar LIBOR Loan or Base Rate Loan.

(f) Reimbursement of Foreign Currency Letters of Credit. If an Issuing Bank
shall make any LC Disbursement in respect of a Foreign Currency Letter of
Credit, the Company shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount in the applicable Foreign Currency equal to such
LC Disbursement not later than the LC Requisite Time; provided that, if the
Equivalent Amount of such LC Disbursement is not less than $5,000,000, the
Company may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.01 and 2.02 that such payment be financed with a
Foreign Currency Loan to the Company or any eligible Foreign Borrower (whether
or not an account party under the Foreign Currency Letter of Credit), bearing
interest at Adjusted IBOR for such Foreign Currency in an equivalent amount and,
to the extent so financed, the Company’s obligation to make such payment shall
be discharged and replaced by the resulting Foreign Currency Loan.

(g) Payment by Lenders. If the Company fails to make payment as provided in
paragraph (e) and (f) of this Section when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Company in respect thereof and such Lender’s Pro Rata Share thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent in Dollars or in the applicable Foreign Currency, as the
case may be, its Pro Rata Share of the payment then due from the Company, in the
same manner as provided in Section 2.09 with respect to Loans made by such
Lender (and the terms and conditions of Section 2.09 shall apply in the same
manner to all the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the Company pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of Dollar LIBOR
Loans or Base Rate Loans as

 

-41-



--------------------------------------------------------------------------------

contemplated in paragraph (e) above or the funding of Foreign Currency Loans as
contemplated in paragraph (f) above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such LC Disbursement.

(h) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) and (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance, incorporation, transfer or withdrawal of any
Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse such Issuing Bank from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(i) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for

 

-42-



--------------------------------------------------------------------------------

payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(j) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, (i) in the case of a
LC Disbursement with respect to a Dollar Letter of Credit, at the rate per annum
then applicable to Base Rate Loans and (ii) in the case of a LC Disbursement
with respect to a Foreign Currency Letter of Credit, at the rate per annum then
applicable to Foreign Currency Loans in the applicable Foreign Currency with an
Interest Period of one month (with the first such Interest Period beginning on
the date such LC Disbursement was made); provided that, in each case (i) and
(ii), if the Company fails to reimburse such LC Disbursement on the Business Day
after such reimbursement is due pursuant to paragraph (e) and (f) of this
Section, then Section 2.06(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (g) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(k) Currencies. Amounts due under this Agreement in respect of any Letter of
Credit shall be deemed paid for the purposes of this Agreement only, in the case
of Dollar Letters of Credit, to the extent paid in Dollars or, in the case of
Foreign Currency Letters of Credit, to the extent paid in the applicable Foreign
Currency, except to the extent expressly provided otherwise in this Agreement.
If the Administrative Agent receives any payment in respect of any Letter of
Credit in any currency other than the currency of such Letter of Credit,
(including upon enforcement of or collection of a judgment), the Administrative
Agent may in its sole discretion return such payment to the payor or convert
such payment to the currency of such Letter of Credit and apply the net proceeds
to payment of amounts due in respect of such Letter of Credit in accordance with
this Agreement, provided that (i) amounts due in respect of such Letter of
Credit shall be deemed to have been paid only to the extent of the net proceeds,
if any, so applied by the Administrative Agent and (ii) the Administrative Agent
shall have no liability to any Credit Party, Lender or any other Person arising
out of or relating to such conversion of funds or the exchange rate utilized in
connection therewith, in each case except to the extent of the Administrative
Agent’s own gross negligence or willful misconduct.

(l) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative

 

-43-



--------------------------------------------------------------------------------

Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.07(c). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued or incorporated thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. Any Lender may become an
Issuing Bank hereunder by agreeing to be bound by the terms of this Agreement as
an Issuing Bank, subject to the prior written consent of the Company and with
written notice to the Administrative Agent.

(m) Withdrawal of Outstanding Letters of Credit from Agreement. The Company may,
with the consent of the Issuing Bank issuing such Letter of Credit, which
consent may be given or withheld in its sole discretion, elect to have any
undrawn Letter of Credit issued hereunder no longer deemed to be a Letter of
Credit outstanding hereunder. The Company may make such election by delivering
to the Administrative Agent a Notice of Letter of Credit Withdrawal, signed by
the Company and the applicable Issuing Bank, in the form attached as Exhibit F,
whereupon such letter of credit shall cease to be Letter of Credit for all
purposes hereof.

(n) Collateralization of LC Overage. If for any reason the LC Exposure exceeds
$250,000,000, then upon request of the Requisite Lenders, the Company shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash in
Dollars equal to the LC Overage as of the date of such request, which amount
shall be held by the Administrative Agent as collateral for the performance by
the Company of its reimbursement obligations pursuant to Sections 2.11(e) and
(f). The Administrative Agent (i) may invest the balance in such account in such
short-term instruments in the manner and to the extent the Administrative Agent
deems consistent with the use of such funds as collateral for the performance of
the Company’s obligations, (ii) shall apply the balance in such account to pay
any reimbursement obligations that arise pursuant to Section 2.11(e) and
(f) from time to time (with any reimbursement obligation payable in a Foreign
Currency satisfied by the conversion of funds in such account in such manner at
such an exchange rate as determined by the Administrative Agent) and (iii) upon
request of the Company from time to time, shall pay to the Company such amount
as the Administrative Agent determines to be the excess of the balance in such
account over the LC Overage. All investment and reinvestment of funds deposited
with the Administrative Agent pursuant to this Section 2.11(n) shall be made at
the Company’s risk and expense. Interest or profits, if any, on such investments
shall accumulate in such account. If the

 

-44-



--------------------------------------------------------------------------------

maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 51% of the total LC
Exposure), the balance held by the Administrative Agent may be applied to
satisfy other obligations of the Company under this Agreement.

Section 2.12. Increase in the Commitments.

(a) At any time prior to the Maturity Date in effect at any time (but not more
than once in any calendar year), if no Default or Event of Default shall have
occurred and be continuing at such time, the Company may, if it so elects,
increase the aggregate amount of the Commitments (each, a “Commitment
Increase”), either by designating a Person not theretofore a Lender and
acceptable to the Administrative Agent and each Issuing Bank (such acceptance
not to be unreasonably withheld) (each such Person, an “Assuming Lender”) to
become a Lender or by agreeing with an existing Lender that such Lender’s
Commitment shall be increased (each such Lender, an “Increasing Lender”). Upon
execution and delivery by the Company and each Increasing Lender or Assuming
Lender of an instrument of assumption in form and amount reasonably satisfactory
to the Administrative Agent and each Issuing Bank (each an “Assumption
Agreement”), such Increasing Lender shall have a Commitment as therein set forth
or such Assuming Lender shall become a Lender with a Commitment as therein set
forth and all the rights and obligations of a Lender with a Commitment
hereunder; provided that (i) the Company shall provide prompt notice of such
increase to the Administrative Agent, which shall promptly notify the other
Lenders, (ii) the aggregate amount of each such increase which is effective on
any day shall be at least $25,000,000 or an integral multiple thereof, (iii) the
aggregate amount of the Commitments shall at no time exceed $1,000,000,000 and
(iv) the Administrative Agent shall have received on or before such date
(A) certified copies of resolutions of the board of directors of the Company (or
a duly authorized committee thereof) evidencing the ability of the Company to
effect the Commitment Increase, (B) if such Commitment Increase occurs after the
Reorganization Date, a consent of Newco and (C) an opinion of counsel for the
Company (which may be in-house counsel), in substantially the form of Exhibit
H-1 hereto with such modifications as are reasonably acceptable to the
Administrative Agent.

(b) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.12, within five Business Days in the case of the Base Rate Loans
outstanding, and at the end of the then current Interest Period with respect
thereto in the case of the Loans comprising each IBOR Borrowing then outstanding
(but in any event within 45 days), the respective Committed Loans shall be
reallocated among the Lenders so that, after giving effect to such reallocation,
the Committed Loans comprising each Committed Borrowing and continuing into the
subsequent Interest Period are funded by the Lenders ratably according to their
respective Commitments on such day. Each Lender agrees that the conditions
precedent set forth in Section 4.02 shall not apply to any additional amounts
required to be funded by such Lender pursuant to this Section 2.12.

 

-45-



--------------------------------------------------------------------------------

Section 2.13. Extension of Maturity Date.

(a) At least 45 days but not more than 60 days prior to any anniversary of the
Closing Date, the Company, by written notice to the Administrative Agent, may
request an extension of the Maturity Date in effect at such time by one year
from its then scheduled expiration. The Administrative Agent shall promptly
notify each Lender of such request, and each Lender shall in turn, in its sole
discretion, not later than 20 days prior to such anniversary date, notify the
Company and the Administrative Agent in writing as to whether such Lender will
consent to such extension. If any Lender shall fail to notify the Administrative
Agent and the Company in writing of its consent to any such request for
extension of the Maturity Date at least 20 days prior to such anniversary date,
such Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Administrative Agent shall notify the Company not later than 15
days prior to such anniversary date of the decision of the Lenders regarding the
Company’s request for an extension of the Maturity Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.13, the Maturity Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year. If less than all of the Lenders consent in writing to
any such request in accordance with subsection (a) of this Section 2.13, the
Maturity Date in effect at such time shall, effective as at the applicable
Extension Date and subject to subsection (d) of this Section 2.13, be extended
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the Maturity Date is not extended as to any Lender pursuant to this
Section 2.13 and the Commitment of such Lender is not assumed in accordance with
subsection (c) of this Section 2.13 on or prior to the applicable Extension
Date, the Commitment of such Non-Consenting Lender shall automatically terminate
in whole on such unextended Maturity Date without any further notice or other
action by the Company, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Article III, and its obligations under
Section 9.06, shall survive the Maturity Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Company for
any requested extension of the Maturity Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.13, the Administrative Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Administrative Agent not later than 10
days prior to the Extension Date of the amount of the Non-Consenting Lenders’
Commitments for which it is willing to accept an assignment. If the Consenting
Lenders notify the Administrative Agent that they are willing to accept
assignments of Commitments in an aggregate amount that exceeds the amount of the
Commitments of the Non-Consenting Lenders, such Commitments shall be allocated
among the Consenting Lenders willing to accept such assignments in such amounts
as are agreed between the Company and the Administrative

 

-46-



--------------------------------------------------------------------------------

Agent. If after giving effect to the assignments of Commitments described above
there remains any Commitments of Non-Consenting Lenders, the Company may arrange
for one or more Consenting Lenders or other Assignees as Assuming Lenders to
assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment and all of the obligations of such Non-Consenting Lender under this
Agreement thereafter arising, without recourse to or warranty by, or expense to,
such Non-Consenting Lender; provided, however, that the amount of the Commitment
of any such Assuming Lender as a result of such substitution shall in no event
be less than US$10,000,000 unless the amount of the Commitment of such
Non-Consenting Lender is less than US$10,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Loans, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 10.05 for such assignment shall have been
paid;

provided further that such Non-Consenting Lender’s rights under Article III, and
its obligations under Section 9.06, shall survive such substitution as to
matters occurring prior to the date of substitution. At least three Business
Days prior to any Extension Date, (A) each such Assuming Lender, if any, shall
have delivered to the Company and the Administrative Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Administrative Agent, (B) any such Consenting Lender shall
have delivered confirmation in writing satisfactory to the Company and the
Administrative Agent as to the increase in the amount of its Commitment and
(C) each Non-Consenting Lender being replaced pursuant to this Section 2.13
shall deliver to the Administrative Agent any Note or Notes held by such
Non-Consenting Lender. Upon the payment or prepayment of all amounts referred to
in clauses (i), (ii) and (iii) of the immediately preceding sentence, each such
Consenting Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders,

 

-47-



--------------------------------------------------------------------------------

and the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.13) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Administrative Agent shall so notify the Company, and,
subject to the satisfaction of the conditions set forth in Section 4.02(b) and
(c), the Maturity Date then in effect shall be extended for the additional
one-year period as described in subsection (a) of this Section 2.13, and all
references in this Agreement, and in the Notes, if any, to the “Maturity Date”
shall, with respect to each Consenting Lender and each Assuming Lender for such
Extension Date, refer to the Maturity Date as so extended. Promptly following
each Extension Date, the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled Maturity Date in effect immediately prior thereto and shall thereupon
record in the Register the relevant information with respect to each such
Consenting Lender and each such Assuming Lender.

(e) If, at any Termination Date, the sum of the aggregate outstanding principal
amount of Loans plus the aggregate LC Exposure exceeds the Commitments of the
Lenders having Commitments that extend to a later Termination Date, the Borrower
shall repay Loans and/or deposit funds in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, in an amount equal to such excess, which deposited amount shall be
applied as provided in Section 8.02(f).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

Each payment of any amount payable by any Borrower under this Agreement or any
other Loan Document shall be made free and clear of, and without reduction by
reason of, any Applicable Taxes. To the extent that any Borrower is obligated by
any Requirement of Law to make any deduction or withholding on account of
Applicable Taxes from any amount payable to any Lender under this Agreement,
such Borrower shall (i) make such deduction or withholding and pay the same to
the relevant Governmental Authority and (ii) pay such additional amount to that
Lender as is necessary to result in that Lender’s receiving a net
after-Applicable Tax amount equal to the amount to which that Lender would have
been entitled under this Agreement absent such deduction or withholding. If a
Lender shall become aware that receipt of such a payment resulted in an excess
payment or credit to that Lender on account of such

 

-48-



--------------------------------------------------------------------------------

Applicable Taxes, that Lender shall promptly refund such excess to such
Borrower. In addition, if any Governmental Authority imposes any penalties,
interest or other liabilities on any Lender by reason of any Borrower failing to
deduct or withhold sufficient amounts on account of Applicable Taxes, or
otherwise, such Borrower shall indemnify such Lender against such penalties,
interest or other liabilities; provided, however, that such Borrower shall not
be obligated to indemnify any Lender for such amounts to the extent arising from
such Lender’s failure to act in good faith in promptly notifying such Borrower
thereof within 45 days from the date on which such Lender became aware of such
penalties, interest or other liabilities. Payment by any Borrower under this
Section shall be made within 30 days from the date any Lender makes written
demand for indemnification hereunder, which demand shall set forth in reasonable
detail the calculation of the amount being requested from such Borrower. If a
Lender shall become aware that it is entitled to receive a refund or credit from
a relevant Governmental Authority directly attributable to Applicable Taxes as
to which it has been indemnified by any Borrower pursuant to this Section, it
shall promptly notify such Borrower of the availability of such refund or credit
and shall, within 30 days after receipt of a request by such Borrower (whether
as a result of notification that it has made to such Borrower or otherwise),
make a claim to such Governmental Authority for such refund or credit at such
Borrower’s expense so long as making such a claim is not inconsistent with such
Lender’s internal policies and is not disadvantageous to such Lender.

Section 3.02. Illegality.

(a) If any Lender shall determine that the introduction of any Requirement of
Law after the date hereof, or any change in any Requirement of Law or in the
interpretation or administration thereof after the date hereof, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
after the date hereof that it is unlawful, for such Lender or its Lending Office
to make IBOR Loans, then, on notice thereof by such Lender to the Company (with
a copy to the Administrative Agent), the obligation of such Lender to make IBOR
Loans shall be suspended until such Lender shall have notified the Company (with
a copy to the Administrative Agent) that the circumstances giving rise to such
determination no longer exist; provided, that, if the designation of an
alternative branch or lending office of the Lender will permit the Lender to
make or maintain such IBOR Loans, the Lender will designate such alternative
branch or lending office, subject to its determination that such designation is
not disadvantageous to such Lender.

(b) If any Lender shall determine that it is unlawful to maintain any IBOR Loan,
the applicable Borrower shall prepay in full all IBOR Loans then outstanding,
together with interest accrued thereon, either on the last day of the Interest
Period thereof if such Lender may lawfully continue to maintain such IBOR Loans
to such day, or immediately, if the Lender may not lawfully continue to maintain
such IBOR Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 3.05.

 

-49-



--------------------------------------------------------------------------------

Section 3.03. Increased Costs and Reduction of Return.

If any Lender shall determine that, due to either (i) the introduction of or any
change (other than any change by way of imposition of or increase in reserve
requirements included in the calculation of Adjusted IBOR) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law, provided that if such guideline or
request does not have the force of law, compliance therewith is customary for
banks regulated in a manner similar to such Lender), after the date hereof,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining any Loans, or agreeing to issue or issuing or
maintaining or participating in Letters of Credit, then the Company shall be
liable for, and shall from time to time, within 10 Business Days after demand
therefor by such Lender, pay to such Lender additional amounts as are sufficient
to compensate such Lender for such increased costs; provided, however, that, if
the designation of an alternative branch or lending office of the Lender will
avoid or reduce the amount of such increased costs, the Lender will designate
such alternative branch or lending office, subject to its determination that
such designation is not disadvantageous to such Lender.

Section 3.04. Capital Adequacy.

If any Lender shall determine that (a) the introduction after the date hereof of
any Capital Adequacy Regulation, (b) any change after the date hereof in any
Capital Adequacy Regulation, (c) any change after the date hereof in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or (d) compliance by such Lender (or its Lending Office)
or any corporation controlling such Lender, with any Capital Adequacy
Regulation; affects or would affect the amount of capital required or expected
to be maintained by such Lender or any corporation controlling such Lender and
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy and such Lender’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitments, Loans, credits or obligations under this Agreement, then, within 10
Business Days after demand of such Lender, the Company shall upon demand pay to
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such increase; provided, however, that,
if the designation of an alternative branch or lending office of the Lender will
avoid or reduce such increased amount the Lender will designate such alternative
branch or lending office, subject to its determination that such designation is
not disadvantageous to such Lender.

Section 3.05. Breakfunding Costs.

Each Borrower agrees to reimburse each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of: (a) the failure of such Borrower to make any payment or prepayment of

 

-50-



--------------------------------------------------------------------------------

principal of any IBOR Loan (including payments made after any acceleration
thereof); (b) the failure of such Borrower to Borrow, Continue or Convert an
IBOR Loan after such Borrower has given a Request for Extension of Credit,
(c) if caused by a Credit Party or as a result of any acceleration of the Loans
by reason of a Default or Event of Default, the prepayment of an IBOR Loan on a
day which is not the last day of the Interest Period with respect thereto, or
(d) if caused by a Credit Party or required by the Requisite Lenders pursuant to
Section 2.02(d), the Conversion of any Dollar LIBOR Loan to a Base Rate Loan or
the replacement of any Foreign Currency Loan with a Foreign Currency Loan with
an Interest Period of one month; including any such loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain its IBOR
Loans hereunder or from fees payable to terminate the deposits from which such
funds were obtained. Solely for purposes of calculating amounts payable by any
Borrower to a Lender under this Section, each IBOR Loan (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at Adjusted IBOR used in determining Adjusted IBOR for such
IBOR Loan by a matching deposit or other borrowing in the relevant currency in
the interbank deposit market for a comparable amount and for a comparable
period, whether or not such IBOR Loan is in fact so funded.

Section 3.06. Inability to Determine Rates.

If the Requisite Lenders shall have advised the Agent of the Requisite Lenders’
determination that for any reason adequate and reasonable means do not exist for
ascertaining Adjusted IBOR for any requested Interest Period with respect to a
proposed IBOR Loan or that Adjusted IBOR for any requested Interest Period with
respect to a proposed IBOR Loan does not adequately and fairly reflect the cost
to such Lender of funding such Loan, the Administrative Agent will forthwith
give notice of such determination to the Company. Thereafter, the obligation of
the Lenders to make or maintain IBOR Loans, as the case may be, hereunder shall
be suspended until the Requisite Lenders revoke such notice in writing to the
Company and the Administrative Agent; provided, however, that no outstanding
IBOR Loan shall be terminated prior to the expiration of the Interest Period
unless required by law. Upon receipt of such notice, any Borrower may revoke any
Request for Extension of Credit then submitted by it. If the Company does not
revoke such notice, any Dollar Loans requested in such notice shall be made,
Converted or Continued as Base Rate Loans instead of Dollar LIBOR Loans.

Section 3.07. Matters Applicable to all Requests for Compensation.

(a) No Borrower shall be required to compensate any Lender under Section 3.03 or
3.04 for amounts allocable to any period more than 30 days prior to the date
that such Lender initially notifies such Borrower that it intends to claim
compensation under such Sections; provided, however, that if such claim relates
to any cost or increase that has been retroactively imposed upon such Lender,
such Borrower shall be required to compensate such Lender for amounts allocable
to the period since the

 

-51-



--------------------------------------------------------------------------------

date such cost or increase was so imposed upon such Lender, provided that such
Lender notifies such Borrower that it intends to claim such compensation within
60 days of such retroactive cost or increase having been imposed.

(b) The Administrative Agent and any Lender shall provide reasonable detail to
the applicable Borrower regarding the manner in which the amount of any payment
to the Administrative Agent or that Lender under this Article III has been
determined, concurrently with demand for such payment. The Administrative
Agent’s or any Lender’s determination of any amount payable under this
Article III shall be conclusive in the absence of manifest error.

(c) For purposes of calculating amounts payable under this Article III any Loans
shall be deemed to have been funded at the underlying applicable interest rate
set forth in the definition thereof whether or not such Loans was, in fact, so
funded.

(d) All obligations of any Borrower under this Article III shall survive
termination of the Commitments and payment in full of all Loans.

(e) Upon (i) any Borrower becoming obligated for any taxes with respect to any
Lender pursuant to Section 3.01, (ii) any Lender making a claim for compensation
under Section 3.03 or Section 3.04, or (iii) any Lender invoking Section 3.06,
such Lender, upon not less than 10 Business Days’ Requisite Notice from the
applicable Borrower (with a copy to the Administrative Agent), shall execute and
deliver a Notice of Assignment and Acceptance covering that Lender’s Pro Rata
Share in favor of such Eligible Assignee as such Borrower may designate, subject
to payment in full by such Eligible Assignee of all principal, interest,
compensation, fees and other amounts owing to such Lender through the date of
assignment, including without limitation all amounts owing under this
Article III. Upon the removal of any Lender, it shall be released from all
obligations and liabilities under any Loan Document. An assignment pursuant to
this Section shall be governed by the provisions of Section 10.05 other than the
Minimum Amount limitation therein contained. Alternatively, the Company may,
upon 10 Business Days’ notice to the Administrative Agent (who shall notify each
Lender) reduce the combined Commitments by an amount equal to that Lender’s Pro
Rata Share (and, for this purpose, no Minimum Amounts shall apply), and in
connection therewith, deliver to the Administrative Agent for the account of
such Lender, the amounts, described in the first sentence above and release such
Lender from its Pro Rata Share.

ARTICLE IV

CONDITIONS

Section 4.01. Conditions Precedent to Effective Date.

(a) The effectiveness of this Agreement is subject to the condition that the
Administrative Agent shall have received on or before the Effective Date all of
the

 

-52-



--------------------------------------------------------------------------------

following, in form and substance reasonably satisfactory to Citicorp USA, Inc.,
Citigroup Global Markets Inc., Wachovia Capital Markets, LLC and all Requisite
Lenders:

(i) Credit Agreement. This Agreement executed by the Company, the Administrative
Agent, each Lender and each Issuing Bank;

(ii) Notes. If requested by a Lender, Notes executed by the Company in favor of
such Lender;

(iii) Resolutions; Incumbency of the Company. (A) Copies of the resolutions of
the board of directors of the Company (or a duly authorized committee thereof)
approving and authorizing the execution, delivery and performance by the Company
of the Agreement and the other Loan Documents to be delivered by the Company
hereunder, and authorizing the borrowing of the Loans, certified as of the
Effective Date by the Secretary or an Assistant Secretary of the Company and
(B) a certificate of the Secretary or Assistant Secretary of the Company
(x) certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform the Loan Documents to be delivered by
the Company hereunder, and (y) designating the officers to be deemed Responsible
Officers under this Agreement, and certifying the names and true signature of
such Responsible Officers;

(iv) Articles of Incorporation; By-Laws and Good Standing of the Company. Each
of the following documents: (A) the articles or certificate of incorporation of
the Company as in effect on the Effective Date, certified by the Secretary of
State of the state of incorporation of the Company as of a recent date, and the
bylaws of the Company as in effect on the Effective Date, certified by the
Secretary or Assistant Secretary of the Company as of the Effective Date; and
(B) a good standing certificate for the Company from the Secretary of State of
Delaware as of a recent date;

(v) Opinion of Counsel. An opinion of counsel for the Company (which may be
in-house counsel) and addressed to the Administrative Agent and the Lenders
dated as of the Effective Date substantially in the form of Exhibit H-1 hereto
with such modifications as are reasonably acceptable to the Required Lenders;

(vi) Officer’s Certificate. A certificate of a Responsible Officer dated the
Effective Date certifying that (A) the representations and warranties contained
in Article V are true and correct in all material respects, (B) no Default or
Event of Default has occurred and is continuing, and (C) except as disclosed on
Schedules 5.05 and 5.06 hereto, there has occurred since January 31, 2006, no
event or circumstance that could reasonably be expected to result in a Material
Adverse Effect;

 

-53-



--------------------------------------------------------------------------------

(vii) Other Documents. Such other approvals, opinions or documents as Citicorp
USA, Inc., Citigroup Global Markets Inc., Wachovia Capital Markets, LLC and the
Lenders may reasonably request by notice to the Company prior to the Effective
Date; and

(viii) Payment of Attorney’s Costs. All Attorney Costs of the Administrative
Agent in connection with the preparation of the Loan Documents payable pursuant
to Section 10.04, and invoiced to the Company prior to the initial Extension of
Credit under this Agreement, shall have been paid.

(ix) Termination of Existing Credit Agreements. The Company shall have provided
notice of termination of the credit facilities under each of (A) that certain
Amended and Restated Credit Agreement (Multi-Year Facility), dated as of
July 28, 2004, among the Company, the lenders party thereto, JPMorgan Chase
Bank, as administrative agent, Citicorp USA, Inc., as syndication agent, and
Morgan Stanley Bank, Wachovia Bank, National Association and The Royal Bank of
Scotland plc, as co-documentation agents, as amended by that certain Waiver and
Amendment, dated as of November 18, 2004, and (B) that certain Credit Agreement
(Multi-Year Facility), dated as of July 28, 2004, among the Company, the lenders
party thereto, JPMorgan Chase Bank, as administrative agent, Citicorp USA, Inc.,
as syndication agent, and Morgan Stanley Bank, Wachovia Bank, National
Association and The Royal Bank of Scotland plc, as co-documentation agents, as
amended by that certain Waiver and Amendment, dated as of November 18, 2004
(such credit facilities collectively, the “Prior Credit Facilities”), in each
case in accordance with Section 2.05 thereto, and no principal amounts shall be
outstanding under either such Prior Credit Facilities on the date of this
Agreement. Each of the Lenders that is party to the Prior Credit Facilities
hereby waives, upon execution of this Agreement, any advance notice required by
the Prior Credit Facilities (including, without limitation, pursuant to
Section 2.05 thereto) relating to the termination of the credit facilities and
the permanent reduction of the commitments thereunder.

Section 4.02. Any Extensions of Credit, Commitment Increase or Extension of
Maturity Date.

The obligation of each Lender to make any Extension of Credit (other than a
Foreign Currency Loan to a Foreign Borrower) and of any Issuing Bank to issue
any Letter of Credit, and each Commitment Increase and each extension of the
Maturity Date, are subject to the satisfaction of the following conditions
precedent on the relevant Credit Date, Increase Date or Extension Date, as the
case may be:

(a) Request for Extension of Credit. The Administrative Agent shall have timely
received a duly completed (i) Request for Extension of Credit by Requisite
Notice by the Requisite Time, (ii) LC Request by Requisite Notice by the LC
Requisite

 

-54-



--------------------------------------------------------------------------------

Time, (iii) request for Commitment Increase or (iv) request for extension of the
Maturity Date;

(b) Continuation of Representations and Warranties. The representations and
warranties made by the Company contained in Article V (other than, in the case
of a Borrowing or the issuance of a Letter of Credit, the representations in
Section 5.05(b) and 5.09(b)) shall be true and correct in all material respects
on and as of such Credit Date, Increase Date or Extension Date, as the case may
be, with the same effect as if made on and as of such date, except where such
representations and warranties expressly relate to an earlier date;

(c) No Existing Default. No Default or Event of Default shall exist or shall
result from such Extension of Credit, issuance of such Letter of Credit,
Commitment Increase or extension of the Maturity Date.

Each Request for Extension of Credit, LC Request, request for Commitment
Increase and request for extension of the Maturity Date shall constitute a
representation and warranty by the Company, as of the date of each such request
and as of the Credit Date, Increase Date or Extension Date, as the case may be,
that the conditions in this Section 4.02 are satisfied.

Section 4.03. Foreign Currency Loans.

(a) The effectiveness of any Foreign Borrower Joinder Agreement is subject to
the condition that the Administrative Agent shall have received on or prior to
the date of effectiveness thereof (the “Joinder Effective Date”) all of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:

(i) Foreign Borrower Joinder Agreement and Guaranty. A Foreign Borrower Joinder
Agreement executed by the Company and the applicable Foreign Borrower, together
with, in the case of the first Foreign Borrower Joinder Agreement under this
Agreement, the Guaranty executed by the Company;

(ii) Notes. If requested by a Lender, Notes executed by such Foreign Borrower in
favor of such Lender;

(iii) Resolutions, Incumbency of Foreign Borrower. (A) Copies of the resolutions
of the board of directors or other governing body of such Foreign Borrower
approving and authorizing the execution, delivery and performance by such
Foreign Borrower of the Foreign Borrower Joinder Agreement and other Loan
Documents to be delivered by such Foreign Borrower hereunder, and authorizing
the borrowing of the Foreign Currency Loans, certified as of the date of the
borrowing of the initial Foreign Currency Loan by the Secretary or an Assistant
Secretary or similar equivalent officer of such Foreign Borrower and (B) a
certificate of the Secretary or Assistant Secretary or similar equivalent
officer of such Foreign Borrower (x) certifying the names and true signatures of

 

-55-



--------------------------------------------------------------------------------

the officers of such Foreign Borrower authorized to execute, deliver and perform
the Foreign Borrower Joinder Agreement and other Loan Documents to be delivered
by the Foreign Borrower hereunder, and (y) designating the officers to be deemed
Responsible Officers under this Agreement, and certifying the names and true
signatures of such Responsible Officers.

(iv) Articles of Incorporation; By-Laws and Good Standing of Foreign Borrower.
Each of the following documents: (A) the articles or certificate of
incorporation or other charter document of such Foreign Borrower as in effect on
the Joinder Effective Date, certified by an appropriate government agency or
similar body of the jurisdiction of incorporation of such Foreign Borrower as of
a recent date, and the bylaws or similar equivalent document of such Foreign
Borrower as in effect on the Joinder Effective Date, certified by the Secretary
or Assistant Secretary or similar equivalent officer of such Foreign Borrower as
of the Joinder Effective Date; and (B) a good standing certificate or similar
equivalent document for such Foreign Borrower as of a recent date in form and
substance satisfactory to the Administrative Agent;

(v) Resolutions; Incumbency of the Company. (A) Copies of the resolutions of the
board of directors of the Company (or a duly authorized committee thereof)
approving and authorizing the execution, delivery and performance by the Company
of the Guaranty, certified as of the Joinder Effective Date by the Secretary or
an Assistant Secretary of the Company and (B) a certificate of the Secretary or
Assistant Secretary of the Company (x) certifying the names and true signatures
of the officers of the Company authorized to execute, deliver and perform the
Guaranty;

(vi) Opinion of Counsel for Foreign Borrower. An opinion of counsel for such
Foreign Borrower (which may be in-house counsel) and addressed to the
Administrative Agent and the Lenders dated as of the Joinder Effective Date
substantially in the form of Exhibit H-2 hereto with such modifications as are
reasonably acceptable to the Administrative Agent;

(vii) Opinion of Counsel for Company. An opinion of counsel for the Company
(which may be in-house counsel) and addressed to the Administrative Agent and
the Lenders dated as of the Joinder Effective Date substantially in the form of
Exhibit H-1 hereto with such modifications as are reasonably acceptable to the
Administrative Agent;

(viii) Other Documents. Such other approvals, opinions or documents as the
Administrative Agent may reasonably request by notice to such Foreign Borrower
prior to the Joinder Effective Date; and

(ix) Payment of Attorney’s Costs. All Attorney Costs of the Administrative Agent
in connection with such Foreign Loan payable pursuant to Section 10.04, and
invoiced to such Foreign Borrower prior to the date of initial

 

-56-



--------------------------------------------------------------------------------

borrowing of the Foreign Currency Loan under this Agreement, shall have been
paid.

(b) The obligation of each Lender to make any Foreign Currency Loan to a Foreign
Borrower is subject to effectiveness of a Foreign Borrower Joinder Agreement in
respect of the applicable Foreign Borrower and the satisfaction of the following
conditions precedent on the relevant Credit Date:

(i) Request for Extension of Credit. The Administrative Agent shall have timely
received a duly completed Request for Extension of Credit by the applicable
Foreign Borrower for such Foreign Currency Loan by Requisite Notice by the
Requisite Time, signed by the Company in acknowledgement of its guaranty of such
Foreign Currency Loan pursuant to this Agreement;

(ii) Continuation of Representations and Warranties. The representations and
warranties made by the Company contained in Article V (other than, in the case
of a Borrowing or the issuance of a Letter of Credit, the representations in
Section 5.05(b) and 5.09(b)) shall be true and correct in all material respects
on and as of such Credit Date with the same effect as if made on and as of such
date, except where such representations and warranties expressly relate to an
earlier date;

(iii) No Existing Default. No Default or Event of Default shall exist or shall
result from such Extension of Credit.

Each Request for Extension of Credit for a Foreign Currency Loan to a Foreign
Borrower shall constitute a representation and warranty by each Credit Party, as
of the date of each such Request and as of the applicable Credit Date that the
conditions in this Section 4.03 are satisfied.

Section 4.04. Conditions Precedent to Reorganization Date.

(a) The effectiveness of the Reorganization Date for purposes of this Agreement
is subject to the condition that the Administrative Agent shall have received on
or before such date all of the following, in form and substance reasonably
satisfactory to the Administrative Agent and all Lenders:

(i) Newco Guaranty. The Newco Guaranty executed by Newco and the Administrative
Agent.

(ii) Resolutions; Incumbency of Newco. (A) Copies of the resolutions of the
board of directors of Newco (or a duly authorized committee thereof) approving
and authorizing the execution, delivery and performance by Newco of the Newco
Guaranty, certified as of the Reorganization Date by the Secretary or an
Assistant Secretary of Newco and (B) a certificate of the Secretary or Assistant
Secretary of Newco (x) certifying the names and true signatures of the officers
of

 

-57-



--------------------------------------------------------------------------------

Newco authorized to execute, deliver and perform the Loan Documents to be
delivered by Newco hereunder, and (y) designating the officers to be deemed
Responsible Officers under this Agreement, and certifying the names and true
signature of such Responsible Officers;

(iii) Articles of Incorporation; By-Laws and Good Standing of Newco. Each of the
following documents: (A) the articles or certificate of incorporation of Newco
as in effect on the Reorganization Date, certified by the Secretary of State of
the state of incorporation of Newco as of a recent date, and the bylaws of Newco
as in effect on the Reorganization Date, certified by the Secretary or Assistant
Secretary of Newco as of the Reorganization Date; and (B) a good standing
certificate for Newco from the Secretary of State of Delaware as of a recent
date;

(iv) Opinion of Counsel. An opinion of counsel for Newco (which may be in-house
counsel) addressed to the Administrative Agent and the Lenders dated as of the
Reorganization Date substantially in the form of Exhibit H-1 hereto with such
modifications as are reasonably acceptable to the Administrative Agent;

(v) Other Documents. Such other approvals, opinions or documents as the
Administrative Agent may reasonably request by notice to the Company prior to
the Reorganization Date;

(vi) Payment of Attorney’s Costs. All Attorney Costs of the Administrative Agent
in connection with the preparation of the Loan Documents payable pursuant to
Section 10.04, and invoiced to the Company prior to the Reorganization Date,
shall have been paid.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company and, solely to the extent such representation and warranty relates
to such Foreign Borrower or its Subsidiaries, each Foreign Borrower represents
and warrants to the Administrative Agent and the Lenders that:

Section 5.01. Corporate Existence and Power.

Each Credit Party and each of its corporate Subsidiaries: (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (b) has the corporate power and authority and
all governmental licenses, authorizations, consents and approvals to own its
assets, carry on its business and execute, deliver, and perform its obligations,
if any, under, the Loan Documents; (c) is duly qualified as a foreign
corporation, licensed and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification, except where the failure to be so

 

-58-



--------------------------------------------------------------------------------

qualified or in good standing would not have a Material Adverse Effect; and
(d) is in compliance with every Requirement of Law except where such
noncompliance would not have a Material Adverse Effect. Each Foreign Borrower
is, directly or indirectly through one or more intermediaries, wholly-owned by
the Company; and no Foreign Borrower is organized under the laws of any State of
the United States of America or in the District of Columbia.

Section 5.02. Corporate Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Loan
Document to which it is a party, have been duly authorized by all necessary
corporate action, and do not and will not: (a) contravene the terms of any of
its Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any document evidencing any
material Contractual Obligation to which it is a party or any order, injunction,
writ or decree of any Governmental Authority to which it or its Property is
subject; or (c) violate any Requirement of Law applicable to it.

Section 5.03. Governmental Authorization.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by any Credit Party of
any Loan Document to which it is a party, other than routine filings required to
be made by it in the Ordinary Course of Business after the date hereof.

Section 5.04. Binding Effect.

Each Loan Document to which any Credit Party is a party constitutes the legal,
valid and binding obligations of each such Credit Party, enforceable against it
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

Section 5.05. Litigation.

Except as disclosed on Schedule 5.05, there are no actions, suits,
investigations, proceedings, claims or disputes pending or to the best of the
company’s knowledge, threatened, at law, in equity, in arbitration or before any
Governmental Authority, against any Credit Party, its Subsidiaries or any of
their respective Properties which: (a) purport to affect or pertain to this
Agreement, or any other Loan Document, or any of the Transactions; or (b) could
reasonably be expected to result in an adverse decision which would have a
Material Adverse Effect. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
against any Credit Party purporting to enjoin or restrain the

 

-59-



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement or any other Loan
Document, or directing that the Transactions not be consummated as herein or
therein provided.

Section 5.06. No Event of Default.

(a) No Event of Default exists or would result from the incurring of any
Obligations by any Credit Party.

(b) Except as disclosed on Schedule 5.06, neither any Credit Party nor any of
its Subsidiaries is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, would reasonably be expected to have a Material Adverse Effect.

Section 5.07. Regulations T, U and X.

Neither any of the Letters of Credit outstanding hereunder nor the proceeds of
any Loan hereunder will be used, in whole or in part, to purchase or carry, or
to extend credit to others for the purpose of purchasing or carrying, any Margin
Stock in violation of Regulations T, U and X.

Section 5.08. Taxes.

Each Credit Party and its Subsidiaries have filed all Federal and other material
tax returns and reports required to be filed, and have paid all Federal and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their Properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP.

Section 5.09. Financial Condition.

(a) The audited consolidated financial statements of financial condition of the
Company and its Subsidiaries, and the related consolidated statements of
operations, shareholders’ equity and cash flows as of and for the Fiscal Year
ended January 31, 2006: (A) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (B) are complete and accurate in all material respects and
fairly present, in all material respects, the financial condition of the Company
and its consolidated subsidiaries as of the date thereof and results of
operations for the period covered thereby.

(b) Since January 31, 2006, there has been no Material Adverse Effect.

(c) Each Foreign Borrower is “solvent” within the meaning given such term or
similar terms under laws applicable to such Person, if any, prohibiting such
Person from borrowing the Loan from the Lenders requested by or outstanding to
such Person or prohibiting the Lenders from making such Loan to such Person (or
any such

 

-60-



--------------------------------------------------------------------------------

laws that limit or restrict the Lenders’ rights to enforce their rights and
remedies under both this Agreement and the Guaranty) on account of such Person’s
financial condition at the time such Loan is made.

Section 5.10. Environmental Matters.

To the knowledge of the Responsible Officers of any Credit Party, the on-going
operations of each Credit Party and each of its Subsidiaries comply in all
respects with all Environmental Laws, except such non-compliance which would not
reasonably be likely to have a Material Adverse Effect. To the knowledge of the
Responsible Officers of any Credit Party, each Credit Party and each of its
Subsidiaries have obtained all licenses, permits, authorizations and
registrations required under any Environmental Law (“Environmental Permits”)
necessary for its ordinary course operations, all such Environmental Permits are
in good standing, and each Credit Party and each of its Subsidiaries are in
compliance with all material terms and conditions of such Environmental Permits,
except where the failure to obtain or maintain such Environmental Permits or
such noncompliance would not be reasonably likely to have a Material Adverse
Effect.

Section 5.11. Subsidiaries.

As of the Effective Date, the Company has no Subsidiaries other than those
specifically disclosed on Schedule 5.11.

Section 5.12. Insurance.

The material real Properties of each Credit Party and its Subsidiaries are
insured with financially sound and reputable insurance companies (except to the
extent self-insurance is permitted pursuant to Section 6.06), in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar Properties in
localities where such Credit Party or such Subsidiary operates.

Section 5.13. Full Disclosure.

Each Credit Party has made available to the Lenders all material agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject and all reports or other filings made by such Credit
Party under the Exchange Act or Securities Act, and disclosed, through the
reports and other filings made by such Credit Party under the Exchange Act or
Securities Act or otherwise, all other matters known to it that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the reports, financial
statements, certificates or other information certified as being true and
correct by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so certified)
contains any untrue statement of a

 

-61-



--------------------------------------------------------------------------------

material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 5.14. Investment Company Act.

No Credit Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

Section 5.15. Title to Properties.

(a) Each Credit Party and each of its Subsidiaries has good and marketable title
to, or valid leasehold interests in, all real Property necessary or used in the
ordinary conduct of its business, except for Liens permitted by Section 7.01 and
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Each Credit Party and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Credit Party and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.16. Specially Designated Nationals and Blocked Persons List.

None of the Credit Parties , Subsidiaries of the Credit Parties or Affiliates of
the Credit Parties are identified on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets, Department of
the Treasury, and/or on any other similar list maintained by the Office of
Foreign Assets Control pursuant to any authorizing statute, executive order or
regulation or is a person with whom a citizen of the United States is prohibited
to engage in transactions by any trade embargo, economic sanction or other
prohibition of United States law, regulation or Executive Order of the President
of the United States.

 

-62-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any principal of, or interest on, any Loan or fee due hereunder
remains unpaid, or any portion of the Commitments remains in force:

Section 6.01. Financial Statements.

Until the Reorganization Date, the Company shall deliver to the Administrative
Agent and, after the Reorganization Date, Newco shall deliver to the
Administrative Agent, with sufficient copies for each Lender or via electronic
image:

(a) as soon as available, but not later than 120 days after the end of each
Fiscal Year and, after the Reorganization Date, as soon as available, but in any
event within ten days after Newco’s Form 10-K is filed with the SEC (but not
later than 120 days after the end of each Fiscal Year), a copy of the audited
consolidated balance sheet of such Credit Party and its Subsidiaries as at the
end of such year and the related statements of income and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous year, and accompanied by the opinion of Deloitte & Touche LLP or
another nationally-recognized independent public accounting firm which report
shall state that such consolidated financial statements present fairly, in all
material respects, the financial position of such Credit Party and its
Subsidiaries for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years. Such opinion shall not be qualified or
limited because of a restricted or limited examination by such accountant of any
material portion of such Credit Party’s or any Subsidiary’s records; and

(b) as soon as available, but not later than 60 days after the end of each of
the first three Fiscal Quarters of each year and, after the Reorganization Date,
as soon as available, but in any event within ten days after Newco’s Form 10-Q
is filed with the SEC (but not later than 60 days after the end of each of the
first three Fiscal Quarters of each year ), a copy of the unaudited consolidated
balance sheet of such Credit Party and its Subsidiaries as of the end of such
quarter and the related consolidated statements of income and cash flows for the
period commencing on the first day and ending on the last day of such quarter,
setting forth the financial position and the results of operations of such
Credit Party and its Subsidiaries in conformity with GAAP applied on a basis
consistent with prior years, subject to changes resulting from audit and normal
year-end adjustments.

Section 6.02. Certificates; Other Information.

Until the Reorganization Date, the Company shall deliver to the Administrative
Agent and, after the Reorganization Date, Newco shall deliver to the
Administrative Agent, with sufficient copies for each Lender or via electronic
image:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b) a Compliance Certificate signed by a Responsible
Officer; and

(b) promptly, such additional business, financial, corporate affairs and other
information in form and detail satisfactory to the Agent and the Requisite
Lenders as the Administrative Agent, at the request of any Lender, may from time
to time reasonably request.

 

-63-



--------------------------------------------------------------------------------

Section 6.03. Notices.

Promptly upon a Responsible Officer of any Credit Party becoming aware of the
same, such Credit Party shall promptly notify the Administrative Agent (who
shall notify each Lender)

(a) of the occurrence of any Default or Event of Default;

(b) of any dispute, litigation, investigation, proceeding or suspension which
may exist at any time between such Credit Party or any of its Subsidiaries and
any Governmental Authority or any Person which would reasonably be expected to
have a Material Adverse Effect;

(c) upon, but in no event later than 10 days after, a Responsible Officer
becoming aware of (i) any and all enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened against
any Credit Party, any of its Subsidiaries or any of their respective Properties
pursuant to any applicable Environmental Laws, and (ii) any other material
Environmental Claims, which in the case of clauses (i) and (ii) would reasonably
be expected to have a Material Adverse Effect;

(d) any public announcement of any change in the Pricing Ratings; and

(e) of any material change in accounting policies or financial reporting
practices by any Credit Party or any of its Subsidiaries and the specific
effects of any such change on any Credit Party or any of its Subsidiaries unless
any such changes are required to be made by companies generally in response to
rules of the Securities and Exchange Commission, the Financial Accounting
Standards Board (FASB) or any other similar governmental agency or other
organization and the effects of any such change are disclosed by any Credit
Party in any reports or other filings made under the Exchange Act.

Each notice pursuant to this Section shall be accompanied by a written statement
by a Responsible Officer of the applicable Credit Party setting forth details of
the occurrence referred to therein, and stating what action (if any is required)
the Credit Parties propose to take with respect thereto.

Section 6.04. Preservation of Corporate Existence, Etc.

Each Credit Party shall, and shall cause its Significant Subsidiaries to,
(a) preserve and maintain in full force and effect its corporate existence and
good standing under the laws of its state or jurisdiction of incorporation and
(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary or desirable in the
normal conduct of its business the non-preservation of which would reasonably be
expected to have a Material Adverse Effect;

 

-64-



--------------------------------------------------------------------------------

provided that nothing herein shall prevent a consolidation or merger of the
Company to the extent permitted by the provisions of Section 7.02 or 7.03.

Section 6.05. Maintenance of Property.

Each Credit Party shall, and shall cause each of its Significant Subsidiaries
to, maintain and preserve all its Property which is used or useful in its
business in good working order and condition, ordinary wear and tear excepted,
in such Credit Party’s reasonable judgment the non-maintenance or
non-preservation of which would reasonably be expected to have a Material
Adverse Effect; provided that nothing in this Section shall require the making
of any repair or replacement of or to any particular Property that would not be
required in the exercise of sound business judgment.

Section 6.06. Insurance.

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
with financially sound and reputable independent insurers, insurance with
respect to its Properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons; including workers’ compensation insurance,
public liability and Property and casualty insurance; provided that such Credit
Party or any of its Subsidiaries may self-insure to the extent that it maintains
adequate reserves therefor and self-insurance is customary and prudent in its
business judgment.

Section 6.07. Compliance with Laws.

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply in
all material respects with any Requirement of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act), except such Requirement of Law the non-compliance with which
would not be reasonably expected to have a Material Adverse Effect.

Section 6.08. Inspection of Property and Books and Records.

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
proper books of record and account, in which full, true and correct entries
shall be made of all financial transactions and matters involving the assets and
business of such Credit Party and such Subsidiaries. Each Credit Party shall
permit, and shall cause each of its Subsidiaries to permit, representatives and
independent contractors of the Administrative Agent or any Lender to visit and
inspect any of their respective Properties, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants
(provided that such Credit Party may, if it chooses, be present at any such
discussions) at such reasonable times during normal business hours and as often
as may

 

-65-



--------------------------------------------------------------------------------

be reasonably desired, upon reasonable advance notice to such Credit Party;
provided that the foregoing shall be subject to compliance with applicable
security regulations of any Governmental Authority and shall not require any
Credit Party to permit inspection of any Properties or financial or operating
records to an extent that would require such Credit Party or any of its
Subsidiaries to reveal any of its trade secrets, research data or proprietary
information which its management in good faith believes to be irrelevant to this
Agreement.

Section 6.09. Environmental Laws.

Each Credit Party shall, and shall cause each of its Subsidiaries to, conduct
its operations and keep and maintain its Properties in compliance with all
Environmental Laws, except for such non-compliance as would not reasonably be
expected to have a Material Adverse Effect.

Section 6.10. Use of Proceeds.

The Credit Parties shall use the proceeds for working capital, capital
expenditures and other general corporate purposes of the applicable Borrower and
its Subsidiaries and not in contravention of any Requirement of Law.

Section 6.11. Regulatory Approvals.

Each Credit Party shall, and shall cause each of its subsidiaries to, maintain
all material licenses, permits, authorizations and regulatory approvals
necessary to own and operate facilities and to comply with all applicable laws
and regulations, except for such non-maintenance or non-compliance as would not
be reasonably expected to have a Material Adverse Effect.

Section 6.12. Transactions with Officers, Directors and Affiliates.

(a) No Credit Party shall, and each Credit Party shall cause each of its
Subsidiaries not to, engage in transactions with their respective officers and
directors other than on an arms-length basis.

(b) Each Credit Party shall, and shall cause each of its Subsidiaries to,
exercise reasonable business judgment in entering in transactions with their
Affiliates.

ARTICLE VII

NEGATIVE COVENANTS

So long as any principal of, or interest on, any Loan or fee due hereunder
remains unpaid, or any portion of the Commitments remains in force, until the
Reorganization Date, the Company shall not, and shall not permit any of its
Subsidiaries to, and, after the

 

-66-



--------------------------------------------------------------------------------

Reorganization Date, Newco shall not, and shall not permit any of its
Subsidiaries (other than AMSEC) to, directly or indirectly:

Section 7.01. Liens, Negative Pledges.

Make, create, incur, assume or suffer to exist any Lien of any nature upon or
with respect to any of their respective Properties, whether now owned or
hereafter acquired, except:

(a) Liens securing Indebtedness and other obligations existing on the Effective
Date, and, in the case of Liens securing Indebtedness and other obligations in
excess of $5,000,000, set forth in Schedule 7.01;

(b) Liens consisting of judgment or judicial attachment liens, provided that the
enforcement of such Liens is effectively stayed and all such liens in the
aggregate at any time outstanding for the Company and its Subsidiaries (and
after, the Reorganization Date for Newco and its Subsidiaries) do not exceed
$50,000,000;

(c) Liens securing obligations not exceeding $100,000,000 in the aggregate
on the assets of single purpose Subsidiaries;

(d) Permitted Liens;

(e) Liens in connection with Synthetic Leases permitted under Section 7.04;

(f) (i) any Lien that replaces, extends or renews any Lien securing any
Indebtedness permitted hereunder, provided such replacement, extension or
renewal Lien shall not encumber any additional Property; (ii) any Lien on
Property previously subject to a Synthetic Lease, provided (A) such Lien secures
Indebtedness used to refinance or replace such Synthetic Lease and (B) the
aggregate principal amount of such Indebtedness does not exceed the fair value
attributable to the Property subject to the Synthetic Lease at the time such
Property is being refinanced or replaced; and

(g) Liens not otherwise permitted by the foregoing clauses of this Section
provided that the aggregate amount of Indebtedness or other obligations secured
by such other Liens permitted by this subsection (g) does not at any time exceed
an amount equal to 7.5% of the Company’s and Newco’s consolidated tangible
assets, determined as of the end of the immediately preceding fiscal quarter.

Section 7.02. Dispositions.

Make any Disposition of its Property, whether now owned or hereafter acquired,
except for:

(a) Permitted Dispositions;

 

-67-



--------------------------------------------------------------------------------

(b) any Disposition consisting of a merger or consolidation permitted pursuant
to Section 7.03;

(c) Dispositions of assets not otherwise permitted hereunder which are made for
fair market value; provided, that assets so disposed in any fiscal year
contributed no more than 5% to the Company’s and Newco’s consolidated revenues
in the prior fiscal year; and provided further, that at the time of any such
Disposition, no Event of Default shall exist or shall result from such
Disposition;

(d) the Company may, after the Reorganization Date, merge with or sell all or
substantially all of its assets (upon voluntary or liquidation or otherwise) to
Newco; and

(e) Dispositions consisting of the payment of dividends; provided, that at the
time of any such Disposition, no Event of Default shall exist or shall result
from such Disposition.

Section 7.03. Mergers.

Merge or consolidate with or into any Person, except:

(a) any Subsidiary may merge with the Company or, after the Reorganization Date,
Newco, provided that the Company or Newco, as applicable, shall be the
continuing or surviving corporation, or with any one or more Subsidiaries of the
Company or, after the Reorganization Date, Newco;

(b) any Subsidiary of the Company may sell all or substantially all of its
assets (upon voluntary liquidation or otherwise), to (i) the Company or, after
the Reorganization Date, Newco, or (ii) a Subsidiary of the Company or, after
the Reorganization Date, Newco;

(c) the Company, Newco or any Subsidiary may merge with another corporation,
provided that (i) with respect to a merger by the Company or Newco, the Company
or Newco, as applicable, shall be the surviving corporation, and (ii) with
respect to a merger by a Subsidiary, immediately after giving effect to such
merger, the surviving entity shall be a Subsidiary, and in either case that
after giving effect to such merger, no Default or Event of Default shall then
have occurred or exist; and

(d) the Company may consummate the Reorganization.

Section 7.04. Synthetic Leases.

Create, incur, assume, suffer to exist, or otherwise be liable, directly or
indirectly, with respect to, any Synthetic Leases, except for Synthetic Leases
related to tangible Property having a value (determined at the time of each
transaction) not exceeding $300,000,000 in aggregate amount at any time.

 

-68-



--------------------------------------------------------------------------------

Section 7.05. Interest Coverage Ratio.

The Company or, after the Reorganization Date, Newco, shall maintain an Interest
Coverage Ratio of not less than 3.5 to 1.0 for each period of four consecutive
fiscal quarters, commencing with the four fiscal quarters ended January 31,
2006.

Section 7.06. Ratio of Consolidated Funded Debt to EBITDA.

The Company or, after the Reorganization Date, Newco, shall maintain a ratio of
Consolidated Funded Debt to EBITDA of not more than 3.00 to 1.00 for each period
of four consecutive fiscal quarters, commencing with the four fiscal quarters
ended January 31, 2006.

Section 7.07. Accounting Changes.

Make any significant change in accounting treatment or reporting practices,
except as required or permitted by GAAP, or change the Fiscal Year of the
Company or of any of its Significant Subsidiaries or, after the Reorganization
Date, Newco or any of its Significant Subsidiaries.

Section 7.08. Change in Nature of Business.

Make any material change in the nature of the business of the Company and its
Subsidiaries, taken as a whole or, after the Reorganization Date, Newco and its
Subsidiaries, taken as a whole.

Section 7.09. Hedging Agreements.

Enter into any Hedging Agreement, other than Hedging Agreements entered into to
hedge or mitigate risks to which the Company or any of its Subsidiaries or,
after the Reorganization Date, Newco or any of its Subsidiaries, is exposed in
the conduct of its business or management of its assets or liabilities.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

Section 8.01. Events of Default.

The existence or occurrence of any one or more of the following events, whatever
the reason therefor and under any circumstances whatsoever, shall constitute an
Event of Default:

(a) Non-Payment. Any Credit Party fails to pay, (i) within one day after the
same shall become due any amount of principal of any Loan, or (ii) within five

 

-69-



--------------------------------------------------------------------------------

days after the same shall become due, any interest on any Loan, fee or any other
amount payable hereunder or pursuant to any other Loan Document; or

(b) Representation or Warranty. Any material representation or warranty by any
Credit Party made or deemed made herein, in any Loan Document, or which is
contained in any certificate, document or financial or other statement by any
Credit Party, any of its Subsidiaries, or their respective Responsible Officers,
furnished at any time under this Agreement, or in or under any Loan Document,
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in Section 6.04(a), or the Company fails to
perform or observe any term, covenant or agreement contained in Section 6.03(a),
7.03, 7.05 or 7.06; or

(d) Other Defaults. Any Credit Party fails to perform any other term, covenant
or agreement contained in any Loan Document not specifically mentioned in this
Section 8.01 and, such default shall continue unremedied for a period of 30 days
after notice by the Administrative Agent thereof; provided that if the default
in question is capable of being cured and throughout the grace period the
applicable Credit Party has been diligent in its pursuit of a remedy in respect
of the default in question and has notified the Administrative Agent on or prior
to the expiration of such grace period of the remedy and the actions being taken
by such Credit Party , then such Credit Party shall have an additional period of
30 days to remedy such default; or

(e) Cross Default. Any of the Company, its Subsidiaries or any other Credit
Party (i) fail to make any payment in respect of any Indebtedness (not including
non-recourse Indebtedness or Indebtedness of AMSEC, but including Indebtedness
of the Company, its Subsidiaries or any other Credit Party consisting of any
Guaranty Obligation related to AMSEC) owing to any Person (other than the
Obligations hereunder) when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or (ii) fail to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $50,000,000 and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt, if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity; or

 

-70-



--------------------------------------------------------------------------------

(f) Insolvency; Voluntary Proceedings. Any Credit Party or Significant
Subsidiary (other than AMSEC) of the Company or, after the Reorganization Date,
Newco, (i) ceases or fails to be solvent or generally fails to pay, or admit in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commence any Insolvency Proceeding with respect to itself; or (iv) take
any action to effectuate or authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or Significant Subsidiary (other
than AMSEC) of the Company or, after the Reorganization Date, Newco, or any
writ, judgment, warrant of attachment, execution or similar process, in each
case relating to an Insolvency Proceeding, is issued or levied against a
substantial part of any Credit Party’s or any such Significant Subsidiary’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) any Credit Party or any Significant Subsidiary of the Company (other
than AMSEC) or, after the Reorganization Date, Newco, admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) any Credit Party or any Significant Subsidiary of the
Company (other than AMSEC) acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its Property or
business; or

(h) ERISA. The Company or, after the Reorganization Date, Newco, or any of its
ERISA Affiliates shall incur, or shall be reasonably likely to incur liability
in excess of $50,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or, after the Reorganization Date, Newco, or any of
its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

(i) Monetary Judgments. One or more final (non-interlocutory) judgments, orders
or decrees shall be entered against any of the Company or, after the
Reorganization Date, Newco, any of its Subsidiaries (other than AMSEC) or any
other Credit Party, involving in the aggregate a liability (not fully covered by
independent third-party insurance and for which the relevant insurer has
acknowledged liability) as to any single or related series of transactions,
incidents or conditions, of $50,000,000 or more, and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of 30 days after
the entry thereof or such later time as may be provided for the filing of an
appeal; or

(j) Change in Control. (i) Any Person (other than a Plan or Plans) or two or
more Persons (other than a Plan or Plans) acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange

 

-71-



--------------------------------------------------------------------------------

Commission under the Securities and Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company or, after the Reorganization Date,
Newco (or other securities convertible into such securities) representing 20% or
more of the combined voting power of all securities of the Company or, after the
Reorganization Date, Newco, entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; (ii) individuals who at the beginning of any two year period
constituted the Board of Directors or the Company or, after the Reorganization
Date, Newco, cease for any reason to constitute a majority of directors then in
office; (iii) after the Reorganization Date, the Company ceases to be a
Subsidiary of Newco, or (iii) any Foreign Borrower ceases to be a Subsidiary of
the Company or, after the Reorganization Date, Newco, at any time when Foreign
Currency Loans to such Foreign Borrower are outstanding, provided that the
Reorganization shall not constitute an Event of Default under this
Section 8.01(j).

Section 8.02. Remedies Upon Event of Default.

Without limiting any other rights or remedies of the Administrative Agent or the
Lenders provided for elsewhere in this Agreement, or the other Loan Documents,
or by any Requirement of Law, or in equity, or otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 8.01(f) or 8.01(g) in
respect of any Credit Party,

(i) the Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitments and/or declare
all or any part of the unpaid principal of all Loans, all interest accrued and
unpaid thereon, all obligations relating to the LC Exposure at such time and all
other amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by such Credit Party; and

(ii) on the Business Day that the Company receives notice from the
Administrative Agent or the Requisite Lenders (or, if the maturity of the Loans
has been accelerated pursuant to clause (i) above, Lenders with LC Exposure
representing 51% or more of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this clause (ii), the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date, which amount shall be applied as provided in Section 8.02(f).

 

-72-



--------------------------------------------------------------------------------

(b) Upon the occurrence of any Event of Default described in Section 8.01(f) or
8.01(g) in respect of any Credit Party,

(i) the Commitments and all other obligations of the Administrative Agent or the
Lenders and all rights of any Credit Party under the Loan Documents shall
terminate without notice to or demand upon such Credit Party, which are
expressly waived by such Credit Party and the unpaid principal of all Loans, all
interest accrued and unpaid thereon, all obligations relating to the LC Exposure
at such time and all other amounts payable under the Loan Documents shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by any
Credit Party; and

(ii) the Company shall forthwith deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure, which amount shall be
immediately due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by any
Credit Party, and shall be applied as provided in Section 8.02(f).

(c) Upon the occurrence of any Event of Default, the Administrative Agent shall,
at the request of the Requisite Lenders, or may with the consent of the
Requisite Lenders, without notice to (except as expressly provided for in any
Loan Document) or demand upon any Credit Party, which are expressly waived by
any Credit Party (except as to notices expressly provided for in any Loan
Document), proceed to protect, exercise and enforce the rights and remedies of
the Administrative Agent and the Lenders under the Loan Documents against any
Credit Party and such other rights and remedies as are provided by Requirement
of Law or equity.

(d) The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement not existing or hereafter arising.

(e) The order and manner in which the Lenders’ rights and remedies are to be
exercised shall be determined by the Requisite Lenders in their sole discretion,
and all payments received by the Administrative Agent and the Lenders, or any of
them, shall be applied first to the costs and expenses (including reasonable
Attorneys Costs incurred by the Administrative Agent and the Lenders), and
thereafter paid pro rata to the Lenders in the same proportions that the
aggregate Obligations owed to each Lender under the Loan Documents bear to the
aggregate Obligations owed under the Loan Documents to all the Lenders, without
priority or preference among the Lenders. Regardless of how each Lender may
treat payments for the purpose of its own accounting, for the purpose of
computing any Credit Party’s Obligations hereunder, payments shall be applied
first, to the costs and expenses of the Administrative Agent and the Lenders, as
set forth above, second, to the payment of accrued and unpaid interest due under
any Loan Documents to and including the date of such application (ratably, and
without duplication, according to the accrued and unpaid interest due under each
of the

 

-73-



--------------------------------------------------------------------------------

Loan Documents), and third, to the payment of all other amounts (including
principal and fees) then owing to the Administrative Agent or the Lenders under
the Loan Documents. No application of payments will cure any Event of Default,
or prevent acceleration, or continued acceleration, of amounts payable under the
Loan Documents, or prevent the exercise, or continued exercise, of rights or
remedies of the Lenders hereunder or thereunder or under any Requirement of Law
or in equity.

(f) Cash collateral deposited with the Administrative Agent as provided in
Section 2.13(e) or upon the occurrence of an Event of Default pursuant to clause
(ii) of Section 8.02(a) or clause (ii) of Section 8.02(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over funds so deposited and shall invest and reinvest such funds in
short-term instruments in the manner and to the extent the Administrative Agent
deems consistent with the use of such funds as collateral for the performance of
the Company’s obligations hereunder. Other than any interest earned on the
investment or reinvestment of such funds in accordance with the preceding
sentence, all investment and reinvestment shall be made at the Company’s risk
and expense and the cash collateral deposited shall not bear interest for the
account of the company. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01. Appointment and Authorization.

Subject to Section 9.07, each Lender hereby irrevocably appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof or are reasonably incidental, as
determined by the Administrative Agent, thereto. This appointment and
authorization is intended solely for the purpose of facilitating the servicing
of the Loans and does not constitute appointment

 

-74-



--------------------------------------------------------------------------------

of the Administrative Agent as trustee for any Lender or as representative of
any Lender for any other purpose and, except as specifically set forth in the
Loan Documents to the contrary, the Administrative Agent shall take such action
and exercise such powers only in an administrative and ministerial capacity.

Section 9.02. Administrative Agent and Affiliates.

Citicorp USA, Inc. (and each successor Administrative Agent) has the same rights
and powers under the Loan Documents as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” includes Citicorp USA, Inc. in its individual capacity. Citicorp USA,
Inc. (and each successor Administrative Agent) and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with any Credit Party, any Subsidiary thereof, or any
Affiliate of any Credit Party or any Subsidiary thereof, as if it were not the
Administrative Agent and without any duty to account therefor to the Lenders.
Citicorp USA, Inc. (and each successor Administrative Agent) need not account to
any other Lender for any monies received by it for reimbursement of its costs
and expenses as Administrative Agent hereunder, or for any monies received by it
in any other capacity. The Administrative Agent shall not be deemed to hold a
fiduciary relationship with any Lender and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent, regardless of
whether a Default or an Event of Default has occurred and is continuing.

Section 9.03. Lenders’ Credit Decisions.

Each Lender agrees that it has, independently and without reliance upon the
Administrative Agent, any other Lender or the directors, officers, agents,
employees or attorneys of the Administrative Agent or of any other Lender, and
instead in reliance upon information supplied to it by or on behalf of the
Company and upon such other information as it has deemed appropriate, made its
own independent credit analysis and decision to enter into this Agreement. Each
Lender also agrees that it shall, independently and without reliance upon the
Administrative Agent, any other Lender or the directors, officers, agents,
employees or attorneys of the Administrative Agent or of any other Lender,
continue to make its own independent credit analyses and decisions in acting or
not acting under the Loan Documents.

Section 9.04. Action by Administrative Agent.

(a) Absent actual knowledge of the Administrative Agent of the existence of a
Default, the Administrative Agent may assume that no Default has occurred and is
continuing, unless the Administrative Agent (or the Lender that is then the
Administrative Agent) has received notice from any Credit Party stating the
nature of the Default or has received notice from a Lender stating the nature of
the Default and that such Lender considers the Default to have occurred and to
be continuing.

 

-75-



--------------------------------------------------------------------------------

(b) The Administrative Agent has only those duties under the Loan Documents as
are expressly set forth therein.

(c) Except for any obligation expressly set forth in the Loan Documents and as
long as the Administrative Agent may assume that no Event of Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to act or not act upon the instructions
of the Requisite Lenders (or of all the Lenders, to the extent required by
Section 10.01) and those instructions shall be binding upon the Administrative
Agent and all the Lenders, provided that the Administrative Agent shall not be
required to act or not act if to do so would be contrary to any Loan Document or
to any applicable Requirement of Law or would result, in the reasonable judgment
of the Administrative Agent, in substantial risk of liability to the
Administrative Agent.

(d) If the Administrative Agent has received a notice specified in subsection
(a), the Administrative Agent shall immediately give notice thereof to the
Lenders and shall act or not act upon the instructions of the Requisite Lenders,
or of all the Lenders, as required hereunder, provided that the Administrative
Agent shall not be required to act or not act if to do so would be contrary to
any Loan Document or to any applicable Requirement of Law or would result, in
the reasonable judgment of the Administrative Agent, in substantial risk of
liability to the Administrative Agent, and except that if the Requisite Lenders,
or all the Lenders, if required hereunder, fail, for five Business Days after
the receipt of notice from the Administrative Agent, to instruct the
Administrative Agent, then the Administrative Agent, in its sole discretion, may
act or not act as it deems advisable for the protection of the interests of the
Lenders.

(e) The Administrative Agent shall have no liability to any Lender for acting,
or not acting, as instructed by the Requisite Lenders, or all the Lenders, if
required hereunder, notwithstanding any other provision hereof.

Section 9.05. Liability of Administrative Agent.

Neither the Administrative Agent nor any of its directors, officers, agents,
employees or attorneys shall be liable for any action taken or not taken by them
under or in connection with the Loan Documents, except for their own gross
negligence or willful misconduct. Without limitation on the foregoing, the
Administrative Agent and its directors, officers, agents, employees and
attorneys:

(a) May treat any Lender as a Lender until the Administrative Agent receives
notice of the assignment or transfer thereof, in form satisfactory to the
Administrative Agent, signed by the payee, and may treat each Lender as the
owner of that Lender’s interest in the Obligations for all purposes of this
Agreement until the Administrative Agent receives notice of the assignment or
transfer thereof, in form satisfactory to the Administrative Agent, signed by
that Lender.

 

-76-



--------------------------------------------------------------------------------

(b) May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for the Credit Parties and/or their Subsidiaries or the Lenders, and
shall not be liable for any action taken or not taken by it in good faith in
accordance with any advice of such legal counsel, accountants or other
professionals or experts.

(c) Shall not be responsible to any Lender for any statement, warranty or
representation made in any of the Loan Documents or in any notice, certificate,
report, request or other statement (written or oral) given or made in connection
with any of the Loan Documents.

(d) Except to the extent expressly set forth in the Loan Documents, shall have
no duty to ask or inquire as to the performance or observance by the Company or
its Subsidiaries of any of the terms, conditions or covenants of any of the Loan
Documents or to inspect the Property, books or records of the Company or its
Subsidiaries.

(e) Will not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith.

(f) Will not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, statement, request or other
instrument or writing believed by it to be genuine and signed or sent by the
proper party or parties.

(g) Will not incur any liability for any arithmetical error in computing any
amount paid or payable by any Credit Party or any Subsidiary or Affiliate
thereof or paid or payable to or received or receivable from any Lender under
any Loan Document, including, without limitation, principal, interest, Facility
Fees, Loans and other amounts; provided that, promptly upon discovery of such an
error in computation, the Administrative Agent, the Lenders and (to the extent
applicable) such Credit Party and/or its Subsidiaries or Affiliates shall make
such adjustments as are necessary to correct such error and to restore the
parties to the position that they would have occupied had the error not
occurred.

Section 9.06. Indemnification.

Each Lender shall, ratably in accordance with its Pro Rata Share (if the
Commitments are then in effect) or in accordance with its proportion of the
aggregate outstanding Loans (if the Commitments have then been terminated),
indemnify and hold the Administrative Agent and its Affiliates, directors,
officers, agents, employees and attorneys harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, Attorneys Costs that may be imposed on,

 

-77-



--------------------------------------------------------------------------------

incurred by or asserted against it or them in any way relating to or arising out
of the Loan Documents (other than Loan losses incurred by reason of the failure
of any Credit Party to pay the Loans) or any action taken or not taken by it as
Administrative Agent thereunder, except such as result from its own gross
negligence or willful misconduct, provided that such indemnified liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement, as the case may be, was incurred by or asserted against the
Administrative Agent or against any of its Affiliates and their respective
directors, officers, employees, agents and advisors acting for the
Administrative Agent in its capacity as Administrative Agent. Without limitation
on the foregoing, each Lender shall reimburse the Administrative Agent upon
demand for that Lender’s Pro Rata Share of any out-of-pocket cost or expense
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution, delivery, amendment, waiver, restructuring,
reorganization (including a bankruptcy reorganization), enforcement or attempted
enforcement of the Loan Documents, to the extent that any Credit Party is
required by Section 10.04 to pay that cost or expense but fails to do so upon
demand. Nothing in this Section 9.06 shall entitle the Administrative Agent to
recover any amount from the Lenders if and to the extent that such amount has
theretofore been recovered from the Company or any of its Subsidiaries. To the
extent that the Administrative Agent is later reimbursed such cost or expense by
any Credit Party or any of its Subsidiaries, it shall return the amounts paid to
it by the Lenders in respect of such cost or expense.

Section 9.07. Successor Administrative Agent.

The Administrative Agent may, and at the request of the Requisite Lenders shall,
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Company. If the Administrative Agent shall resign as Administrative Agent under
this Agreement, the Company shall appoint from among the Lenders a successor
Administrative Agent for the Lenders, unless an Event of Default has occurred
and is continuing, in which case such successor administrative agent shall be
selected from among the Lenders by the Requisite Lenders. If no successor
Administrative Agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Company, a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor Administrative Agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article IX, and Sections 10.04 and 10.16 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective

 

-78-



--------------------------------------------------------------------------------

and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as a successor administrative agent is
appointed as provided for above.

Section 9.08. No Obligations of Credit Parties.

Nothing contained in this Article IX shall be deemed to impose upon any Credit
Party any obligation in respect of the due and punctual performance by the
Administrative Agent of its obligations to the Lenders under any provision of
this Agreement, and, except as expressly provided in any Articles of the
Agreement other than this Article IX, no Credit Party shall have liability to
the Administrative Agent or any of the Lenders in respect of any failure by the
Administrative Agent or any Lender to perform any of its obligations to the
Administrative Agent or the Lenders under this Agreement. Without limiting the
generality of the foregoing, where any provision of this Agreement relating to
the payment of any amounts due and owing under the Loan Documents provides that
such payments shall be made by any Credit Party to the Administrative Agent for
the account of the Lenders, such Credit Party’s obligations to the Lenders in
respect of such payments shall be deemed to be satisfied upon the making of such
payments to the Administrative Agent in the manner provided by this Agreement.

Section 9.09. Documentation Agent; Syndication Agent.

None of the Persons identified on the facing page or signature pages of this
Agreement as a Co-Documentation Agent, Syndication Agent or Joint Bookrunner and
Lead Arranger shall have any right, power, obligation, liability or
responsibility or duty under this Agreement other than those applicable to such
Persons in their capacities as Lenders, if any. Without limiting the foregoing,
none of the Persons so identified shall have or be deemed to have any fiduciary
relations with any Lender. Each Lender acknowledges that it has not relied, and
will not rely, on any of the Persons so identified in deciding to enter into
this Agreement or in taking any action hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.01. Amendments; Consents.

No amendment, modification, supplement, extension, termination or waiver of any
provision of this Agreement or any other Loan Document, no approval or consent
thereunder, and no consent to any departure by any Credit Party therefrom, may
in any event be effective unless in writing signed by the Requisite Lenders
(and, in the case of any amendment, modification or supplement of or to any Loan
Document to which such Credit Party is a party, signed by such Credit Party and,
in the case of any amendment, modification or supplement affecting the rights
and duties of the Administrative Agent, signed by the Administrative Agent), and
then only in the specific instance and for the specific purpose given; and,
without the approval in writing of each

 

-79-



--------------------------------------------------------------------------------

Lender affected thereby, no amendment, modification, supplement, termination,
waiver or consent may be effective:

(a) To decrease the principal of, or the amount of principal, principal
prepayments or the rate of interest payable on, any Loan, or to increase the
amount of the Commitment or the Pro Rata Share of such Lender, or to decrease
the amount of any Facility Fee payable to such Lender, or any other fee or
amount payable to such Lender under the Loan Documents or to waive an Event of
Default consisting of the failure of any Credit Party to pay when due principal,
interest or any Facility Fee;

(b) To postpone any date fixed for any payment of principal of, prepayment of
principal of or any installment of interest on, any Loan or any installment of
any Facility Fee, or to extend the term of the Commitments;

(c) To amend the provisions of the definition of “Requisite Lenders,” Article IV
or this Article;

(d) To release the Company from its Obligations under the Guaranty, to release
Newco from its Obligations under the Newco Guaranty or to release any Foreign
Borrower from its obligations under any Foreign Borrower Joinder Agreement in
respect of outstanding Foreign Currency Loans; or

(e) After the Reorganization Date, to release Newco from its Obligations under
the Newco Guaranty; or

(f) To amend any provision of this Agreement that expressly requires the consent
or approval of all the Lenders.

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all the
Lenders and the Administrative Agent.

 

-80-



--------------------------------------------------------------------------------

Section 10.02. Notices.

(a) Except as otherwise expressly provided in the Loan Documents and subsection
(b) below, all notices, requests, demands, directions and other communications
provided for therein shall be given by Requisite Notice and shall be effective
as follows:

 

Mode of Delivery

  

Effective on earlier of actual receipt and:

Courier    On scheduled delivery date Facsimile    When transmission complete
Mail    Fourth Business Day after deposit in U.S. mail Personal delivery    When
received Telephone    When answered

provided, however, that notice to the Administrative Agent pursuant to
Article II or IX shall not be effective until actually received by the
Administrative Agent. The Administrative Agent and any Lender shall be entitled
to rely and act on any notice purportedly given by or on behalf of any Credit
Party even if such notice (i) was not made in a manner specified herein,
(ii) was incomplete, or (iii) was not preceded or followed by any other notice
specified herein or the terms of such notice as understood by the recipient
varied from any subsequent related notice provided for herein. The applicable
Credit Party shall indemnify the Administrative Agent and any Lender from any
loss, cost, expense or liability as a result of relying on any notice permitted
herein.

(b) So long as Citicorp USA, Inc. or any of its Affiliates is the Administrative
Agent, materials required to be delivered pursuant to Section 6.01 shall be
delivered to the Administrative Agent in an electronic medium in a format
acceptable to the Administrative Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. Each Credit Party agrees that the Administrative
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to the Credit Parties, any of
their Subsidiaries or any other materials or matters relating to this Agreement,
the other Loan Documents or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Credit Parties acknowledge that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

 

-81-



--------------------------------------------------------------------------------

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

Section 10.03. No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of any Lender or
the Administrative Agent or any Issuing Bank, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, powers, privileges and remedies of the
Administrative Agent, the Issuing Banks and the Lenders provided herein or other
Loan Document are cumulative and not exclusive of any right, power, privilege or
remedy provided by Requirement of Law or equity. The terms and conditions of
Article IX are inserted for the sole benefit of the Administrative Agent, the
Issuing Banks and the Lenders; the same may be waived in whole or in part, with
or without terms or conditions, in respect of any Loan without prejudicing the
Administrative Agent’s, the Issuing Banks’ or the Lenders’ rights to assert them
in whole or in part in respect of any other Loan.

Section 10.04. Costs and Expenses.

The Company shall pay, whether or not the Transactions shall be consummated:

(a) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent), Citigroup Global Markets Inc.,
Wachovia Capital Markets, LLC and Citicorp USA, Inc. in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and

(b) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement after a Default or
Event of Default, including

 

-82-



--------------------------------------------------------------------------------

its rights under this Section, or in connection with Letters of Credit or Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Letters of Credit or
Loans.

Section 10.05. Binding Effect; Assignment.

(a) This Agreement and the other Loan Documents to which each of the Credit
Parties is a party will be binding upon and inure to the benefit of each Credit
Party, the Administrative Agent, each of the Lenders, and their respective
successors and assigns, except that (i) no Credit Party may assign its rights
hereunder or thereunder or any interest herein or therein without the prior
written consent of all the Lenders, and (ii) no Lender may assign or transfer
its rights or obligations hereunder except in accordance with this Section. Any
Lender may at any time pledge its Note or any other instrument evidencing its
rights as a Lender under this Agreement to a Federal Reserve Lender, but no such
pledge shall release that Lender from its obligations hereunder or grant to such
Federal Reserve Lender the rights of a Lender hereunder absent foreclosure of
such pledge.

(b) From time to time following the Closing Date, each Lender may assign to one
or more assignees all or any portion of its Pro Rata Share; provided that (i) so
long as no Default or Event of Default has occurred and is continuing such
assignee shall be an Eligible Assignee and, if such assignee is not then a
Lender, an Affiliate of a Lender or a CLO, any such assignment shall require the
prior written consent of the Company, (ii) any such assignment shall require the
prior written consent of the Administrative Agent, (iii) any such assignment
shall require the written consent of each Issuing Bank, and (iv) except in the
case of an assignment to an Affiliate of the assigning Lender, to a CLO
administered or managed by the assigning Lender or an Affiliate of the assigning
Lender, to another Lender or of the entire remaining Commitment of the assigning
Lender; the assignment shall not assign a Pro Rata Share which is equivalent to
less than the Minimum Amount therefore. No consent required by this section
10.05(b) shall be unreasonably withheld or delayed; it being understood that it
shall not be deemed unreasonable to withhold such consent if based solely on the
desire to avoid the payment of additional costs or taxes. A copy of a Notice of
Assignment and Acceptance shall be delivered to the Administrative Agent with
respect to any assignment. The effective date of any such assignment shall be as
specified in the Notice of Assignment and Acceptance, but not earlier than the
date which is five Business Days after the date the Administrative Agent has
received the Notice of Assignment and Acceptance. Upon acceptance by the
Administrative Agent of such Notice Assignment and Acceptance, the Eligible
Assignee named therein shall be a Lender for all purposes of this Agreement,
with the Pro Rata Share therein set forth and, to the extent of such Pro Rata
Share, the assigning Lender shall be released from its further obligations under
this Agreement. Each Credit Party agrees that it shall execute and deliver upon
request (against delivery by the assigning Lender to such Credit Party of any
Note) to such assignee Lender, one or more Notes evidencing that assignee
Lender’s Pro Rata Share, and to the assigning

 

-83-



--------------------------------------------------------------------------------

Lender if requested, one or more Notes evidencing the remaining balance Pro Rata
Share retained by the assigning Lender.

(c) By executing and delivering a Notice of Assignment and Acceptance, the
Eligible Assignee thereunder acknowledges and agrees that: (i) other than the
representation and warranty that it is the legal and beneficial owner of the Pro
Rata Share being assigned thereby free and clear of any adverse claim, the
assigning Lender has made no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness or sufficiency of this Agreement or any
other Loan Document; (ii) the assigning Lender has made no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Credit Party or the performance by any Credit Party of the Obligations;
(iii) it has received a copy of this Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) it
will, independently and without reliance upon the Administrative Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) it appoints and authorizes the Administrative
Agent to take such action and to exercise such powers under this Agreement as
are delegated to the Administrative Agent by this Agreement; and (vi) it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) After receipt of a completed Notice of Assignment and Acceptance, and
receipt of an assignment fee of $3,500 from such Eligible Assignee, the
Administrative Agent shall, promptly following the effective date thereof,
provide to the Company and the Lenders a revised Schedule 10.02 giving effect
thereto.

(e) Each Lender may from time to time grant participations to one or more banks
or other financial institutions (including another Lender) in a portion of its
Pro Rata Share; provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other financial institutions shall not be a
Lender hereunder for any purpose except, if the participation agreement so
provides, for the purposes of Article III but only to the extent that the cost
of such benefits to the Company does not exceed the cost which the Company would
have incurred in respect of such Lender absent the participation, (iv) the
Credit Parties, the Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, (v) the participation shall not
restrict an increase in the Commitments or in the granting Lender’s Pro Rata
Share, so long as the amount of the participation interest is not affected
thereby and (vi) the consent of the holder of such participation interest shall
not be required for amendments or waivers of provisions of the

 

-84-



--------------------------------------------------------------------------------

Loan Documents other than those which (A) extend the Maturity Date as to such
participant or any other date upon which any payment of money is due to such
participant, (B) reduce the rate of interest owing to such participant, any fee
or any other monetary amount owing to such participant or (C) reduce the amount
of any installment of principal owing to such participant. A Lender granting a
participation in accordance with this clause (e) shall give Requisite Notice to
the Company on by executing and delivering a Notice of Participation no later
than 5 Business Days after the effective date of such participation.

Section 10.06. Sharing of Setoffs.

Each Lender severally agrees that if it, through the exercise of any right of
setoff, banker’s lien or counterclaim against any Credit Party or otherwise,
receives payment of the Obligations held by it that is ratably more than all
Extensions of Credit (including Competitive Loans) made by any other Lender,
through any means, then, subject to any applicable Requirement of Law: (a) the
Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from the other Lenders a participation in the
Obligations held by the other Lenders and shall pay to the other Lenders a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by such Credit Party or any Person claiming through or
succeeding to the rights of such Credit Party, the purchase of a participation
shall be rescinded and the purchase price thereof shall be restored to the
extent of the recovery, but without interest. Each Lender that purchases a
participation in the Obligations pursuant to this Section shall from and after
the purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Each Credit Party expressly
consents to the foregoing arrangements and agree that any Lender holding a
participation in an Obligation so purchased may, to the fullest extent permitted
by any applicable Requirement of Law, exercise any and all rights of setoff,
banker’s lien or counterclaim with respect to the participation as fully as if
the Lender were the original owner of the Obligation purchased.

 

-85-



--------------------------------------------------------------------------------

Section 10.07. Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
in any number of separate counterparts, each of which, when so executed, shall
be deemed an original, and all of said counterparts taken together shall be
deemed to constitute but one and the same instrument. A set of the copies of
this Agreement signed by all the parties shall be lodged with the Company and
the Administrative Agent.

Section 10.08. Severability.

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

Section 10.09. No Third Parties Benefited.

This Agreement is made and entered into for the sole protection and legal
benefit of the Credit Parties, the Administrative Agent and the Lenders, and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither the Administrative Agent nor any Lender shall have any obligation to any
Person not a party to this Agreement or other Loan Documents.

Section 10.10. Time.

Time is of the essence as to each term or provision of this Agreement and each
of the other Loan Documents.

Section 10.11. GOVERNING LAW AND JURISDICTION.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY OTHER
LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, COUNTY OF NEW YORK AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH CREDIT PARTY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH CREDIT PARTY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY REQUIREMENT OF LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT

 

-86-



--------------------------------------------------------------------------------

RELATED HERETO. EACH CREDIT PARTY WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.

Section 10.12. WAIVER OF JURY TRIAL.

THE CREDIT PARTIES, THE LENDERS AND THE ADMINISTRATIVE AGENT EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY ADMINISTRATIVE AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE CREDIT PARTIES, THE
LENDERS AND THE ADMINISTRATIVE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

Section 10.13. Entire Agreement.

This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding between the Credit Parties, the Administrative Agent
and the Lenders, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof, and any prior arrangements made with respect to the
payment by the Credit Parties of (or any indemnification for) any fees, costs or
expenses payable to or incurred (or to be incurred) by or on behalf of the
Administrative Agent or any Lender.

Section 10.14. Interpretation.

This Agreement is the result of negotiations between and has been reviewed by
counsel to the Administrative Agent, the Lenders, the Company and other parties,
and is the product of all parties hereto. Accordingly, this Agreement and the
other Loan Documents shall not be construed against the Administrative Agent or
any Lender merely because of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents and agreements.

 

-87-



--------------------------------------------------------------------------------

Section 10.15. Nature of Lenders’ Obligations.

The obligations of the Lenders hereunder are several and not joint or joint and
several. Nothing contained in this Agreement or any other Loan Document and no
action taken by the Administrative Agent or the Lenders or any of them pursuant
hereto or thereto may, or may be deemed to, make the Lenders a partnership, an
association, a joint venture or other entity, either among themselves or with
any Credit Party or any Affiliate of any Credit Party. Each Lender’s obligation
to make any Loan pursuant hereto is several and not joint or joint and several.
A default by any Lender will not increase the Pro Rata Share attributable to any
other Lender. Any Lender not in default may, if it desires, assume in such
proportion as the nondefaulting Lenders agree the obligations of any Lender in
default, but is not obligated to do so. The Administrative Agent agrees that it
will use its best efforts either to induce the other Lenders to assume the
obligations of a Lender in default or to obtain another Lender, reasonably
satisfactory to the Company, to replace such a Lender in default.

Section 10.16. Indemnity; Damage Waiver.

(a) The Company shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any exchange or conversion of currencies in connection with
Section 2.06 or otherwise, (iv) any civil penalty or fine assessed by the Office
of Foreign Assets Control, Department of the Treasury, against the
Administrative Agent or any Lender, and all reasonable costs or expenses
(including counsel fees and disbursements) incurred in connection with the
defense thereof, as a result of any violation of the representations made in
Section 5.16, (v) the issuance of any Letter of Credit or (vi) the failure of
any Issuing Bank to honor a drawing under any Letter of Credit as a result of
any act or omission, whether rightful or wrongful, of any Governmental
Authority, (vii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
of its Subsidiaries, or any Environmental Liability related in any way to any
Credit Party or any of its Subsidiaries or (viii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee, provided that the foregoing shall not release any
Indemnitee from its obligations under this Agreement. As between the Company and

 

-88-



--------------------------------------------------------------------------------

each Issuing Bank, the Company assumes all risks of the acts and omissions of,
or misuse of a Letter of Credit by, a beneficiary of such Letter of Credit. In
furtherance and not in limitation of the foregoing, no Indemnitee shall be
responsible for any of the following: (A) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any documents submitted by any party
in connection with the request and application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason
whatsoever; (C) any failure of a beneficiary of any Letter of Credit to comply
with any condition of drawing thereunder; (D) any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not in cipher; (E) any error in
interpretation; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (G) any misapplication by a beneficiary of any Letter of
Credit of the proceeds of any drawing thereunder; or (H) any consequences
arising from or related to events or circumstances beyond the control of the
applicable Issuing Bank, including any act or omission, whether rightful or
wrongful, of any Governmental Authority. In furtherance and not in limitation of
the specific provisions herein set forth, any action taken or omitted by the
applicable Issuing Bank under or in connection with any Letter of Credit or
related certificates, if taken or omitted in good faith, shall not result in or
give rise to any liability of any Indemnitee to the Company; provided that the
foregoing shall not be construed to excuse such Issuing Bank from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.

(b) The Company shall indemnify the Administrative Agent and each Lender for
funding costs or funding losses (excluding loss of margin) if prepayment or
conversion of a IBOR Loan occurs prior to the end of an Interest Period, if
caused or requested by any Credit Party or if any Credit Party fails to
consummate a IBOR Loan because conditions precedent to borrowing or conversion
are not satisfied.

Section 10.17. Nonliability of the Lenders.

Each Credit Party acknowledges and agrees that the relationship between each
Credit Party and the Administrative Agent and the Lenders is, and shall at all
times remain, solely that of borrowers and lenders; neither the Administrative
Agent nor the Lenders shall under any circumstance be construed to be partners
or joint venturers of any Credit Party or its Affiliates; neither the
Administrative Agent nor the Lenders shall under any circumstance be deemed to
be in a relationship of confidence or trust or a fiduciary relationship with any
Credit Party or its Affiliates, or to owe any fiduciary duty

 

-89-



--------------------------------------------------------------------------------

to any Credit Party or its Affiliates; neither the Administrative Agent nor the
Lenders undertake or assume any responsibility or duty to any Credit Party or
its Affiliates to select, review, inspect, supervise, pass judgment upon or
inform such Credit Party or its Affiliates of any matter in connection with its
Property or the operations of such Credit Party or its Affiliates; each Credit
Party and its Affiliates shall rely entirely upon their own judgment with
respect to such matters; and any review, inspection, supervision, exercise of
judgment or supply of information undertaken or assumed by the Administrative
Agent or the Lenders in connection with such matters is solely for the
protection of the Administrative Agent and the Lenders and neither any Credit
Party nor any other Person is entitled to rely thereon.

Section 10.18. Failure to Charge Not Subsequent Waiver.

Any decision by the Administrative Agent or any Lender not to require payment of
any interest (including Default Interest), fee, cost or other amount payable
under any Loan Document, or to calculate any amount payable by a particular
method, on any occasion shall in no way limit or be deemed a waiver of the
Administrative Agent’s or such Lender’s right to require full payment of any
interest (including Default Interest), fee, cost or other amount payable under
any Loan Document, or to calculate an amount payable by another method that is
not inconsistent with this Agreement, on any other or subsequent occasion.

Section 10.19. Headings.

Section headings in this Agreement and the other Loan Documents are included for
convenience of reference only and are not part of this Agreement or the other
Loan Documents for any other purpose.

Section 10.20. Foreign Lenders and Participants.

Each Lender, and each holder of a participation interest herein, that is a
“foreign corporation, partnership or trust” within the meaning of the Code shall
deliver to the Administrative Agent, (a) within 20 days after the Closing Date,
or (b) prior to accepting an assignment or receiving a participation interest
herein in respect of Dollar Loans, two duly signed completed copies of either
Form W-8BEN (relating to such Person and entitling it to a complete exemption
from withholding on all payments to be made to such Person by any Credit Party
pursuant to this Agreement) or Form W-8ECI (relating to all payments to be made
to such Person by any Credit Party pursuant to this Agreement) of the United
States Internal Revenue Service or such other evidence (including, if reasonably
necessary, Form W-8 or W-9) satisfactory to the Company and the Administrative
Agent that no withholding under the U.S. federal income tax laws is required
with respect to such Person. Thereafter and from time to time, each such Person
shall (a) promptly submit to the Administrative Agent two such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such

 

-90-



--------------------------------------------------------------------------------

evidence as is satisfactory to the Company and the Administrative Agent of any
available exemption from, United States withholding taxes in respect of all
payments to be made to such Person by the Company pursuant to this Agreement and
(b) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office, if any) to avoid any
Requirement of Law that the Company make any deduction or withholding for taxes
from amounts payable to such Person. If such Person fails to timely deliver the
above forms or other documentation, then the Administrative Agent may withhold
from any interest payment to such Person an amount equivalent to the applicable
withholding tax imposed by Sections 1441 and 1442 of the Code, without
reduction. If any Governmental Authority asserts that the Administrative Agent
did not properly withhold any tax or other amount from payments made in respect
of such Person, such Person shall indemnify the Administrative Agent therefor,
including all penalties and interest and costs and expenses (including
reasonable Attorneys Fees of the Administrative Agent. The obligation of the
Lenders under this Section shall survive the payment of all Obligations and the
resignation or replacement of the Administrative Agent.

Section 10.21. Confidentiality.

(a) Each Lender agrees to hold any confidential information that it may receive
from any Credit Party pursuant to this Agreement in confidence, except for
disclosure: (a) to a Lender’s Affiliates; (b) to other Lenders and their
Affiliates; (c) to legal counsel and accountants for any Credit Party or any
Lender; (d) to other professional advisors to any Credit Party or any Lender,
provided that the recipient has accepted such information subject to a
confidentiality agreement substantially similar to this Section; (e) to
regulatory officials having jurisdiction over that Lender; (f) as required by
Requirement of Law or legal process or in connection with any legal proceeding
to which that Lender and any Credit Party is adverse parties; and (g) to another
financial institution in connection with a disposition or proposed disposition
to that financial institution of all or part of that Lender’s interests
hereunder or a participation interest in its Loans, provided that the recipient
has agreed to treat such information confidentially on a basis similar to the
foregoing. For purposes of the foregoing, “confidential information” shall mean
any information respecting any Credit Party or its Subsidiaries reasonably
considered by such Credit Party to be confidential, other than (i) information
previously filed with any Governmental Authority and available to the public,
(ii) information previously published in any public medium from a source other
than, directly or indirectly, that Lender, and (iii) information previously
disclosed by any Credit Party to any Person on a non-confidential basis. Nothing
in this Section shall be construed to create or give rise to any fiduciary duty
on the part of the Administrative Agent or the Lenders to any Credit Party.

(b) Notwithstanding any other provision in this Agreement, each of the parties
hereto (and each employee, representative, or other agent of any such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and

 

-91-



--------------------------------------------------------------------------------

U.S. tax structure of the transaction and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
U.S. tax treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

(c) Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

-92-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION,

a Delaware corporation

By:  

/s/ STEVEN P. FISHER

  Name: Steven P. Fisher   Title: Senior Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Administrative Agent and as a Lender

By:  

/s/ WALTER L. LARSEN

 

Name: Walter L. Larsen

 

Title: Attorney-In-Fact

 

S–2



--------------------------------------------------------------------------------

WACHOVIA BANK NATIONAL ASSOCIATION,

as Syndication Agent and as a Lender,

By:  

/s/ JIONG LIU

 

Name: Jiong Liu

 

Title: Vice President

 

S–3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ KENNETH J. BECK

 

Name: Kenneth J. Beck

 

Title: Senior Vice President

 

S–4



--------------------------------------------------------------------------------

MORGAN STANLEY BANK,

as a Lender

By:  

/s/ DANIEL TWENGE

 

Name: Daniel Twenge

 

Title: Vice President

          Morgan Stanley Bank

 

S–5



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ JANET E. JORDAN

 

Name: Janet E. Jordan

 

Title: Vice President

 

S–6



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

as a Lender

By:  

/s/ ELIZABETH T. YING

 

Name: Elizabeth T. Ying

 

Title: Vice President

 

S–7



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ KIM A. RICHMOND

 

Name: Kim A. Richmond

 

Title: Assistant Vice President

 

S–8



--------------------------------------------------------------------------------

MELLON BANK, N.A.

as a Lender

By:  

/s/ DAVID B. WIRL

 

Name: David B. Wirl

 

Title: Vice President

 

S–9



--------------------------------------------------------------------------------

ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:  

/s/ ANDREW WADDINGTON

 

Name: Andrew Waddington

 

Title: Vice President

 

S–10



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as a Lender

By:  

/s/ MILISSA GOEDEN

 

Name: Milissa Goeden

 

Title: Vice President

 

S–11



--------------------------------------------------------------------------------

EXHIBIT A

REQUEST FOR EXTENSION OF CREDIT

Date: __________, ____

 

To: Citicorp USA, Inc.,

as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Five Year Credit Agreement dated as of June 6,
2006, among Science Applications International Corporation, a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Citicorp USA, Inc., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Agreement”). Capitalized terms used herein and
not otherwise defined have the meaning as defined in the Agreement.

[Insert if a Foreign Currency Loan is requested by a Foreign Borrower –
Reference is further made to that certain Foreign Borrower Joinder Agreement,
dated as of ______, among [Name of Foreign Borrower], a ______, organized under
the laws of ________ (the “Foreign Borrower”), Citicorp USA, Inc., as
Administrative Agent under the Agreement, and the Lenders party thereto.]

The undersigned hereby requests a (select one):

 

  ¨ Borrowing of Loans

 

  ¨ Conversion or Continuation of Loans

 

  1.  On _______________________, 20___

 

  2.  In the amount of _______________________ [specify currency]

 

  3.  Comprised of _________________________

                                    (type of Loan requested)

 

  4.  If applicable: with an Interest Period of _______ months/days.

 

A-1



--------------------------------------------------------------------------------

The foregoing request complies with the requirements of Article II of the
Agreement. The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the above date, before and after
giving effect and to the application of the proceeds therefrom:

(a) the representations and warranties made by the Company [Insert if a Foreign
Currency Loan is requested by a Foreign Borrower – and to the extent such
representation and warranty relates to the Foreign Borrower, made by the Foreign
Borrower] contained in Article V (other than the representations in
Section 5.05(b) and 5.09(b)) of the Agreement shall be true and correct in all
material respects on and as of such Credit Date with the same effect as if made
on and as of such date, except where such representations and warranties
expressly relate to an earlier date; and

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Extension of Credit.

 

[Insert if a Foreign Currency Loan is requested by a Foreign Borrower –

NAME OF FOREIGN BORROWER

organized under the laws of _____________

By:      

Name: 

 

Title:] 

 

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION,

a Delaware corporation

By:      

Name: 

 

Title: 

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

Financial Statement Date: __________, ____

 

To: Citicorp USA, Inc.,

as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Five Year Credit Agreement dated as of June 6,
2006, among Science Applications International Corporation, a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Citicorp USA, Inc., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Agreement” the terms defined therein being used
herein as therein defined).

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _________________ of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:

[Use the following paragraph when delivering this Compliance Certificate in
connection with the annual financial statements pursuant to Section 6.01(a).]

1. Attached as Schedule 1 hereto is a copy of the audited consolidated balance
sheet of the Company and its Subsidiaries as at the above date and the related
statements of income and cash flows for the Fiscal Year ended on such date,
setting forth in each case in comparative form the figures for the previous
year, accompanied by the opinion of Deloitte & Touche LLP or another nationally
recognized independent public accounting firm which report states that such
consolidated financial statements present fairly, in all material respects, the
financial position of the Company and its Subsidiaries for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years. Such
opinion is not qualified or limited because of a restricted or limited
examination by such accountant of any material portion of the Company’s or any
Subsidiary’s records; and

[Use the following paragraph when delivering this Compliance Certificate in
connection with the quarterly financial statements pursuant to Section 6.01(b).]

1. Attached as Schedule 1 hereto is a copy of the unaudited consolidated balance
sheet of the Company and its Subsidiaries as of the above date and the related
consolidated statements of income and cash flows for the period commencing on
the first day and ending on the last day of the quarter ended on such date,
setting forth the financial position and the results of operations of the
Company and its Subsidiaries in

 

B-1



--------------------------------------------------------------------------------

conformity with GAAP applied on a basis consistent with prior years, subject to
changes resulting from audit and normal year-end adjustments; and

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and conditions (financial or otherwise) of the
Company during the accounting period covered by the attached financial
statements.

3. To the best of the undersigned’s knowledge, the Company, during such period,
has observed, performed or satisfied all of its covenants and other agreements,
and satisfied every condition in the Agreement to be observed, performed or
satisfied by the Company, and the undersigned has no knowledge of any Default or
Event of Default.

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________________, ______.

 

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION,

a Delaware corporation

By: 

    

Name: 

 

Title: 

 

 

B-2



--------------------------------------------------------------------------------

     

Date: _____________, ____

For the Fiscal Quarter/Year

ended: ____________, ____

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

(all calculations are for the Company and its Subsidiaries

on a consolidated basis)

 

I.       Section 7.05 – Interest Coverage Ratio:

  

A.     Interest Expense

  

1.      Gross Interest Expense

   $___________

2.      AMSEC Non-Recourse Interest Expense

   $___________

3.      Interest Expense (A.1 – A.2)

   $___________

B.     EBITDA of the Company and its consolidated subsidiaries for period of
last Fiscal Quarter and three immediately preceding Fiscal Quarters (“Subject
Period”):

1.      Net Income for Subject Period:

   $___________

2.      Interest Expense for Subject Period (A.3):

   $___________

3.      Federal and state taxes on or measured by income for Subject Period:

   $___________

4.      Depreciation and amortization expenses for Subject Period:

   $___________

5.      Gains or losses attributable to the sale of assets for Subject Period:

   $___________

6.      Items of income or loss in respect of equity of unconsolidated
affiliates for Subject Period:

   $___________

7.      An amount of up to $42,500,000 paid as dividends in respect of vesting
shares during for Subject Period:

   $___________

 

B-3



--------------------------------------------------------------------------------

8.      Items of income or loss in respect of minority interests in consolidated
subsidiaries for Subject Period:

   $___________

9.      Other non-cash items (including non-cash Compensation and impairment
charges) for Subject Period:

   $___________

10.    EBITDA (Lines I.A.1 + I.A.2 + I.A.3 + I.A.4 + I.A.5 + I.A.6 + I.A.7 +
I.A.8 + I.A.9):

   $___________

C.     Interest Coverage Ratio (Line I.B.10 / Line I.A.3):

   _____ to 1

Minimum permitted ratio:

   3.50 to 1

II.     Section 7.06 - Ratio of Consolidated Funded Debt to EBITDA

  

A.     Consolidated Funded Debt:

  

1.      Indebtedness for borrowed money:

   $___________

2.      Indebtedness in connection with the acquisition of assets:

   $___________

3.      Capital Lease Obligations:

   $___________

4.      Obligations under Permitted Accounts Receivable Financings:

   $___________

5.      Indebtedness attributable to Synthetic Leases related to tangible
Property:

   $___________

6.      Deferred Purchase Price Obligations:

   $___________

7.      Guaranty Obligations with respect to obligations of any other Person for
borrowed money:

   $___________

8.      Consolidated Funded Debt (Lines II.A.1 + II.A.2 + II.A.3 + II.A.4 +
II.A.5 + II.A.6 + II.A.7):

   $___________

B.     Ratio of Consolidated Funded Debt to EBITDA (Line II.A.8 / Line I.A.10):

   _____ to 1

Maximum permitted ratio:

   3.0 to 1

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMITTED LOAN NOTE

$_____________________

FOR VALUE RECEIVED, SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, a Delaware
corporation (the “Company”), hereby promises to pay to the order of
________________________ (the “Lender”) at its Lending Office the principal sum
of $_____________ (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Company under the
Agreement referred to below), in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Loan, at such office, in like money and funds, for the
period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Company, and each payment
made on account of the principal of such Loan, shall be recorded by the Lender
on its books and, prior to any transfer of this Note, endorsed by the Lender on
the schedule attached to this Note or any continuation of such schedule,
provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Company to make a payment
when due of any amount owing under the Credit Agreement or under this Note in
respect of the Loans made by the Lender.

This promissory note is one of the Notes referred to in the Five Year Credit
Agreement dated as of June 6, 2006, among the Company, the Lenders from time to
time party thereto, and Citicorp USA, Inc., as Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Agreement”) the
terms defined therein being used herein as therein defined)

The Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Loans upon the terms and
conditions specified in the Agreement. If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Agreement.

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C-1



--------------------------------------------------------------------------------

Except as permitted by the Agreement, this Note may not be assigned by the
Lender or the Company to any other Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, a Delaware corporation By:     

Name:

 

Title:

 

 

C-2



--------------------------------------------------------------------------------

Schedule to Note

 

(1)

Date

 

(2)

Amount of Loan

 

(3)

End of Interest

Period

 

(4)

Principal Amount

 

(5)

Notation

Made By

                                                                               
                                                                               

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D-1

{To be sent by facsimile to the Administrative Agent, who will, in turn, forward
this Competitive Bid Request to the Lenders}

COMPETITIVE BID REQUEST

 

To: Citicorp USA, Inc., as Administrative Agent and the Lenders referred to
below

Ladies and Gentlemen:

Reference is made to that certain Five Year Credit Agreement dated as of June 6,
2006, among Science Applications International Corporation, a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Citicorp USA, Inc., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Agreement” the terms defined therein being used
herein as therein defined).

The Lenders are invited to make Competitive Loans:

 

  1. On _____________, 20__.

 

  2. In an aggregate amount not exceeding $_____________ (with any sublimits set
forth below)

 

  3. Comprised of (select one)

Competitive Loans based on an Absolute Rate: _________

Competitive Loans based on LIBOR: _________

 

Competitive Loan no.

  

Maturity requested

   Maximum principal
amount requested

(1)

  

_________ days /wks /mos

   $_____________

(2)

  

_________ days /wks /mos

   $_____________

(3)

  

_________ days /wks /mos

   $_____________

 

D-1-1



--------------------------------------------------------------------------------

The foregoing request complies with the requirements of Section 2.03 of the
Agreement. The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the above date, before and after
giving effect and to the application of the proceeds therefrom:

(a) the representations and warranties made by the Company contained in Article
V of the Agreement (other than the representations set forth in Section 5.05(b)
and 5.09(b) thereof) shall be true and correct in all material respects on and
as of such Credit Date with the same effect as if made on and as of such date;
except where such representations and warranties expressly relate to an earlier
date; and

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Extension of Credit.

The Company authorizes the Administrative Agent to deliver this Competitive Bid
Request to the Lenders. Responses by Lenders must be in the form of Exhibit D-2
to the Agreement and must be received by the Administrative Agent by the
Competitive Loan Requisite Time for submitting Competitive Bids.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

a Delaware corporation

By:     

Name:

 

Title:

 

 

D-1-2



--------------------------------------------------------------------------------

EXHIBIT D-2

COMPETITIVE BID

______________, 200_

 

To: Citicorp USA, Inc., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Five Year Credit Agreement dated as of June 6,
2006, among Science Applications International Corporation, a Delaware
corporation (the “Company”), the Lenders from time to time party thereto and
Citicorp USA, Inc., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Agreement” the terms defined therein being used
herein as therein defined).

In response to the Competitive Bid Request dated _________,__, 200_, the
undersigned offers to make the following Competitive Loan(s):

 

  1. Credit Date: _________ __, 200_

 

  2. In an aggregate amount not exceeding $______ (with any sublimits set forth
below).

 

  3. Comprised of:

 

For requested Competitive

LIBOR Loan

with a maturity of

   Competitive Bid
Maximum    Absolute Rate Bid or
LIBOR Margin Bid  

(1) _____ days/wks/mos

   $________________    (- +) ___________ %

(2) _____ days/wks/mos

   $________________    (- +) ___________ %

(3) _____ days/wks/mos

   $________________    (- +) ___________ %

Contact Person: _____________________  Telephone:_____________________

 

[LENDER]

By:   

    

Name:

 

Title:

 

 

D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF COMPETITIVE LOAN NOTE

 

$___________________

   ______________________________

FOR VALUE RECEIVED, SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, a Delaware
corporation (the “Company”), hereby promises to pay to the order of
______________ (the “Lender”) at its Lending Office the principal sum of
$__________ (or such lesser amount as shall equal the aggregate unpaid principal
amount of the Competitive Loans made by the Lender to the Company under the
Agreement referred to below), in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Agreement, and to pay interest on the unpaid principal amount of
each such Competitive Loan, at such office, in like money and funds, for the
period commencing on the date of such Competitive Loan until such Competitive
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Agreement.

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Competitive Loan made by the Lender to the Company, and each
payment made on account of the principal of such Competitive Loan, shall be
recorded by the Lender on its books and, prior to any transfer of this
Competitive Loan Note, endorsed by the Lender on the schedule attached to this
Competitive Loan Note or any continuation of such schedule, provided that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of the Company to make a payment when due of any amount
owing under the Agreement or under this Competitive Loan Note in respect of the
Competitive Loans made by the Lender.

This promissory note is one of the Competitive Loan Notes referred to in the
Five Year Credit Agreement dated as of June 6, 2006, among the Company, the
Lenders from tine to time party thereto, and Citicorp USA, Inc., as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Agreement”) the terms defined therein being used herein as therein
defined.

The Agreement provides for the acceleration of the maturity of this Competitive
Loan Note upon the occurrence of certain events. Except as specified in the
Agreement, the Company may not prepay Competitive Loans. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Competitive Loan Note.

Except as permitted by the Agreement, this Competitive Loan Note may not be
assigned by the Lender or the Company to any other Person.

 

D-3-1



--------------------------------------------------------------------------------

THIS COMPETITIVE LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

a Delaware corporation

By:       

Name:

 

Title:

 

D-3-2



--------------------------------------------------------------------------------

Schedule to Competitive Loan Note

 

(1)
           Date              (2)
Amount
        of Loan           (3)
End of
  Interest Period     (4)
Principal
        Amount           (5)
Notation
       Made By                                                                 
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                               

 

D-3-3



--------------------------------------------------------------------------------

EXHIBIT E

LC REQUEST

Date: __________, ____

 

To: [Wachovia Bank, National Association],

     as Issuing Bank

 

  Citicorp USA, Inc.,

     as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Five Year Credit Agreement dated as of June 6,
2006, among Science Applications International Corporation, a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Citicorp USA, Inc., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Agreement”). Capitalized terms used herein and
not otherwise defined have the meaning as defined in the Agreement.

Pursuant to Section 2.11(b) of the Agreement, the Company desires [in case of
requests to incorporate existing LC under Agreement — to incorporate as a Letter
of Credit under the Agreement the outstanding letter of credit of the Issuing
Bank, No. ____________, for the account of ____________, in the form attached
hereto, effective as of][in all other cases — that the Issuing Bank issue,
amend, renew or extend a Letter of Credit in accordance with the terms and
conditions of the Agreement on] _____________ (the “Credit Date”) in an
aggregate face amount of $                    .

Attached hereto for each such Letter of Credit are the following:

(a) the stated amount of such Letter of Credit;

(b) the currency of such Letter of Credit;

(c) the name and address of the account party;

(d) the name and address of the beneficiary;

(e) the expiration date;

(f) the Issuing Bank and reference number, if any, and;

(g) [in case of requests to incorporate existing LC under Agreement — a true and
complete copy of such Letter of Credit as in effect on the Credit Date][in all
other cases — either (i) the verbatim text of such proposed

 

E-1



--------------------------------------------------------------------------------

Letter of Credit, (ii) a description of the proposed terms and conditions of
such Letter of Credit, including a precise description of any documents to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of such Letter of Credit, would require the Issuing Bank to make
payment under such Letter of Credit, or (iii) a description of the requested
amendment.]

The Company hereby certifies that:

(i) the requirements of Section 2.11(b) of the Agreement are satisfied and will
be satisfied after giving effect to this LC Request;

(ii) the representations and warranties made by the Company contained in
Article V of the Agreement (other than the representations set forth in
Section 5.05(b) and 5.09(b) thereof) shall be true and correct in all material
respects on and as of such Credit Date with the same effect as if made on and as
of such date, except where such representations and warranties expressly relate
to an earlier date; and

(iii) no Default or Event of Default has occurred and is continuing, or would
result from the transactions contemplated by this LC Request.

 

SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION,
a Delaware corporation By:      Name:   Title:  

 

[If incorporation of an existing LC under another agreement is request insert -
[ISSUING BANK] By:      Name:   Title:]  

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

NOTICE OF LETTER OF CREDIT WITHDRAWAL

Date: __________, ____

 

To: [Wachovia Bank, National Association],

     as Issuing Bank

 

  Citicorp USA, Inc.,

     as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Five Year Credit Agreement dated as of June 6,
2006, among Science Applications International Corporation, a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Citicorp USA, Inc., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Agreement”). Capitalized terms used herein and
not otherwise defined have the meaning as defined in the Agreement.

Pursuant to Section 2.11(m) of the Agreement, the Company and the Issuing Bank
have agreed that the outstanding and undrawn Letter of Credit, No. ____________,
for the account of ____________, in the form attached hereto, shall as of
_____________ (the “Applicable Date”) if undrawn at such time cease to be a
Letter of Credit for purposes of the Agreement in accordance with
Section 2.11(m) and that the aggregate LC Exposure attributable to such Letter
of Credit shall, after the Applicable Date, be zero.

 

SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION,
a Delaware corporation By:      Name:   Title:  

 

F-1



--------------------------------------------------------------------------------

[ISSUING BANK] By:      Name:   Title:  

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF ASSIGNMENT AND ACCEPTANCE

___________________, ___ 20__

 

TO: Citicorp USA, Inc., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Five Year Credit Agreement dated as of June 6,
2006, among Science Applications International Corporation, a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Citicorp USA, Inc., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Agreement” the terms defined therein being used
herein as therein defined)

1. We hereby give you notice of [if approval is required pursuant to
Section 10.05(b) of the Agreement insert — and request your consent to,] the
assignment by (the “Assignor”) to (the “Assignee”) of ______% of the right,
title and interest of the Assignor in and to the Loan Documents, including
without limitation the right, title and interest of the Assignor in and to the
Commitment of the Assignor, and all outstanding Loans made by the Assignor.
Before giving effect to such assignment:

(a) the aggregate amount of the Assignor’s Commitment is $_________; and

(b) the aggregate principal amount of its outstanding Loans is $_________.

2. The Assignee hereby represents and warrants that it has complied with the
requirements of Section 10.05 of the Agreement in connection with this
assignment.

3. The Assignee agrees that [if approval is required pursuant to
Section 10.05(b) of the Agreement insert —, upon receiving your consent to such
assignment and from and after _________________,] the Assignee will be bound by
the terms of the Loan Documents, with respect to the interest in the Loan
Documents assigned to it as specified above, as fully and to the same extent as
if the Assignee were the Lender originally holding such interest in the Loan
Documents.

 

G-1



--------------------------------------------------------------------------------

4. The following administrative details apply to the Assignee:

(a) Eurocurrency Lending Office:

 

Assignee name:        

Address:              

Attention:        

Telephone:  (    )      

Telecopier:  (    )      

Telex (Answerback):        

(b) Domestic Lending Office:

 

Assignee name:        

Address:              

Attention:        

Telephone:  (    )      

Telecopier:  (    )      

Telex (Answerback):        

(c) Notice Address:

 

Assignee name:        

Address:              

Attention:        

Telephone:  (    )      

Telecopier:  (    )      

Telex (Answerback):        

(d) Payment Instructions:

 

Account No.:         At:         Ref.:         Attention:        

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours, [Name of Assignor] By:      Name:   Title:  

 

[Name of Assignee] By:      Name:   Title:  

We hereby consent to the foregoing assignment.

 

SCIENCE APPLICATIONS INTERNATIONAL
CORPORATION, a Delaware corporation By:      Name:   Title:  

 

Citicorp USA, Inc.,
as Administrative Agent

By:      Name:   Title:  

 

G-3



--------------------------------------------------------------------------------

[NAME OF ISSUING BANK],
as Issuing Bank

By:      Name:   Title:  

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF OPINION OF COUNSEL

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. The Company is duly qualified
to do business and is in good standing in the State of California.

The Company has all requisite power and corporate authority to enter into and
perform the [Credit Agreement], to own its properties and to carry on its
business as, to our knowledge, it is now conducted.

The [Credit Agreement] has been duly authorized by all necessary corporate
action on the part of the Company and has been duly executed and delivered on
behalf of the Company.

Assuming that the [Credit Agreement] is a valid and binding obligation of the
Company under the laws of the State of New York, enforceable against the Company
in accordance with its terms, under the laws of the State of California, the
[Credit Agreement] is a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject, as to enforcement
(i) to bankruptcy, insolvency, reorganization, arrangement, moratorium and other
similar laws of general applicability relating to or affecting creditors’ rights
generally, and (ii) to general principles of equity, including without
limitation concepts of materiality, reasonableness, good faith and fair dealing,
and the discretion of the court before which a proceeding is brought, regardless
of whether such enforceability is considered in a proceeding in equity or at
law.

No governmental consents, approvals authorizations, registrations, declarations
or filings are required for the execution and delivery of the [Credit Agreement]
on behalf of the Company, or the payment of the Company’s obligations under the
[Credit Agreement].

Neither the execution and delivery of the [Credit Agreement] on behalf of the
Company, nor the payment of the Company’s obligations under the [Credit
Agreement] (i) violates any provision of the Certificate of Incorporation or
Bylaws of the Company, or (ii) violates any law applicable to the Company.

I do not have knowledge of any action, suit or proceeding against the Company
that is either pending or that has been threatened in writing other than those
set forth in Attachment A to the opinion letter.

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF OPINION OF COUNSEL

The Foreign Borrower is a [corporation] duly [incorporated], validly existing
and in good standing under the laws of [Country]. The Foreign Borrower is duly
qualified to do business and is in good standing in the jurisdiction of its
formation.

The Foreign Borrower has all requisite power and [corporate] authority to enter
into and perform the [Credit Agreement], to own its properties and to carry on
its business as, to our knowledge, it is now conducted.

The [Credit Agreement] has been duly authorized by all necessary corporate
action on the part of the Foreign Borrower and has been duly executed and
delivered on behalf of the Foreign Borrower.

The governing law provisions of the [Credit Agreement] (which provides that the
[Credit Agreement] shall be governed by the laws of the State of New York) are
valid under the laws of [Country].

Assuming that the [Credit Agreement] is a valid and binding obligation of the
Foreign Borrower under the laws of the State of New York, enforceable against
the Foreign Borrower in accordance with its terms, under the laws of the State
of California, the [Credit Agreement] is a valid and binding obligation of the
Foreign Borrower, enforceable against the Foreign Borrower in accordance with
its terms, subject, as to enforcement (i) to bankruptcy, insolvency,
reorganization, arrangement, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights generally, and (ii) to
general principles of equity, including without limitation concepts of
materiality, reasonableness, good faith and fair dealing, and the discretion of
the court before which a proceeding is brought, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

No governmental consents, approvals authorizations, registrations, declarations
or filings are required for the execution and delivery of the [Credit Agreement]
on behalf of the Foreign Borrower, or the payment of the Foreign Borrower’s
obligations under the [Credit Agreement].

Neither the execution and delivery of the [Credit Agreement] on behalf of the
Foreign Borrower, nor the payment of the Foreign Borrower’s obligations under
the [Credit Agreement] (i) violates any provision of the [Certificate of
Incorporation or Bylaws] of the Foreign Borrower, or (ii) violates any law
applicable to the Foreign Borrower.

A judgment (a “US Judgment”) obtained by a Lender against the Foreign Borrower
in an action taken in any federal or state court of the United States to enforce
a payment obligation of the Foreign Borrower under the Credit Agreement or the
Notes would be recognized and enforced by a [Country] court in a separate
[Country] action

 

H-2-1



--------------------------------------------------------------------------------

without re-examination of the merits of the US Judgment [insert appropriate
assumptions and qualifications].

All taxes, assessments and governmental charges and fees imposed by [Country] or
any political subdivision or taxing authority thereof or therein, the payment of
which is required in connection with the execution, delivery, performance,
enforcement or recording of the [Credit Agreement], have been paid.

It is not necessary under the laws of [Country] (i) in order to enable the
Administrative Agent, the Lenders or the Issuing Bank under the [Credit
Agreement] to exercise their respective rights or remedies under the [Credit
Agreement] or (ii) by reason only of the execution, delivery or performance of
the [Credit Agreement], that any of them be licensed, qualified or entitled to
carry on business in [Country]. The [Credit Agreement] is in proper legal form
under the laws of [Country] for the enforcement thereof against the Foreign
Borrower under the laws of [Country]; and to ensure the legality, validity,
enforceability or admissibility in evidence of the [Credit Agreement] in the
courts of [Country].

The express submission by the Foreign Borrower to the non-exclusive jurisdiction
of the New York State and federal courts sitting in the Borough of Manhattan,
would be regarded by a [Country] court as sufficient under [Country] law to
grant personal jurisdiction over the Foreign Borrower to such court.

I do not have knowledge of any action, suit or proceeding against the Foreign
Borrower that is either pending or that has been threatened in writing other
than those set forth in Attachment A to the opinion letter.

 

H-2-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF PARTICIPATION

 

To: Science Applications Corporation International

     Citicorp USA, Inc., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Five Year Credit Agreement dated as of June 6,
2006, among the Lenders from time to time party thereto, Citicorp USA, Inc., as
Administrative Agent and you (as extended, renewed, amended or restated from
time to time, the “Agreement” the terms defined therein being used herein as
therein defined).

We hereby give you notice of the grant of a participation (the “Participation”)
in a portion of our Pro Rata Share to [            ] (the “Participant”).

We confirm that

(i) our obligations under the Agreement remain unchanged as a result of the
Participation, (ii) we remain solely responsible to the other parties thereto
for the performance of such obligations, (iii) the Participant is not a Lender
thereunder for any purpose except as expressly provided herein, (iv) you, the
Administrative Agent and the other Lenders may continue to deal solely and
directly with us in connection with our rights and obligations under the
Agreement, (v) the Participation does not restrict an increase in the
Commitments or in our Pro Rata Share, so long as the amount of the participation
interest is not affected thereby and (vi) the consent of the Participant will
not be required for amendments or waivers of provisions of the Loan Documents
other than those which (A) extend the Maturity Date as to such Participant or
any other date upon which any payment of money is due to the Participant,
(B) reduce the rate of interest owing to the Participant, any fee or any other
monetary amount owing to the Participant or (C) reduce the amount of any
installment of principal owing to the Participant.

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice of Participation to
be executed by its duly authorized officer or agent as of the date first above
mentioned.

 

Very truly yours, [Name of Lender] By:      Name: Title:

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FOREIGN BORROWER JOINDER AGREEMENT

THIS FOREIGN BORROWER JOINDER AGREEMENT (this “Joinder Agreement”), dated as of
________________ is entered into between ________________, a ____________
established under the laws of ________________ (the “Foreign Borrower”), Science
Applications International Corporation (the “Company”), and Citicorp USA, Inc.
in its capacity as Administrative Agent (the “Administrative Agent”) under that
certain Five Year Credit Agreement, dated as of June 6, 2006, among the Company,
the Administrative Agent and the Lenders from time to time party thereto (as
extended, renewed, amended and restated from time to time, the “Credit
Agreement”) and Guaranty, dated as of __________, 200_, between the Company and
the Administrative Agent (as extended, renewed, amended and restated from time
to time, the “Guaranty”). All capitalized terms used herein and not otherwise
defined shall have the meaning set forth in the Credit Agreement.

The Company has designated __________________ to become a “Foreign Borrower”
pursuant to Section 2.1(d) of the Credit Agreement.

Accordingly, the Foreign Borrower hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:

1. The Foreign Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the
Credit Agreement and a “Foreign Borrower” for all purposes of the Credit
Agreement and the other Loan Documents, and shall have all of the obligations of
a Foreign Borrower thereunder as if it had executed the Credit Agreement and the
other Loan Documents. The Foreign Borrower hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Loan Documents applicable to a Foreign Borrower. The Foreign
Borrower hereby agrees that, upon becoming a “Foreign Borrower” pursuant to the
Credit Agreement, it will be severally liable for all Foreign Borrower
Obligations in respect of any Loans made to it by the Lenders as set forth in
the Credit Agreement.

2. The Foreign Borrower acknowledges and confirms that it has received a copy of
the Credit Agreement and the schedules and exhibits thereto.

3. The Company confirms that, notwithstanding the joinder of the Foreign
Borrower to the Loan Documents, all of its obligations under the Credit
Agreement and the Guaranty Agreement are and shall continue to be in full force
and effect. The Company further confirms that immediately upon the Foreign
Borrower becoming a “Foreign Borrower” pursuant to the Credit Agreement the term
“Foreign Borrower Obligations”, as used in the Loan Documents, shall include all
obligations of such Foreign Borrower under the Credit Agreement and under each
other Loan Document. The Company acknowledges and agrees that it

 

J-1



--------------------------------------------------------------------------------

has guaranteed all Obligations of such Foreign Borrower in accordance with the
terms of the Guaranty.

4. The Foreign Borrower agrees that at any time and from time to time, upon the
written request of the Administrative Agent, it will execute and deliver such
further documents and do such further acts and things as the Administrative
Agent may reasonably request in order to effect the purposes of this Joinder
Agreement.

5. The Foreign Borrower is organized in a jurisdiction outside of the United
States.

6. The address of the Foreign Borrower for purposes of Section 10.02 of the
Credit Agreement shall be as follows

[Insert - Name of Foreign Borrower

Address:

Attention:                                                  ]

with a copy to the Company at the address set forth in Section 10.02 to the
Credit Agreement.

7. The Foreign Borrower hereby agrees that service of process in respect of it
upon the Company, together with written notice of such service given to it as
provided in paragraph 6 hereof, shall be deemed to be effective service of
process upon it in any action, suit or proceeding.

8. (a) If notified by any Lender that its Lending Office is or will be located
in the United Kingdom, the Foreign Borrower agrees to compensate that Lender for
the cost of compliance with the requirements of the Bank of England and/or the
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) and to execute any further documentation
requested by any Lender to effectuate such additional compensation.

(b) If notified by any Lender that its Lending Office is or will be located in a
Participating Member State, the Foreign Borrower agrees to compensate
that Lender for the cost of compliance with the requirements of the European
Central Bank and to execute any further documentation requested by any Lender to
effectuate such additional compensation.

(c) Any further documentation to be executed pursuant to clauses (a) or
(b) shall be substantially in the form of the Mandatory Cost Formulae produced
by the Loan Market Association and dated as of June 2004.

(d) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in

 

J-2



--------------------------------------------------------------------------------

accordance with legislation of the European Community relating to Economic and
Monetary Union.

9. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one document.

10. This Joinder Agreement shall become effective, and the Foreign Borrower
shall become a “Foreign Borrower” pursuant to the Credit Agreement, upon due
execution by the Administrative Agent of this Joinder Agreement and receipt by
the Administrative Agent of counterparts hereof duly executed by the Foreign
Borrower and the Company.

11. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE(S) FOLLOW(S)

 

J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Foreign Borrower and the Company have caused this
Joinder Agreement to be duly executed by their authorized officers, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted and agreed to by its authorized officer, as of the day and year first
above written.

 

[NAME OF FOREIGN BORROWER] organized under the laws of _____________ By:     

Name:

 

Title:

 

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, A Delaware corporation By:     

Name:

 

Title:

 

 

Accepted and Agreed by: Citicorp USA, Inc.,     as Administrative Agent By:     

Name:

 

Title:

 

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

GUARANTY OF

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

GUARANTY, dated as of __________, 20__ (the “Guaranty”), by Science Applications
International Corporation, a Delaware corporation (the “Company”), in favor of
Citicorp USA, Inc., as Administrative Agent under that certain Five Year Credit
Agreement, dated as of June 6, 2006 (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”) and the Lenders party thereto
(collectively the “Guarantied Parties”).

 

  1. Defined Terms. Capitalized terms used in this Guaranty and not otherwise
defined shall have the meanings assigned to them in the Credit Agreement.

 

  2. Guaranty. To induce the Lenders to execute and deliver the Credit Agreement
and any Foreign Borrower Joinder Agreements and to make Foreign Currency Loans,
and in consideration thereof, the Company hereby unconditionally and irrevocably
guaranties, as primary obligor and joint and several co-debtor and not merely as
a surety to the Guarantied Parties and their successors, indorsees, transferees
and assigns, the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Foreign Borrower
Obligations, and the Company further agrees to pay the expenses which may be
paid or incurred by any Guarantied Party in collecting any or all of the Foreign
Borrower Obligations and enforcing any rights under this Guaranty or under the
Foreign Borrower Obligations in accordance with the Credit Agreement. This
Guaranty shall remain in full force and effect until the Foreign Borrower
Obligations are paid in full and all Commitments are terminated.

 

  3.

Waiver of Subrogation. Notwithstanding any payment or payments made by the
Company (or any setoff or application of funds of the Company by any Guarantied
Party) in respect of unpaid Foreign Borrower Obligations of any Foreign
Borrower, the Company shall not be entitled to be subrogated to any of the
rights of any Guarantied Party against such Foreign Borrower or any collateral
security or guaranty or right to offset held by any Guarantied Party for the
payment of such Foreign Borrower Obligations, nor shall the Company seek
reimbursement from any such Foreign Borrower in respect of payments made by the
Company hereunder, in each case until such time as (i) all Foreign Borrower
Obligations of such Foreign Borrower shall have been

 

K-1



--------------------------------------------------------------------------------

 

paid in full and (ii) no Default or Event of Default has occurred and is
continuing.

 

  4. Modification of Foreign Borrower Obligations. The Company hereby consents
that, without the necessity of any reservation of rights against the Company and
without notice to or further assent by the Company, any demand for payment of
the Foreign Borrower Obligations made by any Guarantied Party may be rescinded
by such Guarantied Party, and the Foreign Borrower Obligations continued, and
the Foreign Borrower Obligations, or the liability of any other party upon or
for any part thereof, or any collateral security or guaranty therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Guarantied Party, and that the Credit Agreement,
any Foreign Borrower Joinder Agreement, any Notes, and the other Loan Documents,
including without limitation, any collateral security document or other guaranty
or document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Guarantied Parties may deem advisable
from time to time, and, to the extent permitted by applicable law, any
collateral security or guaranty or right of offset at any time held by any
Guarantied Party, for the payment of the Foreign Borrower Obligations may be
sold, exchanged, waived, surrendered or released, all without the necessity of
any reservation of rights against the Company and without notice to or further
assent by the Company which will remain bound hereunder notwithstanding any such
renewal, extension, modification, acceleration, compromise, amendment,
supplement, termination, sale, exchange, waiver, surrender or release. No
Guarantied Party shall have any obligation to protect, secure, perfect or insure
any collateral security document or property subject thereto at any time held as
security for the Foreign Borrower Obligations. When making any demand hereunder
against the Company, any Guarantied Party may, but shall be under no obligation
to, make a similar demand on any other party or any other guarantor and any
failure by any Guarantied Party to make such demand or to collect any payments
from any Credit Party or any such other guarantor shall not relieve the Company
of its obligations or liabilities hereunder, and shall not impair of affect the
rights and remedies, express or implied, or as a matter of law, of any
Guarantied Party, against the Company. For the purposes of this Section “demand”
shall include the commencement and continuance of legal proceedings.

 

K-2



--------------------------------------------------------------------------------

  5. Waiver of the Company. The Company waives the benefits of division and
discussion and any and all notice of the creation, renewal, extension or accrual
of the Foreign Borrower Obligations, and notice of proof of reliance by any
Guarantied Party upon this Guaranty or acceptance of this Guaranty, and the
Foreign Borrower Obligations, and any of them, shall conclusively be deemed to
have been created, contracted, continued or incurred in reliance upon this
Guaranty, and all dealings between the Company and any Guarantied Party shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty. The Company waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the relevant Foreign
Borrower or the Company with respect to the relevant Foreign Borrower
Obligations. This Guaranty shall be construed as continuing absolute and
unconditional guaranty of payment without regard to the validity, regularity or
enforceability of the Credit Agreement, any Foreign Borrower Joinder Agreement,
any Note, or any other Loan Document, including, without limitation, any
collateral security or guaranty therefor or right to offset with respect thereto
at any time or from time to time held by any Guarantied Party and without regard
to any defense, setoff or counterclaim which may at any time be available to or
may be asserted by any Credit Party against the Administrative Agent, any
Issuing Bank or any Lender, or any other Person, or by any other circumstance
whatsoever (with or without notice to or knowledge of any Credit Party) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Credit Party for any of its Foreign Borrower Obligations, or of
the Company under this Guaranty in bankruptcy or in any other instance, and the
obligations and liabilities of the Company hereunder shall not be conditioned or
contingent upon the pursuit by the Administrative Agent, any Issuing Bank, any
Lender or any other Person at any time of any right or remedy against any
Foreign Borrower or against any other Person which may be or become liable in
respect of any Foreign Borrower Obligations or against any collateral security
or guaranty therefor or right to offset with respect thereto. This Guaranty
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Company and its successors and assigns thereof,
and shall inure to the benefit of the Guarantied Parties and their successors,
indorsees, tranferees and assigns, until the Foreign Borrower Obligations shall
have been satisfied in full and the Commitments shall be terminated.

 

K-3



--------------------------------------------------------------------------------

  6. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Foreign Borrower Obligations is rescinded or must otherwise be restored or
returned by any Guarantied Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or any Foreign Borrower or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Company, any Foreign Borrower or any
substantial party of their respective property, or otherwise, all as though such
payments had not been made.

 

  7. Representations and Warranties. The Company hereby represents and warrants
that:

a) the Company is duly organized, validly existing and in good standing under
the laws of the State of Delaware and has full corporate power to execute,
deliver and perform this Guaranty;

b) the execution, delivery and performance of this Guaranty have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of the Company’s certificate of incorporation or by-laws, as amended
to date, or any law, regulation, rule, decree, order, judgment or contractual
restriction binding on the Company or its assets;

c) all consents, licenses, clearances, authorizations and approvals of, and
registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution, delivery and performance of this Guaranty
have been obtained and remain in full force and effect and all conditions
thereof have been duly complied with, and no other action by and no notice to or
filing with, any governmental authority or regulatory body is required in
connection with the execution, delivery or performance of this Guaranty; and

d) this Guaranty constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

  8.

Assignment. Neither the Company nor the Guarantied Party may assign its rights,
interests or obligations hereunder to any other person (except by operation of
law) without the prior written consent of the Company or the Guarantied Party,
as the case may

 

K-4



--------------------------------------------------------------------------------

 

be, provided, however, that each Lender may assign its rights, interests and
obligations hereunder pursuant to Section 10.05 of the Credit Agreement.

 

  9. Notices. All notices or demands on the Company shall be deemed effective
when received, shall be in writing and shall be delivered by hand or registered
mail, or by facsimile transmission promptly confirmed by registered mail,
addressed to the Company at:

Science Applications International Corporation

10260 Campus Point Drive

San Diego, CA 92121

Attention: Treasurer

or to such other address or fax number as the Company shall have notified the
Guarantied Party in a written notice delivered to the Guarantied Party in
accordance with the Participation Agreement.

 

  10. Continuing Guaranty. This Guaranty shall remain in full force and effect
and shall be binding on the Company, its successors and assigns until all of the
Obligations have been satisfied in full.

 

  11. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Company to the Guarantied Party as of the date first above written.

 

K-5



--------------------------------------------------------------------------------

EXHIBIT L

GUARANTY OF

NEWCO

GUARANTY, dated as of __________, 20__ (the “Guaranty”), by SAIC, Inc., a
Delaware corporation (“Newco”), in favor of Citicorp USA, Inc., as
Administrative Agent under that certain Five Year Credit Agreement, dated as of
June 6, 2006 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) and the Lenders party thereto (collectively the “Guarantied
Parties”).

 

  1. Defined Terms. Capitalized terms used in this Guaranty and not otherwise
defined shall have the meanings assigned to them in the Credit Agreement.

 

  2. Guaranty. As a condition precedent to the Reorganization Date and in
consideration of the provisions of the Credit Agreement related thereto, Newco
hereby unconditionally and irrevocably guaranties, as primary obligor and joint
and several co-debtor and not merely as a surety to the Guarantied Parties and
their successors, indorsees, transferees and assigns, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Obligations of the each of the Borrowers (the
“Borrower Obligations”), and Newco further agrees to pay the expenses which may
be paid or incurred by any Guarantied Party in collecting any or all of the
Borrower Obligations and enforcing any rights under this Guaranty or under the
Borrower Obligations in accordance with the Credit Agreement. This Guaranty
shall remain in full force and effect until the Borrower Obligations are paid in
full and all Commitments are terminated.

 

  3. Waiver of Subrogation. Notwithstanding any payment or payments made by
Newco (or any setoff or application of funds of Newco by any Guarantied Party)
in respect of unpaid Borrower Obligations of any Borrower, Newco shall not be
entitled to be subrogated to any of the rights of any Guarantied Party against
such Borrower or any collateral security or guaranty or right to offset held by
any Guarantied Party for the payment of such Borrower Obligations, nor shall
Newco seek reimbursement from any such Borrower in respect of payments made by
Newco hereunder, in each case until such time as (i) all Borrower Obligations of
such Borrower shall have been paid in full and (ii) no Default or Event of
Default has occurred and is continuing.

 

  4.

Modification of Borrower Obligations. Newco hereby consents that, without the
necessity of any reservation of rights against

 

L-1



--------------------------------------------------------------------------------

 

Newco and without notice to or further assent by Newco, any demand for payment
of the Borrower Obligations made by any Guarantied Party may be rescinded by
such Guarantied Party, and the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guaranty therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Guarantied Party, and that the Credit Agreement, any Notes, and the other
Loan Documents, including without limitation, any collateral security document
or other guaranty or document in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Guarantied Parties may
deem advisable from time to time, and, to the extent permitted by applicable
law, any collateral security or guaranty or right of offset at any time held by
any Guarantied Party, for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released, all without the necessity of any
reservation of rights against Newco and without notice to or further assent by
Newco which will remain bound hereunder notwithstanding any such renewal,
extension, modification, acceleration, compromise, amendment, supplement,
termination, sale, exchange, waiver, surrender or release. No Guarantied Party
shall have any obligation to protect, secure, perfect or insure any collateral
security document or property subject thereto at any time held as security for
the Borrower Obligations. When making any demand hereunder against Newco, any
Guarantied Party may, but shall be under no obligation to, make a similar demand
on any other party or any other guarantor and any failure by any Guarantied
Party to make such demand or to collect any payments from any Credit Party or
any such other guarantor shall not relieve Newco of its obligations or
liabilities hereunder, and shall not impair of affect the rights and remedies,
express or implied, or as a matter of law, of any Guarantied Party, against
Newco. For the purposes of this Section “demand” shall include the commencement
and continuance of legal proceedings.

 

  5.

Waiver of Newco. Newco waives the benefits of division and discussion and any
and all notice of the creation, renewal, extension or accrual of the Borrower
Obligations, and notice of proof of reliance by any Guarantied Party upon this
Guaranty or acceptance of this Guaranty, and the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted,
continued or incurred in reliance upon this Guaranty,

 

L-2



--------------------------------------------------------------------------------

 

and all dealings between Newco and any Guarantied Party shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Newco waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the relevant Borrower or Newco with
respect to the relevant Borrower Obligations. This Guaranty shall be construed
as continuing absolute and unconditional guaranty of payment without regard to
the validity, regularity or enforceability of the Credit Agreement, any Note, or
any other Loan Document, including, without limitation, any collateral security
or guaranty therefor or right to offset with respect thereto at any time or from
time to time held by any Guarantied Party and without regard to any defense,
setoff or counterclaim which may at any time be available to or may be asserted
by any Credit Party against the Administrative Agent, any Issuing Bank or any
Lender, or any other Person, or by any other circumstance whatsoever (with or
without notice to or knowledge of any Credit Party) which constitutes, or might
be construed to constitute, an equitable or legal discharge of any Credit Party
for any of its Borrower Obligations, or of Newco under this Guaranty in
bankruptcy or in any other instance, and the obligations and liabilities of
Newco hereunder shall not be conditioned or contingent upon the pursuit by the
Administrative Agent, any Issuing Bank, any Lender or any other Person at any
time of any right or remedy against any Borrower or against any other Person
which may be or become liable in respect of any Borrower Obligations or against
any collateral security or guaranty therefor or right to offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon Newco and its successors and
assigns thereof, and shall inure to the benefit of the Guarantied Parties and
their successors, indorsees, tranferees and assigns, until the Borrower
Obligations shall have been satisfied in full and the Commitments shall be
terminated.

 

  6. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Borrower Obligations is rescinded or must otherwise be restored or returned
by any Guarantied Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Newco or any Borrower or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Newco, any Borrower or any substantial party of their
respective property, or otherwise, all as though such payments had not been
made.

 

L-3



--------------------------------------------------------------------------------

  7. Representations and Warranties. Newco hereby represents and warrants that:

a) Newco is duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power to execute, deliver and
perform this Guaranty;

b) the execution, delivery and performance of this Guaranty have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of Newco’s certificate of incorporation or by-laws, as amended to
date, or any law, regulation, rule, decree, order, judgment or contractual
restriction binding on Newco or its assets;

c) all consents, licenses, clearances, authorizations and approvals of, and
registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution, delivery and performance of this Guaranty
have been obtained and remain in full force and effect and all conditions
thereof have been duly complied with, and no other action by and no notice to or
filing with, any governmental authority or regulatory body is required in
connection with the execution, delivery or performance of this Guaranty; and

d) this Guaranty constitutes a legal, valid and binding obligation of Newco
enforceable against Newco in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

  8. Covenants. Newco covenants and agrees that, so long as any part of the
Borrower Obligations shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment, Newco will perform and
observe, and cause each other Credit Party to perform and observe, all of the
terms, covenants, and agreements set forth in the Credit Agreement on its part
or their part to be performed or observed.

 

  9. Assignment. Neither Newco nor the Guarantied Party may assign its rights,
interests or obligations hereunder to any other person (except by operation of
law) without the prior written consent of Newco or the Guarantied Party, as the
case may be, provided, however, that each Lender may assign its rights,
interests and obligations hereunder pursuant to Section 10.05 of the Credit
Agreement.

 

L-4



--------------------------------------------------------------------------------

  10. Notices. All notices or demands on Newco shall be deemed effective when
received, shall be in writing and shall be delivered by hand or registered mail,
or by facsimile transmission promptly confirmed by registered mail, addressed to
Newco at:

c/o Science Applications International Corporation

10260 Campus Point Drive

San Diego, CA 92121

Attention: Treasurer

or to such other address or fax number as Newco shall have notified the
Guarantied Party in a written notice delivered to the Guarantied Party in
accordance with the Participation Agreement.

 

  11. Continuing Guaranty. This Guaranty shall remain in full force and effect
and shall be binding on Newco, its successors and assigns until all of the
Obligations have been satisfied in full.

 

  12. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by Newco
to the Guarantied Party as of the date first above written.

 

L-5



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

PRO RATA SHARES

 

Lender

   Commitment    Pro Rata
Share  

Citicorp USA, Inc.

   $ 100,000,000   

Wachovia Bank, National Association

   $ 100,000,000   

Bank of America, N.A.

   $ 87,500,000   

Morgan Stanley Bank

   $ 87,500,000   

U.S. Bank National Association

   $ 87,500,000   

The Bank of New York

   $ 57,500,000   

KeyBank National Association

   $ 57,500,000   

Mellon Bank, N.A.

   $ 57,500,000   

Royal Bank of Scotland plc

   $ 57,500,000   

Societe Generale

   $ 57,500,000   

Total:

      100.00 %



--------------------------------------------------------------------------------

SCHEDULE 5.05

LITIGATION

 

1. Reference is made to certain arbitration proceedings instituted by the
Company before the International Chamber of Commerce against the Hellenic
Republic of Greece relating to a certain fixed price contract with the Greek
government, as more fully described in the Company’s Annual Report on Form 10-K
for the fiscal year ended January 31, 2006 (the “FY 06 10-K”), including
(without limitation) in:

 

  •   Part I, Item 3, Legal Proceedings,

 

  •   Part I, Item 7, Management’s Discussion and Analysis of Financial
Condition and Results of Operations, and

 

  •   Note 19 – Commitments and Contingencies in Notes to Consolidated Financial
Statements included therein.

Subsequent to the filing of the Company’s FY’06 10-K, on May 1, 2006, the
Company agreed to extend to August 1, 2006, the time period in which the
Customer may submit its response to the arbitration complaint to provide the
parties additional time to negotiate and complete a modification.

In addition, on May 19, 2006 a second-tier subcontractor working for the
Company’s principal subcontractor responsible for providing the TETRA radio
network services provided legal notice to the Company’s principal subcontractor
that it will stop supporting and maintaining the TETRA subsystem at an
unspecified date in the future. In a letter dated May 24, 2006, the principal
subcontractor requested payment within ten days from the Company for all
payments under the subcontract. In a letter dated May 26, 2006, the Company
advised the principal subcontractor that under the terms of the subcontract,
receipt of full payment from the Customer is a condition to the Company’s
obligation to pay the subcontractor and that the Customer’s refusal to pay the
Company relates in part to deviations and omissions in the principal
subcontractor’s work.

 

2. Reference is made to certain legal proceedings with regard to Informática
Negocios y Tecnología, S.A. (“INTESA”), a Venezuelan joint venture to which the
Company was party with Venezuela’s national oil company, PDVSA, as more fully
described in the FY 06 10-K, including (without limitation) in:

 

  •   Part I, Item 3, Legal Proceedings,

 

  •   Part I, Item 7, Management’s Discussion and Analysis of Financial
Condition and Results of Operations, and

 

  •   Note 19 – Commitments and Contingencies in Notes to Consolidated Financial
Statements included therein.

 

3.

Reference is made to certain arbitration proceedings before the International
Chamber of Commerce instituted by Telecordia Technologies, Inc, a former
Subsidiary of the Company (“Telcordia”), against Telecom South Africa in March
2001 as a result of a



--------------------------------------------------------------------------------

 

contractual dispute, as more fully described in the FY 06 10-K, including
(without limitation) in:

 

  •   Part I, Item 3, Legal Proceedings,

 

  •   Part I, Item 7, Management’s Discussion and Analysis of Financial
Condition and Results of Operations, and

 

1. Note 19 – Commitments and Contingencies in Notes to Consolidated Financial
Statements included therein.

 

L-2



--------------------------------------------------------------------------------

SCHEDULE 5.06

DEFAULTS

 

1. Reference is made to the disclosures set forth in Schedule 5.05 (which are
incorporated by reference herein) regarding certain arbitration proceedings
instituted by the Company before the International Chamber of Commerce against
the Hellenic Republic of Greece relating to a certain fixed price contract with
the Greek government, including certain claims for breach of contract that may
be asserted against the Company in connection therewith, as more fully described
in the FY 06 10-K, including (without limitation) in:

 

  •   Part I, Item 3, Legal Proceedings,

 

  •   Part I, Item 7, Management’s Discussion and Analysis of Financial
Condition and Results of Operations, and

 

  •   Note 19 – Commitments and Contingencies in Notes to Consolidated Financial
Statements included therein.

 

2. Reference is made to the disclosures set forth in Schedule 5.05 (which are
incorporated by reference herein) regarding certain legal proceedings with
regard to INTESA, including certain claims that may be asserted against the
Company for termination of a certain services agreement and in connection with
certain employment litigation brought by former INTESA employees, as more fully
described in the FY 06 10-K, including (without limitation) in:

 

  •   Part I, Item 3, Legal Proceedings,

 

  •   Part I, Item 7, Management’s Discussion and Analysis of Financial
Condition and Results of Operations, and

 

  •   Note 19 – Commitments and Contingencies in Notes to Consolidated Financial
Statements included therein.

 

3. Reference is made to the disclosures set forth in Schedule 5.05 (which are
incorporated by reference herein) regarding certain arbitration proceedings
before the International Chamber of Commerce instituted by Telecordia against
Telecom South Africa in March 2001 as a result of a contractual dispute,
including certain counterclaims for breach of contract asserted against the
Company, as more fully described in the FY 06 10-K, including (without
limitation) in:

 

  •   Part I, Item 3, Legal Proceedings,

 

  •   Part I, Item 7, Management’s Discussion and Analysis of Financial
Condition and Results of Operations, and

 

  •   Note 19 – Commitments and Contingencies in Notes to Consolidated Financial
Statements included therein.



--------------------------------------------------------------------------------

SCHEDULE 5.07

SUBSIDIARIES

AMSEC Corporation

AMSEC LLC

(subsidiary of AMSEC Corporation)

AMSEC Subsidiary Holding Corp.

(subsidiary of AMSEC LLC)

ANXeBusiness Corp.

AOT Holding Corp.

(subsidiary of SAIC Venture Capital Corporation)

Bull, Inc.

Calanais Ltd.

(subsidiary of SAIC Ltd.)

Calanais Pension Trustee Company Limited

(subsidiary of Calanais Ltd.)

Campus Point Realty Corporation

Eagan, McAllister Associates, Inc.

(subsidiary of AMSEC Subsidiary Holding Corp.)

EAI Corporation

e-Banc Holding Corp.

(subsidiary of SAIC Venture Capital Corporation)

Energy & Environmental Solutions, LLC

Exploranium CZ, s.r.o.

(subsidiary of SAIC Canada)

Exploranium G.S., Inc.

(subsidiary of SAIC Canada)



--------------------------------------------------------------------------------

Hicks & Associates, Inc.

InQuirion Pty Limited

(subsidiary of SAIC No.2 Pty Ltd.)

JMD Development Corporation

Machinexpert Holding Corp.

(subsidiary of SAIC Venture Capital Corporation)

MREH Holdings Corp. (inactive)

MREH, Inc. (inactive)

(subsidiary of MREH Holdings, Inc.)

Planning Consultants, Incorporated

(subsidiary of AMSEC Subsidiary Holding Corp.)

ProcureNet Canada, Inc. (inactive)

Sachse Engineering Associates, Inc. (inactive)

SAIC (Bermuda) Ltd.

SAIC Commercial Enterprises, Inc. (inactive)

SAIC de Mexico, S.A. de C.V. (inactive)

SAIC Engineering, Inc.

SAIC Engineering of North Carolina, Inc.

SAIC Engineering of Ohio, Inc.

SAIC Europe Limited

SAIC-Frederick, Inc.

SAIC Global Technology Corporation

SAIC, Inc. (inactive)

SAIC Japan Ltd. (inactive)



--------------------------------------------------------------------------------

SAIC Limited

(subsidiary of SAIC Europe Ltd.)

SAIC Merger Sub, Inc. (inactive)

(subsidiary of SAIC, Inc.)

SAIC No.2 Pty Limited (inactive)

(subsidiary of SAIC Pty Limited)

SAIC Pty. Limited

SAIC Services, Inc.

SAIC Venture Capital Corporation

Science Applications International (Barbados) Corporation

Science Applications International Corporation (SAIC Canada)

Science Applications International Corporation de Venezuela, S.A.

Science Applications International, Europe S.A.R.L.

(subsidiary of SAIC Europe Ltd.)

Science Applications International Germany GmbH

Science Applications International Technology (inactive)

VCC CA Holdings Corp., Inc.

(subsidiary of SAIC Venture Capital Corporation)

VCC Triton Holding Corp.

(subsidiary of SAIC Venture Capital Corporation)



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

1. Reference is made to certain Liens securing a mortgage note relating to
certain real property located in Huntsville, Alabama in the aggregate principal
amount of approximately $5.4 million as of January 31, 2006.



--------------------------------------------------------------------------------

SCHEDULE 7.02

CERTAIN PERMITTED DISPOSITIONS

The Company, Newco and their respective Subsidiaries, or any of them, shall have
the right to declare, prior to the closing of the initial public offering of
Newco (the “IPO”), and shall have the right to pay, after the closing of the IPO
and contingent upon the effectiveness of the Reorganization Date, a dividend to
their stockholders as of the dividend record date in an amount not to exceed an
aggregate amount equal to the gross proceeds of the IPO plus $500,000,000.

 

-1-



--------------------------------------------------------------------------------

SCHEDULE 10.02

LENDING OFFICES AND NOTICE ADDRESSES